Exhibit 10.2

Execution Copy

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2017-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of June 12, 2017

among

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

DOMINO’S PIZZA DISTRIBUTION LLC, and

DOMINO’S IP HOLDER LLC,

each as a Co-Issuer,

DOMINO’S PIZZA FRANCHISING LLC,

DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC.,

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC,

DOMINO’S RE LLC,

DOMINO’S EQ LLC, and

DOMINO’S SPV GUARANTOR LLC

each as a Guarantor,

DOMINO’S PIZZA LLC,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as L/C Provider,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Swingline Lender,

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      2       SECTION 1.01    DEFINITIONS
     2       SECTION 1.02    DEFINED TERMS      3   ARTICLE II PURCHASE AND SALE
OF SERIES 2017-1 CLASS A-1 NOTES      14       SECTION 2.01    THE ADVANCE NOTES
     14       SECTION 2.02    ADVANCES      14       SECTION 2.03    BORROWING
PROCEDURES      16       SECTION 2.04    THE SERIES 2017-1 CLASS A-1 NOTES     
18       SECTION 2.05    REDUCTION IN COMMITMENTS      19       SECTION 2.06   
SWINGLINE COMMITMENT      22       SECTION 2.07    L/C COMMITMENT      25  
    SECTION 2.08    L/C REIMBURSEMENT OBLIGATIONS      29       SECTION 2.09   
L/C PARTICIPATIONS      31   ARTICLE III INTEREST AND FEES      32  
    SECTION 3.01    INTEREST      32       SECTION 3.02    FEES      34  
    SECTION 3.03    EURODOLLAR LENDING UNLAWFUL      35       SECTION 3.04   
DEPOSITS UNAVAILABLE      35       SECTION 3.05    INCREASED COSTS, ETC.      35
      SECTION 3.06    FUNDING LOSSES      36       SECTION 3.07    INCREASED
CAPITAL OR LIQUIDITY COSTS      37       SECTION 3.08    TAXES      37  
    SECTION 3.09    CHANGE OF LENDING OFFICE      40   ARTICLE IV OTHER PAYMENT
TERMS      41       SECTION 4.01    TIME AND METHOD OF PAYMENT (AMOUNTS
DISTRIBUTED BY THE ADMINISTRATIVE AGENT)      41       SECTION 4.02    ORDER OF
DISTRIBUTIONS (AMOUNTS DISTRIBUTED BY THE TRUSTEE OR THE PAYING AGENT)      41  
    SECTION 4.03    L/C CASH COLLATERAL      42       SECTION 4.04   
ALTERNATIVE ARRANGEMENTS WITH RESPECT TO LETTERS OF CREDIT      43   ARTICLE V
THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS      44       SECTION 5.01   
AUTHORIZATION AND ACTION OF THE ADMINISTRATIVE AGENT      44       SECTION 5.02
   DELEGATION OF DUTIES      44       SECTION 5.03    EXCULPATORY PROVISIONS   
  44       SECTION 5.04    RELIANCE      45       SECTION 5.05    NON-RELIANCE
ON THE ADMINISTRATIVE AGENT AND OTHER PURCHASERS      45       SECTION 5.06   
THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY      45       SECTION 5.07
   SUCCESSOR ADMINISTRATIVE AGENT; DEFAULTING ADMINISTRATIVE AGENT      45  
    SECTION 5.08    AUTHORIZATION AND ACTION OF FUNDING AGENTS      47  
    SECTION 5.09    DELEGATION OF DUTIES      48       SECTION 5.10   
EXCULPATORY PROVISIONS      48       SECTION 5.11    RELIANCE      48  
    SECTION 5.12    NON-RELIANCE ON THE FUNDING AGENT AND OTHER PURCHASERS     
48       SECTION 5.13    THE FUNDING AGENT IN ITS INDIVIDUAL CAPACITY      49  
    SECTION 5.14    SUCCESSOR FUNDING AGENT      49   ARTICLE VI REPRESENTATIONS
AND WARRANTIES      49       SECTION 6.01    THE CO-ISSUERS AND GUARANTORS     
49  

 

(i)



--------------------------------------------------------------------------------

    SECTION 6.02    THE MANAGER      51       SECTION 6.03    LENDER PARTIES   
  51   ARTICLE VII CONDITIONS      52       SECTION 7.01    CONDITIONS TO
ISSUANCE AND EFFECTIVENESS      52       SECTION 7.02    CONDITIONS TO INITIAL
EXTENSIONS OF CREDIT      53       SECTION 7.03    CONDITIONS TO EACH EXTENSION
OF CREDIT      53   ARTICLE VIII COVENANTS      54       SECTION 8.01   
COVENANTS      54   ARTICLE IX MISCELLANEOUS PROVISIONS      56  
    SECTION 9.01    AMENDMENTS      56       SECTION 9.02    NO WAIVER; REMEDIES
     57       SECTION 9.03    BINDING ON SUCCESSORS AND ASSIGNS      58  
    SECTION 9.04    SURVIVAL OF AGREEMENT      59       SECTION 9.05    PAYMENT
OF COSTS AND EXPENSES; INDEMNIFICATION      59       SECTION 9.06   
CHARACTERIZATION AS RELATED DOCUMENT; ENTIRE AGREEMENT      62  
    SECTION 9.07    NOTICES      62       SECTION 9.08    SEVERABILITY OF
PROVISIONS      62       SECTION 9.09    TAX CHARACTERIZATION      62  
    SECTION 9.10    NO PROCEEDINGS; LIMITED RECOURSE      62       SECTION 9.11
   CONFIDENTIALITY      64       SECTION 9.12    GOVERNING LAW; CONFLICTS WITH
INDENTURE      64       SECTION 9.13    JURISDICTION      64       SECTION 9.14
   WAIVER OF JURY TRIAL      65       SECTION 9.15    COUNTERPARTS      65  
    SECTION 9.16    THIRD-PARTY BENEFICIARY      65       SECTION 9.17   
ASSIGNMENT      65       SECTION 9.18    DEFAULTING INVESTORS      67  
    SECTION 9.19    NO FIDUCIARY DUTIES      70       SECTION 9.20    NO
GUARANTEE BY THE MANAGER      71       SECTION 9.21    TERM; TERMINATION OF
AGREEMENT      71       SECTION 9.22    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN
OF EEA FINANCIAL INSTITUTIONS      71       SECTION 9.23    [RESERVED]      71  
    SECTION 9.24    USA PATRIOT ACT      71       SECTION 9.25    CONSENT TO
SPRINGING AMENDMENT      72  

 

(ii)



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Investor Groups and Commitments SCHEDULE II    Notice Addresses
for Lender Parties, Agents, Co-Issuers and Manager SCHEDULE III    Additional
Closing Conditions SCHEDULE IV    Letters of Credit EXHIBIT A-1    Form of
Advance Request EXHIBIT A-2    Form of Swingline Loan Request EXHIBIT B    Form
of Assignment and Assumption Agreement EXHIBIT C    Form of Investor Group
Supplement EXHIBIT D    Form of Purchaser’s Letter EXHIBIT E    Form of Joinder
Agreement

 

(iii)



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of June 12, 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made by and among:

(a) DOMINO’S PIZZA MASTER ISSUER LLC, a Delaware limited liability company (the
“Master Issuer”), DOMINO’S SPV CANADIAN HOLDING COMPANY INC., a Delaware
corporation (the “SPV Canadian HoldCo”), DOMINO’S PIZZA DISTRIBUTION LLC, a
Delaware limited liability company (the “Domestic Distributor”), and DOMINO’S IP
HOLDER LLC, a Delaware limited liability company (the “IP Holder” and together
with the Master Issuer, the SPV Canadian HoldCo and the Domestic Distributor,
the “Co-Issuers” and each a “Co-Issuer”),

(b) DOMINO’S PIZZA FRANCHISING LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Master Issuer (the “Domestic Franchisor”),
DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC., a Delaware corporation and a
wholly-owned subsidiary of the Master Issuer (the “International Franchisor”),
DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC, a Nova Scotia unlimited company and a
wholly-owned subsidiary of the SPV Canadian HoldCo (the “Canadian Distributor”),
DOMINO’S RE LLC, a Delaware limited liability company and a wholly-owned
subsidiary of the Domestic Franchisor (the “Domestic Distribution Real Estate
Holder”), DOMINO’S EQ LLC, a Delaware limited liability company and a
wholly-owned subsidiary of the Domestic Distributor (the “Domestic Distribution
Equipment Holder”) and DOMINO’S SPV GUARANTOR LLC (the “SPV Guarantor” and
together with the Domestic Franchisor, the International Franchisor, the
Domestic Distribution Real Estate Holder, the Domestic Distribution Equipment
Holder and the Canadian Distributor, the “Guarantors”)

(c) DOMINO’S PIZZA LLC, a Michigan limited liability company, as the manager
(the “Manager”),

(d) the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(e) the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(f) for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(g) COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as L/C Provider,



--------------------------------------------------------------------------------

(h) COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender, and

(i) COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, in its capacity as
administrative agent for the Conduit Investors, the Committed Note Purchasers,
the Funding Agents, the L/C Provider and the Swingline Lender (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”).

BACKGROUND

1. On or around July 24, 2017, the Co-Issuers and Citibank, N.A., as Trustee,
expect to enter into the Series 2017-1 Supplement (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Series 2017-1 Supplement”), to the
Amended and Restated Base Indenture, dated as of March 15, 2012 (as the same may
be further amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with the terms thereof, the “Base Indenture”
and, together with the Series 2017-1 Supplement and any other supplement to the
Base Indenture, the “Indenture”), among the Co-Issuers and the Trustee, pursuant
to which the Co-Issuers will issue the Series 2017-1 Class A-1 Notes (as defined
in the Series 2017-1 Supplement) in accordance with the Indenture.

2. The Co-Issuers wish to (a) issue the Series 2017-1 Class A-1 Advance Notes to
each Funding Agent on behalf of the Investors in the related Investor Group, and
obtain the agreement of the applicable Investors to make loans from time to time
(each, an “Advance” or a “Series 2017-1 Class A-1 Advance” and, collectively,
the “Advances” or the “Series 2017-1 Class A-1 Advances”) that will constitute
the purchase of Series 2017-1 Class A-1 Outstanding Principal Amounts on the
terms and conditions set forth in this Agreement; (b) issue the Series 2017-1
Class A-1 Swingline Note to the Swingline Lender and obtain the agreement of the
Swingline Lender to make Swingline Loans on the terms and conditions set forth
in this Agreement; and (c) issue the Series 2017-1 Class A-1 L/C Note to the L/C
Provider and obtain the agreement of the L/C Provider to provide Letters of
Credit on the terms and conditions set forth in this Agreement. L/C Obligations
in connection with Letters of Credit issued pursuant to the Series 2017-1
Class A-1 L/C Note will constitute purchases of Series 2017-1 Class A-1
Outstanding Principal Amounts upon the incurrence of such L/C Obligations. The
Series 2017-1 Class A-1 Advance Notes, the Series 2017-1 Class A-1 Swingline
Note and the Series 2017-1 Class A-1 L/C Note constitute Series 2017-1 Class A-1
Notes. The Manager has joined in this Agreement to confirm certain
representations, warranties and covenants made by it in favor of the Trustee for
the benefit of the Noteholders in the Related Documents.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2017-1 Supplemental Definitions List
attached to the Series 2017-1 Supplement as Annex A thereto or in the Base
Indenture

 

2



--------------------------------------------------------------------------------

Definitions List attached to the Base Indenture as Annex A thereto, as
applicable. Certain definitions in the Series 2017-1 Supplemental Definitions
List are repeated in Section 1.02 for convenience; however, in the event of any
conflict between the definitions in the Series 2017-1 Supplemental Definitions
List and the definitions in Section 1.02, the Series 2017-1 Supplemental
Definitions List shall govern except for the definition of “Change in Law”.
Unless otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.

Section 1.02 Defined terms.

“Acquiring Committed Note Purchaser” has the meaning set forth in
Section 9.17(a).

“Acquiring Investor Group” has the meaning set forth in Section 9.17(c).

“Additional Committed Note Purchaser” has the meaning set forth in Section 2.02.

“Administrative Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Advance” has the meaning set forth in the Recitals.

“Advance Request” has the meaning set forth in Section 7.03(c).

“Affected Person” has the meaning set forth in Section 3.05.

“Agent Indemnified Liabilities” has the meaning set forth in Section 9.05(c).

“Agent Indemnified Parties” has the meaning set forth in Section 9.05(c).

“Aggregate Unpaids” has the meaning set forth in Section 5.01.

“Applicable Agent Indemnified Liabilities” has the meaning set forth in
Section 9.05(d).

“Applicable Agent Indemnified Parties” has the meaning set forth in
Section 9.05(d).

“Application” means an application, in such form as the applicable L/C Issuing
Bank may specify from time to time, requesting such L/C Issuing Bank to issue a
Letter of Credit.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 9.17(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day a fluctuating rate per annum equal to (i) the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as established from time to time by the Administrative
Agent as its “prime rate” at its principal U.S. office, and (c) the Eurodollar
Base Rate (Reserve Adjusted) applicable to one month Interest Periods on the
date of determination of the Base Rate plus 0.50% plus (ii) 1.80% for an Advance
and 1.30% for a Swingline Loan; provided that the Base Rate will in no event be
higher than the maximum rate permitted by applicable Law. The “prime rate” is a
rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate established by the Administrative Agent shall take effect at the opening of
business on the day such change is effective.

“Base Rate Advance” means an Advance that bears interest at a rate of interest
determined by reference to the Base Rate during such time as it bears interest
at such rate, as provided in this Agreement.

“Borrowing” has the meaning set forth in Section 2.02(c).

“Breakage Amount” has the meaning set forth in Section 3.06.

“Cash Collateral Account” has the meaning set forth in Section 4.03(b).

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2017-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 2017-1
Closing Date; provided, however, for purposes of this definition, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof.

 

4



--------------------------------------------------------------------------------

“Class A-1 Amendment Expenses” has the meaning set forth in Section 9.05(a)(ii).

“Class A-1 Taxes” has the meaning set forth in Section 3.08(a).

“Commercial Paper” means, with respect to any Conduit Investor, the promissory
notes issued in the commercial paper market by or for the benefit of such
Conduit Investor.

“Commitment Amount” means, as to each Committed Note Purchaser, the amount set
forth on Schedule I opposite such Committed Note Purchaser’s name as its
Commitment Amount or, in the case of a Committed Note Purchaser that becomes a
party to this Agreement pursuant to an Assignment and Assumption Agreement, an
Investor Group Supplement or a Joinder Agreement, the amount set forth therein
as such Committed Note Purchaser’s Commitment Amount, in each case, as such
amount may be (i) reduced pursuant to Section 2.05 or (ii) increased or reduced
by any Assignment and Assumption Agreement or Investor Group Supplement entered
into by such Committed Note Purchaser in accordance with the terms of this
Agreement.

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2017-1
Class A-1 Maximum Principal Amount on such date.

“Commitments” means the obligations of each Committed Note Purchaser included in
each Investor Group to fund Advances pursuant to Section 2.02(a) and to
participate in Swingline Loans and Letters of Credit pursuant to Sections 2.06
and 2.08, respectively, in an aggregate stated amount up to its Commitment
Amount.

“Commitment Term” means the period from and including the Series 2017-1 Closing
Date to but excluding the earlier of (a) the Commitment Termination Date and
(b) the date on which the Commitments are terminated or reduced to zero in
accordance with this Agreement.

“Commitment Termination Date” means the Series 2017-1 Class A-1 Senior Notes
Renewal Date (as such date may be extended pursuant to Section 3.6(b) of the
Series 2017-1 Supplement).

“Committed Note Purchaser” has the meaning set forth in the preamble.

“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from S&P Global Ratings, “P-1” from
Moody’s and/or “F1” from Fitch, as applicable, that is administered by the
Funding Agent with respect to such Conduit

 

5



--------------------------------------------------------------------------------

Investor or any Affiliate of such Funding Agent, in each case, designated by
such Funding Agent to accept an assignment from such Conduit Investor of the
Investor Group Principal Amount or a portion thereof with respect to such
Conduit Investor pursuant to Section 9.17(b).

“Conduit Investor” has the meaning set forth in the preamble.

“Confidential Information” for the purposes of this Agreement has the meaning
set forth in Section 9.11.

“CP Advance” means an Advance that bears interest at a rate of interest
determined by reference to the CP Rate during such time as it bears interest at
such rate, as provided in this Agreement.

“CP Funding Rate” means, with respect to each Conduit Investor, for any day
during any Interest Period, for any portion of the Advances funded or maintained
through the issuance of Commercial Paper by such Conduit Investor, the per annum
rate equivalent to the weighted average cost (as determined by the related
Funding Agent, and which shall include (without duplication) the fees and
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Investor, other borrowings by
such Conduit Investor and any other costs associated with the issuance of
Commercial Paper) of or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Conduit Investor or its related Funding
Agent to fund or maintain such Advances for such Interest Period (and which may
also be allocated in part to the funding of other assets of the Conduit
Investor); provided, however, that if any component of any such rate is a
discount rate, in calculating the “CP Funding Rate” for such Advances for such
Interest Period, the related Funding Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

“CP Rate” means, on any day during any Interest Period, an interest rate per
annum equal to the sum of (i) the CP Funding Rate for such Interest Period plus
(ii) 1.80% for an Advance and 1.30% for a Swingline Loan; provided that the CP
Rate will in no event be higher than the maximum rate permitted by applicable
law.

“Defaulting Administrative Agent Event” has the meaning set forth in
Section 5.07(b).

“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms of this Agreement within one
(1) Business Day of the day such payment is required to be made by such Investor
thereunder, (b) notified the Administrative Agent in writing that it does not
intend to make any payment required to be made by it under the terms of this
Agreement within one (1) Business Day of the day such payment is required to be
made by such Investor thereunder or (c) become the subject of an Event of
Bankruptcy.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of

 

6



--------------------------------------------------------------------------------

an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Conduit Investor” means, at any time, any Conduit Investor whose
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from S&P Global Ratings, “P-1” from Moody’s
and/or “F1” from Fitch, as applicable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislative Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance that bears interest at a rate of interest
determined by reference to the Eurodollar Rate during such time as it bears
interest at such rate, as provided in this Agreement.

“Eurodollar Business Day” means any Business Day on which dealings are also
carried on in the London interbank market and banks are open for business in
London.

“Eurodollar Funding Rate” means, for any Eurodollar Interest Period, the rate
per annum determined by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two (2) Eurodollar Business Days prior to the
beginning of such Eurodollar Interest Period by reference to the London
interbank offered rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for U.S. Dollars
for a period equal in length to such Eurodollar Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute page
on such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Funding Rate” shall be
the rate (rounded upward, if necessary, to the nearest one hundred-thousandth of
a percentage point), determined by the Administrative Agent to be the average of
the offered rates for deposits in U.S. Dollars in the amount of $1,000,000 for a
period of time comparable to such Eurodollar Interest Period which are offered
by three leading banks in the London interbank market at approximately 11:00
a.m. (London time) on the date that is two (2) Eurodollar Business Days prior to
the beginning of such Eurodollar Interest Period as selected by the
Administrative Agent (unless the Administrative Agent is unable to obtain such
rates from such banks, in which case it will be deemed that a Eurodollar Funding
Rate cannot be ascertained for purposes of Section 3.04). In

 

7



--------------------------------------------------------------------------------

respect of any Eurodollar Interest Period that is less than one (1) month in
duration and if no Eurodollar Funding Rate is otherwise determinable with
respect thereto in accordance with the preceding sentence of this definition,
the Eurodollar Funding Rate shall be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with the
preceding sentence, one of which shall be determined as if the maturity of the
U.S. Dollar deposits referred to therein were the period of time for which rates
are available next shorter than the Eurodollar Interest Period and the other of
which shall be determined as if such maturity were the period of time for which
rates are available next longer than the Eurodollar Interest Period.

“Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar Interest
Period, an interest rate per annum (rounded upward to the nearest 1/100th of 1%)
determined pursuant to the following formula:

 

Eurodollar Funding Rate

 

  =     

Eurodollar Funding Rate

 

(Reserve Adjusted)          1.00 - Eurodollar Reserve Percentage

The Eurodollar Funding Rate (Reserve Adjusted) for any Eurodollar Interest
Period will be determined by the Administrative Agent on the basis of the
Eurodollar Reserve Percentage in effect two (2) Eurodollar Business Days before
the first day of such Eurodollar Interest Period.

“Eurodollar Interest Period” means, with respect to any Eurodollar Advance, the
period commencing on and including the Eurodollar Business Day such Advance
first becomes a Eurodollar Advance in accordance with Section 3.01(b) and ending
on but excluding a date, as elected by the Master Issuer pursuant to such
Section 3.01(b), that is either (i) one (1) month subsequent to such date,
(ii) two (2) months subsequent to such date, (iii) three (3) months subsequent
to such date or (iv) six (6) months subsequent to such date, or such other time
period subsequent to such date not to exceed six months as agreed upon by the
Master Issuer and the Administrative Agent; provided, however, that (i) no
Eurodollar Interest Period may end subsequent to the second Business Day before
the Accounting Date occurring immediately prior to the then-current Series
2017-1 Class A-1 Senior Notes Renewal Date and (ii) upon the occurrence and
during the continuation of any Rapid Amortization Period or any Event of
Default, any Eurodollar Interest Period with respect to the Eurodollar Advances
of all Investor Groups may be terminated at the end of the then-current
Eurodollar Interest Period (or, if the Class A-1 Senior Notes have been
accelerated in accordance with Section 9.2 of the Base Indenture, immediately),
at the election of the Administrative Agent or Investor Groups holding in the
aggregate more than 50% of the Eurodollar Tranche, by notice to the Co-Issuers,
the Manager, the Control Party and the Funding Agents, and upon such election
the Eurodollar Advances in respect of which interest was calculated by reference
to such terminated Eurodollar Interest Period shall be converted to Base Rate
Advances.

“Eurodollar Rate” means, on any day during any Eurodollar Interest Period, an
interest rate per annum equal to the sum of (i) the Eurodollar Funding Rate
(Reserve Adjusted) for such Eurodollar Interest Period plus (ii) 1.80% for an
Advance and 1.30% for a Swingline Loan; provided that the Eurodollar Rate will
in no event be higher than the maximum rate permitted by applicable Law.

 

8



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to liabilities or
assets constituting “Eurocurrency Liabilities,” as currently defined in
Regulation D of the F.R.S. Board, having a term approximately equal or
comparable to such Eurodollar Interest Period.

“Eurodollar Tranche” means any portion of the Series 2017-1 Class A-1
Outstanding Principal Amount funded or maintained with Eurodollar Advances.

“Extension Fees” has the meaning given to such term in the Class A-1 VFN Fee
Letter.

“FATCA” means (a) Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
Treasury regulations thereunder or official interpretations thereof, (b) any
treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction with the purpose (in either case) of
facilitating the implementation of (a) above, or (c) any agreement pursuant to
the implementation of paragraphs (a) or (b) above with the U.S. Internal Revenue
Service or any other Governmental Authority in the United States.

“FCPA” has the meaning set forth in Section 6.01(h).

“Federal Funds Rate” means, for any specified period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the overnight federal funds rates as published in Federal Reserve Board
Statistical Release H.15(519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the next preceding Business Day), or if, for any reason, such rate is not
available on any day, the rate determined, in the reasonable opinion of the
Administrative Agent, to be the rate at which overnight federal funds are being
offered in the national federal funds market at 9:00 a.m. (New York City time).

“Fitch” means Fitch, Inc., doing business as Fitch Ratings, or any successor
thereto. “F.R.S. Board” means the Board of Governors of the Federal Reserve
System. “Funding Agent” has the meaning set forth in the preamble.

“Increased Capital Costs” has the meaning set forth in Section 3.07.

“Increased Costs” has the meaning set forth in Section 3.05.

“Increased Tax Costs” has the meaning set forth in Section 3.08.

 

9



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 9.05(b).

“Indemnified Parties” has the meaning set forth in Section 9.05(b).

“Interest Reserve Letter of Credit” means any letter of credit issued hereunder
for the benefit of the Trustee and the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable.

“Investor” means any one of the Conduit Investors and the Committed Note
Purchasers and “Investors” means the Conduit Investors and the Committed Note
Purchasers collectively.

“Investor Group” means (i) for each Conduit Investor, collectively, such Conduit
Investor, the related Committed Note Purchaser(s) set forth opposite the name of
such Conduit Investor on Schedule I (or, if applicable, set forth for such
Conduit Investor in the Assignment and Assumption Agreement, Investor Group
Supplement or Joinder Agreement pursuant to which such Conduit Investor or
Committed Note Purchaser becomes a party thereto), any related Program Support
Provider(s) and the related Funding Agent (which shall constitute the Series
2017-1 Class A-1 Noteholder for such Investor Group) and (ii) for each other
Committed Note Purchaser that is not related to a Conduit Investor,
collectively, such Committed Note Purchaser, any related Program Support
Provider(s) and the related Funding Agent (which shall constitute the Series
2017-1 Class A-1 Noteholder for such Investor Group).

“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.

“Investor Group Principal Amount” means, with respect to any Investor Group,
(a) when used with respect to the Series 2017-1 Closing Date, an amount equal to
(i) such Investor Group’s Commitment Percentage of the Series 2017-1 Class A-1
Initial Advance Principal Amount, plus (ii) such Investor Group’s Commitment
Percentage of the Series 2017-1 Class A-1 Outstanding Subfacility Amount
outstanding on the Series 2017-1 Closing Date, and (b) when used with respect to
any other date, an amount equal to (i) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day
(excluding any Series 2017-1 Class A-1 Outstanding Subfacility Amount included
therein), plus (ii) the Investor Group Increase Amount with respect to such
Investor Group on such date, minus (iii) the amount of principal payments made
to such Investor Group on the Series 2017-1 Class A-1 Advance Notes on such
date, plus (iv) such Investor Group’s Commitment Percentage of the Series 2017-1
Class A-1 Outstanding Subfacility Amount outstanding on such date.

“Investor Group Supplement” has the meaning set forth in Section 9.17(c).

“Joinder Agreement” means a Joinder Agreement in the form attached hereto as
Exhibit E.

“L/C Commitment” means the obligation of the L/C Provider to provide Letters of
Credit pursuant to Section 2.07, in an aggregate Undrawn L/C Face Amount,
together with any Unreimbursed L/C Drawings, at any one time outstanding not to
exceed $100,000,000, as such amount may be reduced or increased pursuant to
Section 2.07(g) or reduced pursuant to Section 2.05(b).

 

10



--------------------------------------------------------------------------------

“L/C Issuing Bank” has the meaning set forth in Section 2.07(h).

“L/C Obligations” means, at any time, an amount equal to the sum of (i) any
Undrawn L/C Face Amounts outstanding at such time and (ii) any Unreimbursed L/C
Drawings outstanding at such time.

“L/C Other Reimbursement Amounts” has the meaning set forth in Section 2.08(a).

“L/C Provider” means Coöperatieve Rabobank U.A., New York Branch, in its
capacity as provider of any Letter of Credit under this Agreement, and its
permitted successors and assigns in such capacity.

“L/C Quarterly Fees” has the meaning set forth in Section 2.07(d).

“L/C Reimbursement Amount” has the meaning set forth in Section 2.08(a).

“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider,
collectively.

“Letter of Credit” has the meaning set forth in Section 2.07(a).

“Margin Stock” means “margin stock” as defined in Regulation U of the F.R.S.
Board, as amended from time to time.

“Maximum Investor Group Principal Amount” means, as to each Investor Group
existing on the Series 2017-1 Closing Date, the amount set forth on Schedule I
to this Agreement as such Investor Group’s Maximum Investor Group Principal
Amount or, in the case of any other Investor Group, the amount set forth as such
Investor Group’s Maximum Investor Group Principal Amount in the Assignment and
Assumption Agreement, Investor Group Supplement or Joinder Agreement by which
the members of such Investor Group become parties to this Agreement, in each
case, as such amount may be (i) reduced pursuant to Section 2.05 of this
Agreement or (ii) increased or reduced by any Assignment and Assumption
Agreement, Investor Group Supplement or Joinder Agreement entered into by the
members of such Investor Group in accordance with the terms of this Agreement.

“Money Laundering Laws” has the meaning set forth in Section 6.01(i).

“Non-Excluded Taxes” has the meaning set forth in Section 3.08(a).

“Non-Funding Committed Notes Purchaser” has the meaning set forth in
Section 2.02(a).

“OFAC” has the meaning set forth in Section 6.01(j).

 

11



--------------------------------------------------------------------------------

“Official Body” has the meaning set forth in the definition of “Change in Law.”

“Other Class A-1 Transaction Expenses” means all amounts payable pursuant to
Section 9.05, including Pre-Closing Costs, Out-of-Pocket Expenses and Other
Post-Closing Expenses, but excluding Class A-1 Amendment Expenses.

“Other Post-Closing Expenses” has the meaning set forth in Section 9.05(a).

“Out-of-Pocket Expenses” has the meaning set forth in Section 9.05(a).

“Parent Companies” means, collectively, Domino’s Pizza, Inc., a Delaware
corporation, and Domino’s Inc., a Delaware corporation.

“Pre-Closing Costs” has the meaning set forth in Section 9.05(a)(i).

“Program Support Agreement” means, with respect to any Investor, any agreement
entered into by any Program Support Provider in respect of any Commercial Paper
and/or Series 2017-1 Class A-1 Note of such Investor providing for the issuance
of one or more letters of credit for the account of such Investor, the issuance
of one or more insurance policies for which such Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Investor to any Program Support Provider of the Series 2017-1
Class A-1 Notes (or portions thereof or interests therein) and/or the making of
loans and/or other extensions of credit to such Investor in connection with such
Investor’s securitization program, together with any letter of credit, insurance
policy or other instrument issued thereunder or guaranty thereof (but excluding
any discretionary advance facility provided by a Committed Note Purchaser).

“Program Support Provider” means, with respect to any Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Investor in respect of such Investor’s
Commercial Paper and/or Series 2017-1 Class A-1 Note, and/or agreeing to issue a
letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Investor’s securitization
program as it relates to any Commercial Paper issued by such Investor, and/or
holding equity interests in such Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such Person.

“Reimbursement Obligation” means the obligation of the Co-Issuers to reimburse
the L/C Provider pursuant to Section 2.08 for amounts drawn under Letters of
Credit.

“Required Expiration Date” had the meaning set forth in Section 2.07(a).

“Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Sale Notice” has the meaning set forth in Section 9.18(b).

 

12



--------------------------------------------------------------------------------

“Sanctions” has the meaning set forth in Section 6.01(j).

“Series 2017-1 Class A-1 Allocated Payment Reduction Amount” has the meaning set
forth in Section 2.05(b)(iv).

“Series 2017-1 Class A-1 Senior Notes Other Amounts” means, as of any date of
determination, the aggregate unpaid Breakage Amount, Indemnified Liabilities,
Agent Indemnified Liabilities, Increased Capital Costs, Increased Costs,
Increased Tax Costs, Pre-Closing Costs, Other Post-Closing Expenses,
Out-of-Pocket Expenses, Upfront Commitment Fees and Extension Fees then due and
payable. For purposes of the Base Indenture, the “Series 2017-1 Class A-1 Senior
Notes Other Amounts” shall be deemed to be “Class A-1 Notes Other Amounts.”

“Solvent” means, with respect to any Person as of any date of determination,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of such Person are not less than the total amount required
to pay the liabilities of such Person on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured,

(ii) the Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business,

(iii) assuming the completion of the transactions contemplated by the Related
Documents, the Person is not incurring debts or liabilities beyond its ability
to pay as such debts and liabilities mature, (iv) the Person is not engaged in
any business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such entity is engaged, and (v) the Person is not a defendant in any civil
action that would result in a judgment that such Person is or would become
unable to satisfy.

“Specified Rating Agencies” means any of S&P Global Ratings, Moody’s or Fitch,
as applicable.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 in an aggregate principal amount at any
one time outstanding not to exceed $30,000,000, as such amount may be reduced or
increased pursuant to Section 2.06(i) or reduced pursuant to Section 2.05(b).

“Swingline Lender” means Coöperatieve Rabobank U.A., New York Branch, in its
capacity as maker of Swingline Loans, and its permitted successors and assigns
in such capacity.

“Swingline Loan” has the meaning set forth in Section 2.06(a).

“Swingline Loan Request” has the meaning set forth in Section 2.06(b).

“Swingline Participation Amount” has the meaning set forth in Section 2.06(f).

 

13



--------------------------------------------------------------------------------

“Undrawn Commitment Fees” has the meaning set forth in Section 3.02(b).

“Undrawn L/C Face Amounts” means, at any time, the aggregate then undrawn and
unexpired face amount of any Letters of Credit outstanding at such time.

“Unreimbursed L/C Drawings” means, at any time, the aggregate amount of any L/C
Reimbursement Amounts that have not then been reimbursed pursuant to
Section 2.08.

“Upfront Commitment Fee” has the meaning given to such term in the Class A-1 VFN
Fee Letter.

“USA PATRIOT Act” has the meaning given to such term in Section 9.24.

“Voluntary Cash Collateral” has the meaning set forth in Section 4.03(a).

“Write-down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE II

PURCHASE AND SALE OF SERIES 2017-1 CLASS A-1 NOTES

Section 2.01 The Advance Notes.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall request the Trustee to
authenticate (i) the initial Series 2017-1 Class A-1 Advance Notes, which the
Co-Issuers shall deliver to each Funding Agent on behalf of the Investors in the
related Investor Group on the Series 2017-1 Closing Date and (ii) additional
Series 2017-1 Class A-1 Advance Notes, which the Co-Issuers shall deliver to
each Funding Agent on behalf of the Investors in the related Investor Group that
become a party to this Agreement by executing a Joinder Agreement upon execution
thereof and satisfaction of the additional conditions set forth in Section 2.3
of the Series 2017-1 Supplement. Each Series 2017-1 Class A-1 Advance Note for
each Investor Group shall be dated their date of authentication, shall be
registered in the name of the related Funding Agent or its nominee, as agent for
the related Investors, or in such other name or nominee as such Funding Agent
may request, shall have a maximum principal amount equal to the Maximum Investor
Group Principal Amount for such Investor Group and shall be duly authenticated
in accordance with the provisions of the Indenture.

Section 2.02 Advances.

(a) Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may and, if such Conduit Investor
determines that it will not make (or it does not in fact make) an Advance or any
portion of an Advance, its related Committed Note Purchaser(s) shall or, if
there is no Eligible Conduit Investor with respect to any

 

14



--------------------------------------------------------------------------------

Investor Group, the Committed Note Purchaser(s) with respect to such Investor
Group shall, upon the Co-Issuers’ request delivered in accordance with the
provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Sections 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous Advance
that such Non-Funding Committed Note Purchaser was required to make, or as a
result of the addition of Investor Groups pursuant to Joinder Agreements
(“Additional Committed Note Purchasers”), outstanding Advances are not held
ratably by each Investor Group based on their respective Commitment Percentages
and among the Committed Note Purchasers within each Investor Group based on
their respective Committed Note Purchaser Percentages at the time a request for
Advances is made, (x) such Non-Funding Committed Note Purchaser or Additional
Committed Note Purchasers, as applicable, shall make all of such Advances until
outstanding Advances are held ratably by each Investor Group based on their
respective Commitment Percentages and among the Committed Note Purchasers within
each Investor Group based on their respective Committed Note Purchaser
Percentages and (y) further Advances shall be made ratably by each Investor
Group based on their respective Commitment Percentages and the portion of any
such Advance made by any Committed Note Purchaser in such Investor Group shall
be its Committed Note Purchaser Percentage of the Advances to be made by such
Investor Group (or the portion thereof not being made by any Conduit Investor in
such Investor Group); provided, further, that the failure of a Non-Funding
Committed Note Purchaser to make Advances pursuant to the immediately preceding
proviso shall not, subject to the immediately following proviso, relieve any
other Committed Note Purchaser of its obligation hereunder, if any, to make
Advances in accordance with Section 2.03(b)(i); provided, further, that,
subject, in the case of clause (i) below, to Section 2.03(b)(ii), no Advance
shall be required or permitted to be made by any Investor on any date to the
extent that, after giving effect to such Advance, (i) the related Investor Group
Principal Amount would exceed the related Maximum Investor Group Principal
Amount or (ii) the Series 2017-1 Class A-1 Outstanding Principal Amount would
exceed the Series 2017-1 Class A-1 Maximum Principal Amount.

(b) Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer (on
behalf of the Co-Issuers)) thereof.

(c) Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2017-1 Closing Date, if any,
will be evidenced by the Series 2017-1 Class A-1 Advance Notes issued in
connection herewith and will constitute purchases of Series 2017-1 Class A-1
Initial Advance Principal Amounts corresponding to the amount of such Advances.
All of the other Advances will constitute Increases evidenced by the Series
2017-1 Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2017-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

 

15



--------------------------------------------------------------------------------

(d) Section 2.2(b) of the Series 2017-1 Supplement specifies the procedures to
be followed in connection with any Voluntary Decrease of the Series 2017-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be either (i) in an aggregate minimum principal amount of
$200,000 and integral multiples of $100,000 in excess thereof or (ii) in such
other amount necessary to reduce the Series 2017-1 Class A-1 Outstanding
Principal Amount to zero.

(e) Subject to the terms of this Agreement and the Series 2017-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2017-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

Section 2.03 Borrowing Procedures.

(a) Whenever the Co-Issuers wish to make a Borrowing, the Co-Issuers shall (or
shall cause the Manager on their behalf to) notify the Administrative Agent (who
shall promptly, and in any event by 4:00 p.m. (New York City time) on the same
Business Day as its receipt of the same, notify each Funding Agent of its pro
rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) two (2) Business Days (or, in the case of any
Eurodollar Advances for purposes of Section 3.01(b), three (3) Eurodollar
Business Days) prior to the date of Borrowing (unless a shorter period is agreed
upon by the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each case refer to this Agreement and specify (i) the
Borrowing date, (ii) the aggregate amount of the requested Borrowing to be made
on such date, (iii) the amount of outstanding Swingline Loans and Unreimbursed
L/C Drawings (if applicable) to be repaid with the proceeds of such Borrowing on
the Borrowing date, which amount shall constitute all outstanding Swingline
Loans and Unreimbursed L/C Drawings outstanding on the date of such notice that
are not prepaid with other funds of the Co-Issuers available for such purpose,
and (iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to the Master Issuer (on behalf of the Co-Issuers)). Requests for any
Borrowing may not be made in an aggregate principal amount of less than
$1,000,000 or in an aggregate principal amount that is not an integral multiple
of $500,000 in excess thereof (except as otherwise provided herein with respect
to Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings). The Co-Issuers agree to cause requests for
Borrowings to be made automatically (to the extent not deemed made pursuant to
Sections 2.05(b)(i), 2.05(b)(ii) or 2.08) upon notice of any drawing under a
Letter of Credit and in any event at least one time per week if any Swingline
Loans or Unreimbursed L/C Drawings are outstanding, in each case, in an amount
at least sufficient to repay in full all Swingline Loans and Unreimbursed L/C
Drawings outstanding on the date of the applicable request. Subject to the
provisos to Section 2.02(a), each Borrowing shall be ratably

 

16



--------------------------------------------------------------------------------

allocated among the Investor Groups’ respective Maximum Investor Group Principal
Amounts. Each Funding Agent shall promptly advise its related Conduit Investor,
if any, of any notice given pursuant to this Section 2.03(a) and shall promptly
thereafter (but in no event later than 10:00 a.m. (New York City time) on the
date of Borrowing) notify the Administrative Agent, the Master Issuer (on behalf
of the Co-Issuers) and the related Committed Note Purchaser(s) whether such
Conduit Investor has determined to make all or any portion of the Advances in
such Borrowing that are to be made by its Investor Group. On the date of each
Borrowing and subject to the other conditions set forth herein and in the Series
2017-1 Supplement (and, if requested by the Administrative Agent, confirmation
from the Swingline Lender and the L/C Provider, as applicable, as to (x) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings to be repaid
with the proceeds of such Borrowing on the Borrowing date, (y) the Undrawn L/C
Face Amount of all Letters of Credit then outstanding and (z) the principal
amount of any other Swingline Loans or Unreimbursed L/C Drawings then
outstanding), the applicable Investors in each Investor Group shall make
available to the Administrative Agent the amount of the Advances in such
Borrowing that are to be made by such Investor Group by wire transfer in U.S.
Dollars of such amount in same day funds no later than 10:00 a.m. (New York City
time) on the date of such Borrowing, and upon receipt thereof the Administrative
Agent shall make such proceeds available by 3:00 p.m. (New York City time),
first, to the Swingline Lender and the L/C Provider for application to repayment
of the amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as
set forth in the applicable Advance Request, if applicable, ratably in
proportion to such respective amounts, and, second, to the Master Issuer (on
behalf of the Co-Issuers) or the Manager, if directed by the Master Issuer, as
instructed in the applicable Advance Request.

(b) (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 11:00 a.m. (New York City time) on
the date of such Borrowing, the Administrative Agent shall notify each of the
other Committed Note Purchasers not later than 1:00 p.m. (New York City time) on
such date, and each of the other Committed Note Purchasers shall make available
to the Administrative Agent a supplemental Advance in a principal amount (such
amount, the “reference amount”) equal to the lesser of (a) the aggregate
principal Advance that was unfunded multiplied by a fraction, the numerator of
which is the Commitment Amount of such Committed Note Purchaser and the
denominator of which is the aggregate Commitment Amounts of all Committed Note
Purchasers (less the aggregate Commitment Amount of the Committed Note
Purchasers failing to make Advances on such date) and (b) the excess of (i) such
Committed Note Purchaser’s Commitment Amount over (ii) the product of such
Committed Note Purchaser’s related Investor Group Principal Amount multiplied by
such Committed Note Purchaser’s Committed Note Purchaser Percentage (after
giving effect to all prior Advances on such date of Borrowing) (provided that a
Committed Note Purchaser may (but shall not be obligated to), on terms and
conditions to be agreed upon by such Committed Note Purchaser and the
Co-Issuers, make available to the Administrative Agent a supplemental Advance in
a principal amount in excess of the reference amount; provided, however, that no
such supplemental Advance shall be permitted to be made to    

 

17



--------------------------------------------------------------------------------

the extent that, after giving effect to such Advance, the Series 2017-1
Class A-1 Outstanding Principal Amount would exceed the Series 2017-1 Class A-1
Maximum Principal Amount). Such supplemental Advances shall be made by wire
transfer in U.S. Dollars in same day funds no later than 3:00 p.m. (New York
City time) one (1) Business Day following the date of such Borrowing, and upon
receipt thereof the Administrative Agent shall immediately make such proceeds
available, first, to the Swingline Lender and the L/C Provider for application
to repayment of the amount of outstanding Swingline Loans and Unreimbursed L/C
Drawings as set forth in the applicable Advance Request, if applicable, ratably
in proportion to such respective amounts, and, second, to the Master Issuer (on
behalf of the Co-Issuers), as instructed in the applicable Advance Request. If
any Committed Note Purchaser which shall have so failed to fund its Advance
shall subsequently pay such amount, the Administrative Agent shall apply such
amount pro rata to repay any supplemental Advances made by the other Committed
Note Purchasers pursuant to this Section 2.03(b).

(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the Administrative Agent. If and to
the extent that any Investor shall not have so made such amount available to the
Administrative Agent, such Investor and the Co-Issuers jointly and severally
agree to repay (without duplication) to the Administrative Agent on the next
Weekly Allocation Date such corresponding amount (in the case of the Co-Issuers,
in accordance with the Priority of Payments), together with interest thereon,
for each day from the date such amount is made available to the Master Issuer
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of the Co-Issuers, the interest rate applicable at the time to the Advances
comprising such Borrowing and (ii) in the case of such Investor, the Federal
Funds Rate and without deduction by such Investor for any withholding Taxes. If
such Investor shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Investor’s Advance as part of such
Borrowing for purposes of this Agreement.

Section 2.04 The Series 2017-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2017-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2017-1 Class A-1 Advance Note, Series 2017-1 Class A-1 Swingline
Note or Series 2017-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Co-Issuers hereby authorize each duly authorized officer,
employee and agent of such Series 2017-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance

 

18



--------------------------------------------------------------------------------

with the foregoing authority shall be prima facie evidence of the accuracy of
the information so recorded; provided, however, that in the event of a
discrepancy between the books and records of such Series 2017-1 Class A-1
Noteholder and the records maintained by the Trustee pursuant to the Indenture,
such discrepancy shall be resolved by such Series 2017-1 Class A-1 Noteholder,
the Control Party and the Trustee, in consultation with the Co-Issuers (provided
that such consultation with the Co-Issuers will not in any way limit or delay
such Series 2017-1 Class A-1 Noteholder’s, the Control Party’s and the Trustee’s
ability to resolve such discrepancy), and such resolution shall control in the
absence of manifest error; provided, further, that the failure of any such
notation to be made, or any finding that a notation is incorrect, in any such
records shall not limit or otherwise affect the obligations of the Co-Issuers
under this Agreement or the Indenture.

Section 2.05 Reduction in Commitments.

(a) The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2017-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and Maximum Investor Group Principal Amount on a pro
rata basis; provided that (i) any such reduction will be limited to the undrawn
portion of the Commitments, although any such reduction may be combined with a
Voluntary Decrease effected pursuant to and in accordance with Section 2.2(b) of
the Series 2017-1 Supplement, (ii) any such reduction must be in a minimum
amount of $5,000,000, (iii) after giving effect to such reduction, the Series
2017-1 Class A-1 Maximum Principal Amount equals or exceeds $5,000,000, unless
reduced to zero, and (iv) no such reduction shall be permitted if, after giving
effect thereto, (x) the aggregate Commitment Amounts would be less than the
Series 2017-1 Class A-1 Outstanding Principal Amount (excluding any Undrawn L/C
Face Amounts with respect to which cash collateral is held by the L/C Provider
pursuant to Section 4.03(b)) or (y) the aggregate Commitment Amounts would be
less than the sum of the Swingline Commitment and the L/C Commitment. Any
reduction made pursuant to this Section 2.05(a) shall be made ratably among the
Investor Groups on the basis of their respective Maximum Investor Group
Principal Amounts.

(b) If any of the following events shall occur, then the Commitment Amounts
shall be automatically reduced on the dates and in the amounts set forth below
with respect to the applicable event and the other consequences set forth below
with respect to the applicable event shall ensue (and the Co-Issuers shall give
the Trustee, the Control Party, each Funding Agent and the Administrative Agent
prompt written notice thereof):

(i) (A) if the Outstanding Principal Amount of the Series 2017-1 Class A-1 Notes
has not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Series 2017-1 Class A-1 Senior Notes Renewal Date, on such Business Day, (x) the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances made on such date
(and the Co-Issuers shall be deemed to have delivered such Advance Requests
under Section 2.03 as may be necessary to cause such Advances to be made), and
(y) the Swingline Commitment and the L/C Commitment shall both be automatically
and permanently reduced to zero; and (B) upon a Series 2017-1 Class A-1 Senior
Notes Amortization

 

19



--------------------------------------------------------------------------------

Event, (x) the Commitments with respect to all undrawn Commitment Amounts shall
automatically and permanently terminate and the Maximum Investor Group Principal
Amounts shall be automatically and permanently reduced by a corresponding amount
on a pro rata basis and (y) each payment of principal on the Series 2017-1
Class A-1 Outstanding Principal Amount occurring following such Series 2017-1
Class A-1 Senior Notes Amortization Event shall result automatically and
permanently in a dollar-for-dollar reduction of the Series 2017-1 Class A-1
Maximum Principal Amount and a corresponding reduction in each Commitment Amount
and each Maximum Investor Group Principal Amount on a pro rata basis;

(ii) if a Rapid Amortization Event occurs prior to the Series 2017-1 Class A-1
Senior Notes Renewal Date, then (A) on the date such Rapid Amortization Event
occurs, the Commitments with respect to all undrawn Commitment Amounts shall
automatically terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (b) below, and
the Maximum Investor Group Principal Amounts shall be automatically reduced by a
corresponding amount on a pro rata basis; (B) no later than the second Business
Day after the occurrence of such Rapid Amortization Event, the principal amount
of all then-outstanding Swingline Loans and Unreimbursed L/C Drawings (to the
extent not repaid pursuant to Section 2.08(a) or Section 4.03(b)) shall be
repaid in full with proceeds of Advances (and the Co-Issuers shall be deemed to
have delivered such Advance Requests under Section 2.03 as may be necessary to
cause such Advances to be made) and the Swingline Commitment shall be
automatically reduced to zero and the L/C Commitment shall be automatically
reduced by such amount of Unreimbursed L/C Drawings repaid by such Advances; and
(C) each payment of principal (which, for the avoidance of doubt, shall include
cash collateralization of Undrawn L/C Face Amounts pursuant to Sections
Section 4.02(b), Section 4.03(a), Section 4.03(b) and Section 9.18(c)(ii)) on
the Series 2017-1 Class A-1 Outstanding Principal Amount occurring on or after
the date of such Rapid Amortization Event (excluding the repayment of any
outstanding Swingline Loans and Unreimbursed L/C Drawings with proceeds of
Advances pursuant to clause (b) above) shall result automatically in a
dollar-for-dollar reduction of the Series 2017-1 Class A-1 Maximum Principal
Amount and a corresponding reduction in each Commitment Amount and each Maximum
Investor Group Principal Amount on a pro rata basis; provided that if such Rapid
Amortization Event shall cease to be in effect pursuant to Section 9.1(e) of the
Base Indenture, then the Commitments, Commitment Amounts, Swingline Commitment,
L/C Commitment, Series 2017-1 Class A-1 Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be restored to the amounts in effect
immediately prior to the occurrence of such Rapid Amortization Event;

(iii) if a Change of Control occurs (unless the Control Party has provided its
prior written consent thereto), then (A) on the date such Change of Control
occurs, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (b) below, and
the Maximum Investor Group Principal Amounts shall be automatically and
permanently reduced by a corresponding amount on a pro rata basis), (y) the
Commitment Amounts shall automatically and permanently be reduced to zero, which
reduction shall be deemed to

 

20



--------------------------------------------------------------------------------

have occurred immediately following the making of Advances pursuant to clause
(b) below, and (z) the Swingline Commitment and the L/C Commitment shall both be
automatically and permanently reduced to zero; (B) if the Series 2017-1
Prepayment Date specified in the applicable Prepayment Notice is scheduled to
occur more than two Business Days after such occurrence, then no later than the
second Business Day after the occurrence of such Change of Control, the
principal amount of all then outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances (and the Co-Issuers
shall be deemed to have delivered such Advance Requests under Section 2.03 as
may be necessary to cause such Advances to be made); and (C) on the Series
2017-1 Prepayment Date specified in the applicable Prepayment Notice, (x) the
Commitment Amounts and the Maximum Investor Group Principal Amounts shall all be
automatically and permanently reduced to zero, and (y) the Co-Issuers shall
cause the Series 2017-1 Class A-1 Outstanding Principal Amount to be paid in
full (or, in the case of any then-outstanding Undrawn L/C Face Amounts, to be
fully cash collateralized pursuant to Section 4.02 or Section 4.03), together
with accrued interest and fees and all other amounts then due and payable to the
Lender Parties, the Administrative Agent and the Funding Agents under this
Agreement and the other Related Documents and any unreimbursed Servicing
Advances and Manager Advances (in each case, with interest thereon at the
Advance Interest Rate), subject to and in accordance with the Priority of
Payments;

(iv) if Indemnification Payments or Real Estate Disposition Proceeds are
allocated to and deposited in the Series 2017-1 Class A-1 Distribution Account
in accordance with Section 3.6(j) of the Series 2017-1 Supplement at a time when
either (i) no Senior Notes other than Series 2017-1 Class A-1 Notes are
Outstanding or (ii) if a Series 2017-1 Class A-1 Senior Notes Amortization
Period is continuing, then the Series 2017-1 Class A-1 Maximum Principal Amount
shall be automatically and permanently reduced on the date of such deposit by an
amount (the “Series 2017-1 Class A-1 Allocated Payment Reduction Amount”) equal
to the amount of such deposit, and there shall be a corresponding reduction in
each Commitment Amount and each Maximum Investor Group Principal Amount on a pro
rata basis (and, if after giving effect to such reduction the Series 2017-1
Class A-1 Maximum Principal Amount would be less than the sum of the Swingline
Commitment and the L/C Commitment, then the aggregate amount of the Swingline
Commitment and the L/C Commitment shall be reduced by the amount of such
difference, with such reduction to be allocated between them in accordance with
the written instructions of the Co-Issuers delivered prior to such date;
provided that after giving effect thereto the aggregate amount of the Swingline
Loans and the L/C Obligations do not exceed the Swingline Commitment and the L/C
Commitment, respectively, as so reduced; provided, further, that in the absence
of such instructions, such reduction shall be allocated first to the Swingline
Commitment and then to the L/C Commitment) and (z) the Series 2017-1 Class A-1
Outstanding Principal Amount shall be repaid or prepaid (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2017-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(j) of the
Series 2017-1 Supplement; and

 

21



--------------------------------------------------------------------------------

(v) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2017-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Commitment Amounts, the Swingline Commitment,
the L/C Commitment and the Maximum Investor Group Principal Amounts shall all be
automatically and permanently reduced to zero upon such acceleration and the
Co-Issuers shall cause (in accordance with the Series 2017-1 Supplement) the
Series 2017-1 Class A-1 Outstanding Principal Amount to be paid in full (which,
for the avoidance of doubt, shall include cash collateralization of Undrawn L/C
Face Amounts pursuant to Sections 4.02(b), 4.03(a), 4.03(b) and 9.18(c)(ii)),
together with accrued interest, Series 2017-1 Class A-1 Quarterly Commitment
Fees, Series 2017-1 Class A-1 Other Amounts and all other amounts then due and
payable to the Lender Parties, the Administrative Agent and the Funding Agents
under this Agreement and the other Related Documents and any unreimbursed
Servicing Advances and Manager Advances (in each case, with interest thereon at
the Advance Interest Rate) subject to and in accordance with the Priority of
Payments.

Section 2.06 Swingline Commitment.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2017-1 Class A-1 Swingline Note, which the
Co-Issuers shall deliver to the Swingline Lender on the Series 2017-1 Closing
Date. Such initial Series 2017-1 Class A-1 Swingline Note shall be dated the
Series 2017-1 Closing Date, shall be registered in the name of the Swingline
Lender or its nominee, or in such other name as the Swingline Lender may
request, shall have a maximum principal amount equal to the Swingline
Commitment, shall have an initial outstanding principal amount equal to the
Series 2017-1 Class A-1 Initial Swingline Principal Amount, and shall be duly
authenticated in accordance with the provisions of the Indenture. Subject to the
terms and conditions hereof, the Swingline Lender, in reliance on the agreements
of the Committed Note Purchasers set forth in this Section 2.06, agrees to make
swingline loans (each, a “Swingline Loan” or a “Series 2017-1 Class A-1
Swingline Loan” and, collectively, the “Swingline Loans” or the “Series 2017-1
Class A-1 Swingline Loans”) to the Co-Issuers from time to time during the
period commencing on the Series 2017-1 Closing Date and ending on the date that
is two (2) Business Days prior to the Commitment Termination Date; provided that
the Swingline Lender shall have no obligation or right to make any Swingline
Loan if, after giving effect thereto, (i) the aggregate principal amount of
Swingline Loans outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2017-1
Class A-1 Outstanding Principal Amount would exceed the Series 2017-1 Class A-1
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2017-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2017-1
Supplement, the outstanding principal amount evidenced by the Series 2017-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.

 

22



--------------------------------------------------------------------------------

(b) Whenever the Co-Issuers desire that the Swingline Lender make Swingline
Loans, they shall (or shall cause the Manager on their behalf to) give the
Swingline Lender and the Administrative Agent irrevocable notice in writing not
later than 11:00 a.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two (2) Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Master Issuer (on behalf of
the Co-Issuers)). Such notice shall be in the form of a Swingline Advance
Request in the form attached hereto as Exhibit A-2 (a “Swingline Loan Request”),
Promptly upon receipt of any Swingline Loan Request (but in no event later than
2:00 p.m. (New York City time) on the date of such receipt), the Swingline
Lender shall promptly notify the Control Party, the Trustee and the
Administrative Agent thereof in writing. Each borrowing under the Swingline
Commitment shall be in a minimum amount equal to $100,000. Promptly upon receipt
of any Swingline Loan Request (but in no event later than 2:00 p.m. (New York
City time) on the date of such receipt), the Administrative Agent (based, with
respect to any portion of the Series 2017-1 Class A-1 Outstanding Subfacility
Amount held by any Person other than the Administrative Agent, solely on written
notices received by the Administrative Agent under this Agreement) will inform
the Swingline Lender whether or not, after giving effect to the requested
Swingline Loan, the Series 2017-1 Class A-1 Outstanding Principal Amount would
exceed the Series 2017-1 Class A-1 Maximum Principal Amount. If the
Administrative Agent confirms that the Series 2017-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2017-1 Class A-1 Maximum Principal
Amount after giving effect to the requested Swingline Loan, then not later than
3:00 p.m. (New York City time) on the borrowing date specified in the Swingline
Loan Request, subject to the other conditions set forth herein and in the Series
2017-1 Supplement, the Swingline Lender shall make available to the Master
Issuer (on behalf of the Co-Issuers) in accordance with the payment instructions
set forth in such notice an amount in immediately available funds equal to the
amount of the requested Swingline Loan.

(c) The Co-Issuers hereby agree that each Swingline Loan made by the Swingline
Lender to the Co-Issuers pursuant to Section 2.06(a) shall constitute the
promise and obligation of the Co-Issuers jointly and severally to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2017-1 Class A-1 Outstanding
Principal Amount.

(d) In accordance with Section 2.03(a), the Co-Issuers agree to cause requests
for Borrowings to be made at least one time per week if any Swingline Loans are
outstanding in amounts at least sufficient to repay in full all Swingline Loans
outstanding on the date of the applicable request. In accordance with
Section 3.01(c), outstanding Swingline Loans shall bear interest at the Base
Rate.

 

23



--------------------------------------------------------------------------------

(e) [Reserved].

(f) If, prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to any Co-Issuer or Guarantor or if, for any other reason, as
determined by the Swingline Lender in its sole and absolute discretion, Advances
may not be made as contemplated by Section 2.06(d), each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d), purchase for cash an undivided
participating interest in the then-outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) its Committed Note Purchaser Percentage, multiplied by (ii) the related
Investor Group’s Commitment Percentage, multiplied by (iii) the aggregate
principal amount of Swingline Loans then outstanding that was to have been
repaid with such Advances.

(g) Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(h) Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Co-Issuers may have against the Swingline
Lender, the Co-Issuers or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VII other than at the
time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or otherwise) of the Co-Issuers; (iv) any breach of this
Agreement or any other Indenture Document by any Co-Issuer or any other Person
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(i) The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a reduction in the
Swingline Commitment; provided that any such reduction will be limited to the
undrawn portion of the Swingline Commitment. If requested by the Co-Issuers in
writing and with the prior written consent of the Administrative Agent, the
Swingline Lender may (but shall not be obligated to) increase the amount of the
Swingline Commitment.

(j) The Co-Issuers may, upon notice to the Swingline Lender (who shall promptly
notify the Administrative Agent and the Trustee thereof in writing), at any time
and

 

24



--------------------------------------------------------------------------------

from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (x) such notice must be received by
the Swingline Lender not later than 11:00 a.m. (New York City time) on the date
of the prepayment, (y) any such prepayment shall be in a minimum principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding and (z) if the source
of funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Servicing Advances or Manager Advances (or interest thereon) at such time. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given, the Co-Issuers shall make such prepayment directly to the Swingline
Lender and the payment amount specified in such notice shall be due and payable
on the date specified therein.

Section 2.07 L/C Commitment.

(a) Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Co-Issuers on any Business Day during the period commencing on
the Series 2017-1 Closing Date and ending on the date that is ten (10) Business
Days prior to the Commitment Termination Date to be issued in accordance with
Section 2.07(h) in such form as may be approved from time to time by the L/C
Provider; provided that the L/C Provider shall have no obligation or right to
provide any Letter of Credit on a requested issuance date if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the Series 2017-1 Class A-1 Outstanding Principal Amount would exceed
the Series 2017-1 Class A-1 Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Co-Issuers and the L/C Provider and
(z) expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten (10) Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies the beneficiary
of such Letter of Credit at least 30 calendar days prior to the then-applicable
expiration date (or no later than the applicable notice date, if earlier, as
specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided, further, that any Letter of Credit may have an expiration
date that is later than the Required Expiration Date so long as either (x) the
Undrawn L/C Face Amount with respect to such Letter of Credit has been fully
cash collateralized by the Co-Issuers in accordance with Section 4.02(b) or 4.03
as of the Required Expiration Date or (y) other than with respect to Interest
Reserve Letters of Credit, arrangements satisfactory to the L/C Provider in its
sole and absolute discretion have been made with the L/C Provider (and, if the
L/C Provider is not the L/C Issuing Bank with respect to such Letter of Credit,
the L/C Issuing Bank) pursuant to Section 4.04 such that such Letter of Credit
shall cease to be deemed outstanding or to be deemed a “Letter of Credit” for
purposes of this Agreement as of the Commitment Termination Date.

 

25



--------------------------------------------------------------------------------

Additionally, each Interest Reserve Letter of Credit shall (1) name the Trustee,
for the benefit of the Senior Noteholders or the Senior Subordinated
Noteholders, as applicable, as the beneficiary thereof; (2) allow the Trustee or
the Control Party on its behalf to submit a notice of drawing in respect of such
Interest Reserve Letter of Credit whenever amounts would otherwise be required
to be withdrawn from the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, pursuant to the
Indenture and (3) indicate by its terms that the proceeds in respect of drawings
under such Interest Reserve Letter of Credit shall be paid directly into the
Senior Notes Interest Reserve Account or the Senior Subordinated Notes Interest
Reserve Account, as applicable.

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2017-1 Class A-1 L/C Note, which the Co-Issuers
shall deliver to the L/C Provider on the Series 2017-1 Closing Date. Such
initial Series 2017-1 Class A-1 L/C Note shall be dated the Series 2017-1
Closing Date, shall be registered in the name of the L/C Provider or in such
other name or nominee as the L/C Provider may request, shall have a maximum
principal amount equal to the L/C Commitment, shall have an initial outstanding
principal amount equal to the Series 2017-1 Class A-1 Initial Aggregate Undrawn
L/C Face Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture. Each issuance of a Letter of Credit after the
Series 2017-1 Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2017-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2017-1
Class A-1 L/C Note and shall be deemed to be Series 2017-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Related Documents other than, in the case of Undrawn L/C Face Amounts, for
purposes of accrual of interest. Subject to the terms of this Agreement and the
Series 2017-1 Supplement, the outstanding principal amount evidenced by the
Series 2017-1 Class A-1 L/C Note shall be increased by issuances of Letters of
Credit or decreased by expirations thereof or reimbursements of drawings
thereunder or other circumstances resulting in the permanent reduction in any
Undrawn L/C Face Amounts from time to time. The L/C Provider and the Co-Issuers
agree to promptly notify the Administrative Agent and the Trustee of any such
decreases for which notice to the Administrative Agent is not otherwise provided
hereunder.

(c) The Co-Issuers may (or shall cause the Manager on their behalf to) from time
to time request that the L/C Provider provide a new Letter of Credit by
delivering to the L/C Provider at its address for notices specified herein an
Application therefor (in the form required by the applicable L/C Issuing Bank as
notified to the Co-Issuers by the L/C Provider), completed to the satisfaction
of the L/C Provider, and such other certificates, documents and other papers

 

26



--------------------------------------------------------------------------------

and information as the L/C Provider may request on behalf of the L/C Issuing
Bank. Notwithstanding the foregoing sentence, the letters of credit set forth on
Schedule IV hereto shall be deemed Letters of Credit provided and issued by the
L/C Provider hereunder as of the Series 2017-1 Closing Date. Upon receipt of any
completed Application, the L/C Provider will notify the Administrative Agent and
the Trustee in writing of the amount, the beneficiary and the requested
expiration of the requested Letter of Credit (which shall comply with Sections
2.07(a) and (i)) and, subject to the other conditions set forth herein and in
the Series 2017-1 Supplement and upon receipt of written confirmation from the
Administrative Agent (based, with respect to any portion of the Series 2017-1
Class A-1 Outstanding Subfacility Amount held by any Person other than the
Administrative Agent, solely on written notices received by the Administrative
Agent under this Agreement) that after giving effect to the requested issuance,
the Series 2017-1 Class A-1 Outstanding Principal Amount would not exceed the
Series 2017-1 Class A-1 Maximum Principal Amount (provided that the L/C Provider
shall be entitled to rely upon any written statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons of the Administrative Agent for purposes of determining
whether the L/C Provider received such prior written confirmation from the
Administrative Agent with respect to any Letter of Credit), the L/C Provider
will cause such Application and the certificates, documents and other papers and
information delivered in connection therewith to be processed in accordance with
the L/C Issuing Bank’s customary procedures and shall promptly provide the
Letter of Credit requested thereby (but in no event shall the L/C Provider be
required to provide any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto, as provided in
Section 2.07(a)) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the L/C Provider and the
Co-Issuers. The L/C Provider shall furnish a copy of such Letter of Credit to
the Manager (with a copy to the Administrative Agent) promptly following the
issuance thereof. The L/C Provider shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Funding Agents, the
Investors, the Control Party and the Trustee, written notice of the issuance of
each Letter of Credit (including the amount thereof).

(d) The Co-Issuers shall jointly and severally pay ratably to the Committed Note
Purchasers the L/C Quarterly Fees (as defined in the Series 2017-1 Class A1 VFN
Fee Letter, the “L/C Quarterly Fees”) in accordance with the terms of the Series
20171 Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(e) In addition, the Co-Issuers shall jointly and severally pay to or reimburse
the L/C Provider for the account of the applicable L/C Issuing Bank the L/C
Fronting Fees, if any, in accordance with the terms of the Series 2017-1
Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(f) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.

(g) The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a reduction in the L/C
Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If

 

27



--------------------------------------------------------------------------------

requested by the Co-Issuers in writing and with the prior written consent of the
L/C Provider and the Administrative Agent, the L/C Provider may (but shall not
be obligated to) increase the amount of the L/C Commitment; provided that, after
giving effect thereto, the aggregate amount of the Swingline Commitment and the
L/C Commitment does not exceed the aggregate Commitment Amount.

(h) The L/C Provider shall satisfy its obligations under this Section 2.07 with
respect to providing any Letter of Credit hereunder by issuing such Letter of
Credit itself or through an Affiliate, so long as the L/C Issuing Bank Rating
Test is satisfied with respect to such Affiliate and the issuance of such Letter
of Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate and the issuance of such Letter of Credit, the L/C Provider or a
Person selected by (at the expense of the L/C Provider) the Co-Issuers shall
issue such Letter of Credit; provided that such Person and issuance of such
Letter of Credit satisfies the L/C Issuing Bank Rating Test (the L/C Provider
(or such Affiliate of the L/C Provider) in its capacity as the issuer of such
Letter of Credit or such other Person selected by the Co-Issuers being referred
to as the “L/C Issuing Bank” with respect to such Letter of Credit). The “L/C
Issuing Bank Rating Test” is a test that is satisfied with respect to a Person
issuing a Letter of Credit if the Person is a U.S. commercial bank that has, at
the time of the issuance of such Letter of Credit, (i) a short-term certificate
of deposit rating of not less than “P-2” from Moody’s and “A-2” from S&P and
(ii) a long-term unsecured debt rating of not less than “Baa2” from Moody’s or
“BBB” from S&P or such other minimum long-term unsecured debt rating as may be
reasonably required by the beneficiary of such proposed Letter of Credit.

(i) The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit or (ii) any law applicable to the L/C Provider or the L/C Issuing Bank,
as applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.

(j) Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Co-Issuers when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit
issued hereunder.

(k) For the avoidance of doubt, the L/C Commitment shall be a sub-facility limit
of the Commitment Amounts and aggregate outstanding L/C Obligations as of any
date of determination shall be a component of the Series 2017-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(l) If, on the date that is five (5) Business Days prior to the expiration of
any Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit
has not been replaced or

 

28



--------------------------------------------------------------------------------

renewed and the Co-Issuers have not otherwise deposited funds into the Senior
Notes Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, in the amounts that would otherwise be required pursuant
to the Indenture had such Interest Reserve Letter of Credit not been issued, the
Master Issuer or the Control Party on its behalf will submit a notice of drawing
under such Interest Reserve Letter of Credit and use the proceeds thereof to
fund a deposit into the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, in an amount equal
to the Senior Notes Interest Reserve Account Deficient Amount or the Senior
Subordinated Notes Interest Reserve Account Deficient Amount, as applicable, on
such date, in each case calculated as if such Interest Reserve Letter of Credit
had not been issued.

(m) Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Co-Issuers in order to have any letter of credit
issued by a Person selected by the Co-Issuers pursuant to Section 2.07(h) hereto
or Section 5.17 of the Base Indenture be a “Letter of Credit” that has been
issued hereunder and such Person selected by the Co-Issuers be an “L/C Issuing
Bank.”

Section 2.08 L/C Reimbursement Obligations.

(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Co-Issuers jointly and severally agree to pay, as set
forth in this Section 2.08, the L/C Provider, for its own account or for the
account of the L/C Issuing Bank, as applicable, within five Business Days after
the day (subject to and in accordance with the Priority of Payments) on which
the L/C Provider notifies the Co-Issuers and the Administrative Agent (and in
each case the Administrative Agent shall promptly, and in any event by 3:00 p.m.
(New York City time) on the same Business Day as its receipt of the same, notify
the Funding Agents) of the date and the amount of such draft, an amount in U.S.
Dollars equal to the sum of (i) the amount of such draft so paid (the “L/C
Reimbursement Amount”) and (ii) any taxes, fees, charges or other costs or
expenses (including amounts payable pursuant to Section 3.02(c), and
collectively, the “L/C Other Reimbursement Costs”) incurred by the L/C Issuing
Bank in connection with such payment. Each drawing under any Letter of Credit
shall (unless an Event of Bankruptcy shall have occurred and be continuing with
respect to the Co-Issuers or any Guarantor, in which cases the procedures
specified in Section 2.09 for funding by Committed Note Purchasers shall apply)
constitute a request by the Co-Issuers to the Administrative Agent and each
Funding Agent for a Base Rate Borrowing pursuant to Section 2.03 in the amount
equal to the applicable L/C Reimbursement Amount and the Co-Issuers shall be
deemed to have made such request pursuant to the procedures set forth in
Section 2.03. The applicable Investors in each Investor Group hereby agree to
make Advances in an aggregate amount for each Investor Group equal to such
Investor Group’s Commitment Percentage of the L/C Reimbursement Amount to pay
the L/C Provider. The Borrowing date with respect to such Borrowing shall be the
first date on which a Base Rate Borrowing could be made pursuant to Section 2.03
if the Administrative Agent had received a notice of such Borrowing at the time
the Administrative Agent receives notice from the L/C Provider of such drawing
under such Letter of Credit. Such Investors shall make the amount of such
Advances available to the Administrative Agent in immediately available funds
not later than 3:00 p.m. (New York City time) on such Borrowing date, and the
proceeds of such Advances shall be immediately made available by the
Administrative Agent to the L/C Provider for application to the reimbursement of
such drawing.

 

29



--------------------------------------------------------------------------------

(b) The Co-Issuers’ obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Co-Issuers may have or have
had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a Letter
of Credit or any other Person; (ii) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein;
(iii) payment by the L/C Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; (iv) payment by the L/C Issuing Bank under a Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, any Co-Issuer’s obligations hereunder.
The Co-Issuers also agree that the L/C Provider and the L/C Issuing Bank shall
not be responsible for, and the Co-Issuers’ Reimbursement Obligations under
Section 2.08(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Co-Issuers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Co-Issuers against any beneficiary of such Letter
of Credit or any such transferee. Neither the L/C Provider nor the L/C Issuing
Bank shall be liable for any error, omission, interruption, loss or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be, under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the UCC of the State of New York, shall be binding on the
Co-Issuers and shall not result in any liability of the L/C Provider or the L/C
Issuing Bank to the Co-Issuers. As between the Co-Issuers and the L/C Issuing
Bank, the Co-Issuers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to such beneficiary’s or transferee’s use
of any Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the Co-Issuers agree with the L/C Issuing Bank that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

30



--------------------------------------------------------------------------------

(c) If any draft shall be presented for payment under any Letter of Credit, the
L/C Provider shall promptly notify the Manager, the Co-Issuers and the
Administrative Agent of the date and amount thereof. The responsibility of the
applicable L/C Issuing Bank to the Co-Issuers in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit and, in paying such draft, such L/C
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of any Person(s) executing or delivering any
such document.

Section 2.09 L/C Participations.

(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Co-Issuers in accordance with the terms of
this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

(b) If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three
(3) Business Days after the date such payment is due, such Committed Note
Purchaser shall pay to Administrative Agent for forwarding to the L/C Provider
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Rate during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the L/C Provider, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. If any such amount required to be paid by any Committed Note Purchaser
pursuant to Section 2.09(a) is not made available to the Administrative Agent
for forwarding to the L/C Provider by such Committed Note Purchaser within three
(3) Business Days after the date such payment is due, the L/C Provider shall be
entitled to recover from such Committed Note Purchaser, on demand,

 

31



--------------------------------------------------------------------------------

such amount with interest thereon calculated from such due date at the Base
Rate. A certificate of the L/C Provider submitted to any Committed Note
Purchaser with respect to any amounts owing under this Section 2.09(b), in the
absence of manifest error, shall be conclusive and binding on such Committed
Note Purchaser. Such amounts payable under this Section 2.09(b) shall be paid
without any deduction for any withholding Taxes.

(c) Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Co-Issuers or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

(d) Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Co-Issuers may have against the L/C Provider, any L/C Issuing Bank, the
Co-Issuers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time the related
Letter of Credit was issued; (iii) an adverse change in the condition (financial
or otherwise) of the Co-Issuers; (iv) any breach of this Agreement or any other
Indenture Document by any Co-Issuer or any other Person; (v) any amendment,
renewal or extension of any Letter of Credit in compliance with this Agreement
or with the terms of such Letter of Credit, as applicable; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

ARTICLE III

INTEREST AND FEES

Section 3.01 Interest.

(a) To the extent that an Advance is funded or maintained by a Conduit Investor
through the issuance of Commercial Paper, such Advance shall bear interest at
the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of the United States to finance
its purchase or maintenance of such Advance or any portion thereof (which
determination may be

 

32



--------------------------------------------------------------------------------

based on any allocation method employed in good faith by such Conduit Investor),
including by reason of market conditions or by reason of insufficient
availability under any of its Program Support Agreement or the downgrading of
any of its Program Support Providers), such Advance shall bear interest at
(i) the Base Rate or (ii) if the required notice has been given pursuant to
Section 3.01(b) with respect to such Advance, for any Eurodollar Interest
Period, the Eurodollar Rate applicable to such Eurodollar Interest Period for
such Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Period or in Sections 3.03 or 3.04. Each Advance funded or
maintained by a Committed Note Purchaser or a Program Support Provider shall
bear interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Period, the Eurodollar Rate applicable to such Eurodollar Interest
Period for such Advance, in each case except as otherwise provided in the
definition of Eurodollar Interest Period or in Sections 3.03 or 3.04. By (x)
11:00 a.m. (New York City time) on the second Business Day preceding each
Accounting Date, each Funding Agent shall notify the Administrative Agent of the
applicable CP Rate for each Advance made by its Investor Group that was funded
or maintained through the issuance of Commercial Paper and was outstanding
during all or any portion of the Interest Period ending immediately prior to
such Accounting Date and (y) 3:00 p.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Administrative Agent shall
notify the Master Issuer (on behalf of the Co-Issuers), the Manager, the
Trustee, the Servicer and the Funding Agents of such applicable CP Rate and of
the applicable interest rate for each other Advance for such Interest Period and
of the amount of interest accrued on Advances during such Interest Period.

(b) With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long as no
Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Master Issuer may elect that such
Advance bear interest at the Eurodollar Rate for any Eurodollar Interest Period
(which shall be a period with a term of, at the election of the Co-Issuers
subject to the proviso in the definition of Eurodollar Interest Period, one
month, two months, three months or six months, or such other time period
subsequent to such date not to exceed six months as agreed upon by the Master
Issuer and the Administrative Agent) while such Advance is outstanding to the
extent provided in Section 3.01(a) by giving notice thereof (including notice of
the Co-Issuers’ election of the term for the applicable Eurodollar Interest
Period) to the Funding Agents prior to 12:00 p.m. (New York City time) on the
date which is three (3) Eurodollar Business Days prior to the commencement of
such Eurodollar Interest Period. If such notice is not given in a timely manner,
such Advance shall bear interest at the Base Rate. Each such conversion to or
continuation of Eurodollar Advances for a new Eurodollar Interest Period in
accordance with this Section 3.01(b) shall be in an aggregate principal amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof.

(c) Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Swingline Lender shall notify
the Administrative Agent in reasonable detail of the amount of interest accrued
on any Swingline Loans during the Interest Period ending on such date and the
L/C Provider shall notify the Administrative Agent in reasonable detail of the
amount of interest accrued on any Unreimbursed L/C Drawings during such Interest
Period and the amount of fees accrued on any Undrawn L/C Face Amounts during

 

33



--------------------------------------------------------------------------------

such Interest Period and (y) 3:00 p.m. (New York City time) on such date, the
Administrative Agent shall notify the Servicer, the Trustee, the Master Issuer
(on behalf of the Co-Issuers) and the Manager of the amount of such accrued
interest and fees as set forth in such notices.

(d) All accrued interest pursuant to Sections 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e) In addition, under the circumstances set forth in Section 3.4 of the Series
2017-1 Supplement, the Co-Issuers shall jointly and severally pay quarterly
interest in respect of the Series 2017-1 Class A-1 Outstanding Principal Amount
in an amount equal to the Series 2017-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest payable pursuant to such Section 3.4, subject to and in
accordance with the Priority of Payments.

(f) All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2017-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2017-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365- (or 366-, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, unless specified otherwise in the Indenture, and such
extension of time shall be included in the computation of the amount of interest
owed. Interest shall accrue on each Advance, Swingline Loan and Unreimbursed L/C
Drawing from and including the day on which it is made to but excluding the date
of repayment thereof.

Section 3.02 Fees.

(a) The Co-Issuers jointly and severally shall pay to the Administrative Agent
for its own account the Administrative Agent Fees (as defined in the Series
2017-1 Class A-1 VFN Fee Letter, collectively, the “Administrative Agent Fees”)
in accordance with the terms of the Series 2017-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(b) On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Co-Issuers jointly and severally shall, in accordance with
Section 4.01, pay to each Funding Agent, for the account of the related
Committed Note Purchaser(s), the Undrawn Commitment Fees (as defined in the
Series 2017-1 Class A-1 VFN Fee Letter, the “Undrawn Commitment Fees”) in
accordance with the terms of the Series 2017-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(c) The Co-Issuers jointly and severally shall pay (i) the fees required
pursuant to Section 2.07 in respect of Letters of Credit and (ii) any other fees
set forth in the Series 2017-1 Class A-1 VFN Fee Letter (including the Upfront
Commitment Fee and any Extension Fees (each, as defined in the Series 2017-1
Class A-1 VFN Fee Letter)), subject to the Priority of Payments.

(d) All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

 

34



--------------------------------------------------------------------------------

Section 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Period with respect thereto or sooner, if required by such law or
assertion.

Section 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b) with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Period for which has not then
commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Period,

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Master Issuer (on behalf of the Co-Issuers), the
obligations of the Investors to fund or maintain any Advance as a Eurodollar
Advance after the end of the then-current Eurodollar Interest Period, if any,
with respect thereto shall forthwith be suspended and on the date such notice is
given such Advances will convert to Base Rate Advances until the Administrative
Agent has notified the Funding Agents and the Master Issuer (on behalf of the
Co-Issuers) that the circumstances causing such suspension no longer exist.

Section 3.05 Increased Costs, etc. The Co-Issuers jointly and severally agree to
reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07, 3.08 and 3.09, shall also
include the Swingline Lender and the L/C Issuing Bank) for any increase in the
cost of, or any reduction in the amount of any sum receivable by any such
Affected Person, including reductions in the rate of return on such Affected
Person’s capital, in respect of funding or maintaining (or of its obligation to
fund or maintain) any Advances that arise in connection with any Change in Law,
except for any Change in Law with respect to increased capital costs and Taxes
which shall be governed by Sections 3.07 and 3.08, respectively (whether or not
amounts are payable thereunder in respect thereof). Each such demand shall be
provided to the related Funding Agent and the Co-Issuers in writing and shall

 

35



--------------------------------------------------------------------------------

state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Affected Person for such increased cost or
reduced amount of return. Such additional amounts (“Increased Costs”) shall be
deposited into the Collection Account by the Co-Issuers within five (5) Business
Days of receipt of such notice to be payable as Class A-1 Senior Notes Other
Amounts, subject to and in accordance with the Priority of Payments, to the
Administrative Agent and by the Administrative Agent to such Funding Agent and
by such Funding Agent directly to such Affected Person, and such notice shall,
in the absence of manifest error, be conclusive and binding on the Co-Issuers;
provided that with respect to any notice given to the Co-Issuers under this
Section 3.05, the Co-Issuers shall not be under any obligation to pay any amount
with respect to any period prior to the date that is nine (9) months prior to
such demand if the relevant Affected Person knew or could reasonably have been
expected to know of the circumstances giving rise to such increased costs or
reductions in the rate of return (except that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a) any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Mandatory Decrease or
Voluntary Decrease, or the acceleration of the maturity of such Eurodollar
Advance) of the principal amount of any Eurodollar Advance on a date other than
the scheduled last day of the Eurodollar Interest Period applicable thereto;

(b) any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c) any failure of the Co-Issuers to make a Mandatory Decrease or a Voluntary
Decrease, prepayment or redemption with respect to any Eurodollar Advance after
giving notice thereof pursuant to the applicable provisions of the Series 2017-1
Supplement;

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers jointly and severally shall deposit
into the Collection Account (within five (5) Business Days of receipt of such
notice) to be payable as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and such Funding Agent shall pay
directly to such Affected Person such amount (“Breakage Amount” or “Series
2017-1 Class A-1 Breakage Amount”) as will (in the reasonable determination of
such Affected Person) reimburse such Affected Person for such loss or expense;
provided that with respect to any notice given to the Co-Issuers under this
Section 3.06, the Co-Issuers shall not be under any obligation to pay any amount
with respect to any period prior to the date that is nine (9) months prior to
such demand if the relevant Affected Person knew or could reasonably have been

 

36



--------------------------------------------------------------------------------

expected to know of the circumstances giving rise to such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on the Co-Issuers.

Section 3.07 Increased Capital or Liquidity Costs. If any Change in Law affects
or would affect the amount of capital or liquidity required or reasonably
expected to be maintained by any Affected Person or any Person controlling such
Affected Person and such Affected Person determines in its sole and absolute
discretion that the rate of return on its or such controlling Person’s capital
as a consequence of its commitment hereunder or under a Program Support
Agreement or the Advances, Swingline Loans or Letters of Credit made or issued
by such Affected Person is reduced to a level below that which such Affected
Person or such controlling Person would have achieved but for the occurrence of
any such circumstance, then, in any such case after notice from time to time by
such Affected Person (or in the case of an L/C Issuing Bank, by the L/C
Provider) to the related Funding Agent and the Co-Issuers (or, in the case of
the Swingline Lender or the L/C Provider, to the Co-Issuers), the Co-Issuers
jointly and severally shall deposit into the Collection Account within five
(5) Business Days of the Co-Issuers’ receipt of such notice, to be payable as
Class A-1 Senior Notes Other Amounts, subject to and in accordance with the
Priority of Payments, to the Administrative Agent and by the Administrative
Agent to such Funding Agent (or, in the case of the Swingline Lender or the L/C
Provider, directly to such Person) and such Funding Agent shall pay to such
Affected Person, such amounts (“Increased Capital Costs”) as will be sufficient
to compensate such Affected Person or such controlling Person for such reduction
in rate of return; provided that with respect to any notice given to the
Co-Issuers under this Section 3.07, the Co-Issuers shall not be under any
obligation to pay any amount with respect to any period prior to the date that
is nine (9) months prior to such demand if the relevant Affected Person knew or
could reasonably have been expected to know of the Change in Law (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). A statement of such Affected
Person as to any such additional amount or amounts (including calculations
thereof in reasonable detail), in the absence of manifest error, shall be
conclusive and binding on the Co-Issuers. In determining such additional amount,
such Affected Person may use any method of averaging and attribution that it (in
its reasonable discretion) shall deem applicable so long as it applies such
method to other similar transactions.

Section 3.08 Taxes.

(a) Except as otherwise required by law, all payments by the Co-Issuers of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes) and
any other

 

37



--------------------------------------------------------------------------------

Class A-1 Taxes imposed or levied on the Affected Person as a result of a
connection between the Affected Person and the jurisdiction of the Governmental
Authority imposing such Class A-1 Taxes (or any political subdivision or taxing
authority thereof or therein) (other than any such connection arising solely
from such Affected Person having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Related Document), (ii) with respect to any Affected Person organized
under the laws of a jurisdiction other than the United States or any state of
the United States (“Foreign Affected Person”), any withholding Tax that is
imposed on amounts payable to the Foreign Affected Person at the time the
Foreign Affected Person becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Affected Person (or its
assignor, if any) was already entitled, at the time of the designation of the
new lending office (or assignment), to receive additional amounts from the
Co-Issuers with respect to withholding Tax, (iii) with respect to any Affected
Person, any Class A-1 Taxes imposed under FATCA, (iv) any backup withholding Tax
and (v) with respect to any Affected Person, any Class A-1 Taxes imposed as a
result of such Affected Person’s failure to comply with Section 3.08(d) (such
Class A-1 Taxes not excluded by clauses (i), (ii), (iii) and (iv) above being
called “Non-Excluded Taxes”). If any Class A-1 Taxes are imposed and required by
law to be withheld or deducted from any amount payable by the Co-Issuers
hereunder to an Affected Person, then, if such Class A-1 Taxes are Non-Excluded
Taxes, (x) the amount of the payment shall be increased so that such payment is
made, after withholding or deduction for or on account of such Non-Excluded
Taxes, in an amount that is not less than the amount equal to the sum that would
have been received by the Affected Person had no such deduction or withholding
been required and (y) the Co-Issuers shall withhold the amount of such Class A-1
Taxes from such payment (as increased, if applicable, pursuant to the preceding
clause (x)) and shall pay such amount, subject to and in accordance with the
Priority of Payments, to the taxing authority imposing such Class A-1 Taxes in
accordance with applicable law.

(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person with respect to any payment received by such Affected Person
from the Co-Issuers or otherwise in respect of any Related Document or the
transactions contemplated therein, such Affected Person may pay such
Non-Excluded Taxes and the Co-Issuers will jointly and severally, within fifteen
(15) Business Days of the related Funding Agent’s and Co-Issuers’ receipt of
written notice stating the amount of such Non-Excluded Taxes (including the
calculation thereof in reasonable detail), deposit into the Collection Account,
to be distributed as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and by such Funding Agent directly to
such Affected Persons, such additional amounts (collectively, “Increased Tax
Costs,” which term shall include all amounts payable by or on behalf of any
Co-Issuer pursuant to this Section 3.08) as is necessary in order that the net
amount received by such Affected Person after the payment of such Non-Excluded
Taxes (including any Non-Excluded Taxes on such Increased Tax Costs) shall equal
the amount such Person would have retained had no such Non-Excluded Taxes been
asserted. Any amount payable to an Affected Person under this Section 3.08 shall
be reduced by, and Increased Tax Costs shall not include, the amount of
incremental damages (including Class A-1 Taxes) due or payable by any Co-Issuer
as a direct result of such Affected Person’s failure to demand from the
Co-Issuers additional amounts pursuant to this Section 3.08 within 180 days from
the date on which the related Non-Excluded Taxes were incurred.

 

38



--------------------------------------------------------------------------------

(c) As promptly as practicable after the payment of any Class A-1 Taxes, and in
any event within thirty (30) days of any such payment being due, the Co-Issuers
shall furnish to each applicable Affected Person or its agents a certified copy
of an official receipt (or other documentary evidence satisfactory to such
Affected Person and agents) evidencing the payment of such Class A-1 Taxes.

(d) Each Affected Person, on or prior to the date it becomes a party to this
Agreement (and from time to time thereafter as soon as practicable after the
obsolescence or invalidity of any form or document previously delivered or
within a reasonable period of time following a written request by the
Co-Issuers), shall deliver to any Co-Issuer (or to more than one Co-Issuer, as
the Co-Issuers may reasonably request) and the Administrative Agent a U.S.
Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-8IMY or
Form W-9, as applicable, or applicable successor form, or such other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable, as will permit such Co-Issuer (or Co-Issuers) or
the Administrative Agent, in their reasonable determination, to establish the
extent to which a payment to such Affected Person is exempt from, or eligible
for a reduced rate of, United States federal withholding Taxes including but not
limited to, such information necessary to claim the benefits of the exemption
for portfolio interest under section 881(c) of the Code and to determine whether
or not such Affected Person is subject to backup withholding or information
reporting requirements. Promptly following the receipt of a written request by
the Co-Issuers or the Administrative Agent, each Affected Person shall deliver
to any Co-Issuer (or to more than one Co-Issuer, as the Co-Issuers may
reasonably request) and the Administrative Agent any other forms or documents
(or successor forms or documents), appropriately completed and executed, as may
be applicable to establish the extent to which a payment to such Affected Person
is exempt from withholding or deduction of Non-Excluded Taxes other than United
States federal withholding Taxes. The Co-Issuers and the Administrative Agent
(or other withholding agent selected by the Co-Issuers) may rely on any form or
document provided pursuant to this Section 3.08(d) until notified otherwise by
the Affected Person that delivered such form or document. Notwithstanding
anything to the contrary, no Affected Person shall be required to deliver any
documentation that it is not legally eligible to deliver as a result of a change
in applicable law after the time the Affected Person becomes a party to this
Agreement (or designates a new lending office).

(e) The Administrative Agent, Trustee, Paying Agent or any other withholding
agent may deduct and withhold any Class A-1 Taxes required by any laws to be
deducted and withheld from any payments pursuant to this Agreement.

(f) If any Governmental Authority asserts that the Co-Issuers or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Class A-1 Taxes from payments made to
or for the account of any Affected Person, then to the extent such improper
withholding or backup withholding was directly caused by such Affected Person’s
actions or inactions, such Affected Person shall indemnify the Co-Issuers,
Trustee, Paying Agent and the Administrative Agent for any Class A-1 Taxes
imposed by any jurisdiction on the amounts payable to the Co-Issuers and the
Administrative Agent under this Section 3.08, and costs and expenses (including
attorney costs) of the Co-Issuers, Trustee, Paying Agent and the Administrative
Agent. The obligation of the Affected Persons, severally, under this
Section 3.08 shall survive any assignment of rights by, or the replacement of,
an Affected Person or the termination of the aggregate Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

 

39



--------------------------------------------------------------------------------

(g) Prior to the Series 2017-1 Closing Date, the Administrative Agent will
provide the Co-Issuers with a properly executed and completed U.S. Internal
Revenue Service Form W-8IMY or W-9, as appropriate.

(h) If an Affected Person determines, in its sole reasonable discretion, that it
has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify the
Co-Issuers and the Manager in writing of such refund and shall, within 30 days
after receipt of a written request from the Co-Issuers, pay over such refund to
a Co-Issuer (but only to the extent of indemnity payments made or additional
amounts paid to such Affected Person under this Section 3.08 with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses (including the net amount of Taxes, if any, imposed on or with respect
to such refund or payment) of the Affected Person and without interest (other
than any interest paid by the relevant taxing authority that is directly
attributable to such refund of such Non-Excluded Taxes); provided that the
Co-Issuers, immediately upon the request of the Affected Person to any Co-Issuer
(which request shall include a calculation in reasonable detail of the amount to
be repaid) agrees to repay the amount of the refund (and any applicable
interest) (plus any penalties, interest or other charges imposed by the relevant
taxing authority with respect to such amount) to the Affected Person in the
event the Affected Person or any other Person is required to repay such refund
to such taxing authority. This Section 3.08 shall not be construed to require
the Affected Person to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the Co-Issuers
or any other Person.

Section 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of Sections
3.05 or 3.07 or the payment of additional amounts under Sections 3.08(a) or (b),
in each case with respect to an Affected Person in such Committed Note
Purchaser’s Investor Group, it will, if requested by the Co-Issuers, use
reasonable efforts (subject to overall policy considerations of such Committed
Note Purchaser) to designate, or cause the designation of, another lending
office for any Advances affected by such event with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or the related Affected
Person to suffer no economic, legal or regulatory disadvantage; provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Sections 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Co-Issuers in writing that such Committed Note Purchaser will be unable to
designate, or cause the designation of, another lending office, the Co-Issuers
may replace every member (but not any subset thereof) of such Committed Note
Purchaser’s entire Investor Group by giving written notice to each member of
such Investor Group and the Administrative Agent designating one or more Persons
that are willing and able to purchase each member of such Investor Group’s
rights and obligations under this Agreement for a purchase price that, with
respect to each such member of such Investor Group, will equal the amount owed
to each such member of such Investor Group with respect to the Series 2017-1
Class A-1 Advance Notes

 

40



--------------------------------------------------------------------------------

(whether arising under the Indenture, this Agreement, the Series 2017-1
Class A-1 Advance Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Co-Issuers (including, without limitation, the reasonable
documented fees and out-of-pocket expenses of counsel to each such member);
provided, however, that no member of such Investor Group shall be obligated to
assign any of its rights and obligations under this Agreement if the purchase
price to be paid to such member is not at least equal to the amount owed to such
member with respect to the Series 2017-1 Class A-1 Advance Notes (whether
arising under the Indenture, this Agreement, the Series 2017-1 Class A-1 Advance
Notes or otherwise).

ARTICLE IV

OTHER PAYMENT TERMS

Section 4.01 Time and Method of Payment (Amounts Distributed by the
Administrative Agent). Except as otherwise provided in Section 4.02, all amounts
payable to any Funding Agent or Investor hereunder or with respect to the Series
2017-1 Class A-1 Advance Notes shall be made to the Administrative Agent for the
benefit of the applicable Person, by wire transfer of immediately available
funds in Dollars not later than 1:00 p.m. (New York City time) on the date due.
The Administrative Agent will promptly, and in any event by 5:00 p.m. (New York
City time) on the same Business Day as its receipt or deemed receipt of the
same, distribute to the applicable Funding Agent for the benefit of the
applicable Person, or upon the order of the applicable Funding Agent for the
benefit of the applicable Person, its pro rata share (or other applicable share
as provided herein) of such payment by wire transfer in like funds as received.

Except as otherwise provided in Section 2.07 and Section 4.02, all amounts
payable to the Swingline Lender or the L/C Provider hereunder or with respect to
the Swingline Loans and L/C Obligations shall be made to or upon the order of
the Swingline Lender or the L/C Provider, respectively, by wire transfer of
immediately available funds in Dollars not later than 1:00 p.m. (New York City
time) on the date due. Any funds received after that time on such date will be
deemed to have been received on the next Business Day.

The Co-Issuers’ obligations hereunder in respect of any amounts payable to any
Investor shall be discharged to the extent funds are disbursed by the Co-Issuers
to the Administrative Agent as provided herein or by the Trustee or Paying Agent
in accordance with Section 4.02, whether or not such funds are properly applied
by the Administrative Agent or by the Trustee or Paying Agent. The
Administrative Agent’s obligations hereunder in respect of any amounts payable
to any Investor shall be discharged to the extent funds are disbursed by the
Administrative Agent to the applicable Funding Agent as provided herein whether
or not such funds are properly applied by such Funding Agent.

Section 4.02 Order of Distributions (Amounts Distributed by the Trustee or the
Paying Agent). (a) Subject to Section 9.18(c)(ii), any amounts deposited into
the Series 2017-1 Class A-1 Distribution Account (including amounts in respect
of accrued interest, letter of credit fees or undrawn commitment fees but
excluding amounts allocated for the purpose of reducing the Series 2017-1
Class A-1

 

41



--------------------------------------------------------------------------------

Outstanding Principal Balance shall be distributed by the Trustee or the Paying
Agent, as applicable, on the date due and payable under the Indenture and in the
manner provided therein, ratably to the Series 2017-1 Class A-1 Noteholders of
record on the applicable Record Date in respect of the amounts due to such
payees at each applicable level of the Priority of Payments, in accordance with
the applicable Quarterly Manager’s Certificate or the written report provided to
the Trustee pursuant to Section 2.2(b) of the Series 2017-1 Supplement, as
applicable.

(b) Subject to Section 9.18(c)(ii), any amounts deposited into the Series 2017-1
Class A-1 Distribution Account for the purpose of reducing the Series 2017-1
Class A-1 Outstanding Principal Balance shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2017-1 Class A-1 Noteholders
of record on the applicable Record Date, in the following order of priority
(which the Co-Issuers shall cause to be set forth in the applicable Quarterly
Manager’s Certificate or the written report provided to the Trustee pursuant to
Section 2.2(b) of the Series 2017-1 Supplement, as applicable): first, to the
Swingline Lender and the L/C Provider in respect of outstanding Swingline Loans
and Unreimbursed L/C Drawings, ratably in proportion to the respective amounts
due to such payees; second, to the other Series 2017-1 Class A-1 Noteholders in
respect of their outstanding Advances, ratably in proportion thereto; and,
third, any balance remaining of such amounts (up to an aggregate amount not to
exceed the amount of Undrawn L/C Face Amounts at such time) shall be paid to the
L/C Provider, to be deposited by the L/C Provider into a cash collateral account
in the name of the L/C Provider in accordance with Section 4.03(b).

(c) Any amounts distributed to the Administrative Agent pursuant to the Priority
of Payments in respect of any other amounts related to the Class A-1 Notes shall
be distributed by the Administrative Agent in accordance with Section 4.01 on
the date such amounts are due and payable hereunder to the applicable Series
2017-1 Class A-1 Noteholders and/or the Administrative Agent for its own
account, as applicable, ratably in proportion to the respective aggregate of
such amounts due to such payees.

Section 4.03 L/C Cash Collateral. (a) If, as of any date, any Undrawn L/C Face
Amounts remain in effect, the Co-Issuers at their option may provide cash
collateral (“Voluntary Cash Collateral”) in an amount equal to all or any part
of such Undrawn L/C Face Amounts. Notwithstanding the foregoing, as of the
Required Expiration Date, if any Undrawn L/C Face Amounts remain in effect, the
Co-Issuers shall either (i) provide cash collateral (in an aggregate amount
equal to the amount of Undrawn L/C Face Amounts at such time, to the extent that
such amount of cash collateral has not been provided pursuant to Section 4.02,
this Section 4.03(a) or Section 9.18(c)(ii)) to the L/C Provider, to be
deposited by the L/C Provider into a cash collateral account in the name of the
Master Issuer in accordance with Section 4.03(b) or (ii) other than with respect
to Interest Reserve Letters of Credit, make arrangements satisfactory to the L/C
Provider in its sole and absolute discretion with the L/C Provider (and, if the
L/C Provider is not the L/C Issuing Bank with respect to such Letter of Credit,
the L/C Issuing Bank) pursuant to Section 4.04 such that any Letters of Credit
that remain outstanding as of the date that is ten Business Days prior to the
Commitment Termination Date shall cease to be deemed outstanding or to be deemed
“Letters of Credit” for purposes of this Agreement as of the Commitment
Termination Date.

 

42



--------------------------------------------------------------------------------

(b) All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider or by another financial institution acceptable to the Master Issuer and
the L/C Provider in an account (the “Cash Collateral Account”) over which the
L/C Provider has “control” for purposes of the UCC as collateral to secure the
Co-Issuers’ Reimbursement Obligations with respect to any outstanding Letters of
Credit. Other than any interest earned on the investment of such deposit in
Permitted Investments, which investments shall be made at the written direction,
and at the risk and expense, of the Master Issuer (provided that if an Event of
Default has occurred and is continuing, such investments shall be made solely at
the option and sole discretion of the L/C Provider), such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in the Cash Collateral Account and all Taxes on such amounts shall be payable by
the Co-Issuers. Moneys in the Cash Collateral Account shall automatically be
applied by such L/C Provider to reimburse it for any Unreimbursed L/C Drawings.
The Co-Issuers at their option may withdraw, or if the L/C Provider is
exercising exclusive control over the Cash Collateral Account, may require the
L/C Provider to withdraw, any Voluntary Cash Collateral deposited to the Cash
Collateral Account and remit such Voluntary Cash Collateral to the Master Issuer
upon five Business Days’ prior written notice to the L/C Provider; provided that
the consent of the L/C Provider shall be required for any such withdrawal if an
Event of Default has occurred and is continuing, a Cash Trapping Period is in
effect, a Rapid Amortization Period is continuing or the withdrawal is to be
made on or after the Required Expiration Date.

Upon expiration of all then-outstanding Letters of Credit and payment in full of
all Unreimbursed L/C Drawings, any balance remaining in the Cash Collateral
Account shall be paid over first, to the Master Issuer, in an amount equal to
the lesser of such balance and the amount of Voluntary Cash Collateral in the
Cash Collateral Account, and then, from funds remaining on deposit in the Cash
Collateral Account, (i) if the Base Indenture and any Series Supplement remain
in effect, to the Trustee to be deposited into the Collection Account and
distributed in accordance with the terms of the Base Indenture and
(ii) otherwise to the Master Issuer; provided that, upon an Investor ceasing to
be a Defaulting Investor in accordance with Section 9.18(d), any amounts of cash
collateral provided pursuant to Section 9.18(c)(ii) upon such Investor becoming
a Defaulting Investor shall be released and applied as such amounts would have
been applied had such Investor not become a Defaulting Investor.

Section 4.04 Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

 

43



--------------------------------------------------------------------------------

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

Section 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints
Coöperatieve Rabobank U.A., New York Branch, as the Administrative Agent
hereunder, and hereby authorizes the Administrative Agent to take such actions
as agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Lender Parties and the Funding Agents and does not assume, nor
shall it be deemed to have assumed, any obligation or relationship of trust or
agency with or for the Co-Issuers or any of its successors or assigns. The
provisions of this Article (other than the rights of the Co-Issuers set forth in
Section 5.07) are solely for the benefit of the Administrative Agent, the Lender
Parties and the Funding Agents, and the Co-Issuers shall not have any rights as
a third-party beneficiary of any such provisions. The Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, exposes the Administrative Agent to personal liability or that is
contrary to this Agreement or any Requirement of Law. The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2017-1 Class A-1 Notes and all other
amounts owed by the Co-Issuers hereunder to the Administrative Agent, all
members of the Investor Groups, the Swingline Lender and the L/C Provider (the
“Aggregate Unpaids”) and termination in full of all Commitments and the
Swingline Commitment and the L/C Commitment.

Section 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
actions of any agents or attorneys-in-fact selected by it in good faith.

Section 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment), or (b) responsible in any manner to any Lender
Party or any Funding Agent for any recitals, statements, representations or
warranties made by the Co-Issuers contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of any Co-Issuer to perform its obligations
hereunder, or for the satisfaction of any condition specified in

 

44



--------------------------------------------------------------------------------

Article VII. The Administrative Agent shall not be under any obligation to any
Investor or any Funding Agent to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Co-Issuers. The Administrative Agent shall not be deemed to have knowledge of
any Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default unless the Administrative Agent has received notice in writing
of such event from any Co-Issuer, any Lender Party or any Funding Agent.

Section 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Investor Groups holding more than 50% of the
Commitments and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lender Parties and the Funding Agents.

Section 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Lender Parties and the Funding Agents expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of the Co-Issuers, shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Lender Parties and the Funding Agents represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

Section 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Co-Issuers
or any Affiliate of the Co-Issuers as though the Administrative Agent were not
the Administrative Agent hereunder.

Section 5.07 Successor Administrative Agent; Defaulting Administrative Agent.

(a) The Administrative Agent may, upon 30 days’ notice to the Master Issuer (on
behalf of the Co-Issuers) and each of the Lender Parties and the Funding Agents,
and the Administrative Agent will, upon the direction of Investor Groups holding
100% of the

 

45



--------------------------------------------------------------------------------

Commitments (excluding any Commitments held by Defaulting Investors), resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, three-fourths of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its Affiliates, then the Co-Issuers), during such 30-day period, shall
appoint an Affiliate of a member of the Investor Groups as a successor
administrative agent, subject to the consent of (i) the Co-Issuers, at all times
other than while an Event of Default has occurred and is continuing (which
consent of the Co-Issuers shall not be unreasonably withheld or delayed) and
(ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether any
threshold percentage of Commitments has been met under this Section 5.07(a). If
for any reason no successor Administrative Agent is appointed by the Investor
Groups during such 30-day period, then, effective upon the expiration of such
30-day period, the Co-Issuers shall make all payments in respect of the
Aggregate Unpaids or under any fee letter delivered in connection herewith
(including, without limitation, the Series 2017-1 Class A-1 VFN Fee Letter)
directly to the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, and the Co-Issuers for all purposes shall deal directly with the
Funding Agents or the Swingline Lender or the L/C Provider, as applicable, until
such time, if any, as a successor administrative agent is appointed as provided
above, and the Co-Issuers shall instruct the Trustee in writing accordingly.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of Section 9.05 and this Article V shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.

(b) The Co-Issuers may, upon the occurrence of any of the following events (any
such event, a “Defaulting Administrative Agent Event”) and with the consent of
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, three-fourths of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or
three-fourths of the Commitments in the case of clause (ii) above (provided that
the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 5.07(b)) shall appoint an Affiliate of a member of the
Investor Groups as a successor administrative agent, subject to the consent of
(x) the Co-Issuers, at all times other than while an Event of Default has
occurred and is continuing (which consent of the Co-Issuers shall not be
unreasonably withheld or delayed) and (y) the Control Party (which consent of
the Control Party shall not be unreasonably withheld or delayed): (i) an Event
of Bankruptcy with respect to the Administrative Agent; (ii) if the Person
acting as Administrative Agent or an Affiliate thereof is also an Investor, any
other event pursuant to which such Person becomes a Defaulting Investor;
(iii) the failure by the Administrative Agent to pay or remit any funds required
to be remitted when due (in each case, if amounts are available for payment or
remittance in accordance with the terms of this Agreement for application to the
payment or remittance thereof) which continues for two (2) Business Days after
such funds were required to be paid or remitted; (iv) any representation,
warranty, certification or statement made by the Administrative Agent under

 

46



--------------------------------------------------------------------------------

this Agreement or in any agreement, certificate, report or other document
furnished by the Administrative Agent proves to have been false or misleading in
any material respect as of the time made or deemed made, and if such
representation, warranty, certification or statement is susceptible of remedy in
all material respects, is not remedied within thirty (30) calendar days after
knowledge thereof or notice by the Co-Issuers to the Administrative Agent, and
if not susceptible of remedy in all material respects, upon notice by the
Co-Issuers to the Administrative Agent or (v) any act constituting the gross
negligence or willful misconduct of the Administrative Agent. If for any reason
no successor Administrative Agent is appointed by the Investor Groups within 30
days of the Administrative Agent’s removal pursuant to the immediately preceding
sentence, then, effective upon the expiration of such 30-day period, the
Co-Issuers shall make all payments in respect of the Aggregate Unpaids or under
any fee letter delivered in connection herewith (including, without limitation,
the Series 2017-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, and the Co-Issuers for
all purposes shall deal directly with the Funding Agents or the Swingline Lender
or the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Co-Issuers shall
instruct the Trustee in writing accordingly. After any Administrative Agent’s
removal hereunder as Administrative Agent, the provisions of Section 9.05 and
this Article V shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent under this Agreement.

(c) If a Defaulting Administrative Agent Event has occurred and is continuing,
the Co-Issuers may make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2017-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Co-Issuers for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

Section 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set forth next
to such Investor’s name on Schedule I (or identified as such Investor’s Funding
Agent pursuant to any applicable Assignment and Assumption Agreement, Investor
Group Supplement or Joinder Agreement) as the agent of such Person hereunder,
and hereby authorizes such Funding Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to such Funding Agent by the
terms of this Agreement together with such powers as are reasonably incidental
thereto. Each Funding Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with the
related Investor Group, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Funding Agent shall be
read into this Agreement or otherwise exist for such Funding Agent. In
performing its functions and duties hereunder, each Funding Agent shall act
solely as agent for the related Investor Group and does not assume, nor shall it
be deemed to have assumed, any obligation or relationship of trust or agency
with or for the Co-Issuers, any of their successors or assigns or any other
Person. Each Funding Agent shall not be required to take any action that exposes
such Funding Agent to personal liability or that is contrary to this Agreement
or any Requirement of Law. The appointment and authority of the Funding Agents
hereunder shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids of the Investor Groups and the termination in full of all the
Commitments.

 

47



--------------------------------------------------------------------------------

Section 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the actions of any
agents or attorneys-in-fact selected by it in good faith.

Section 5.10 Exculpatory Provisions. Each Funding Agent and its Affiliates, and
each of their directors, officers, agents or employees shall not be (a) liable
for any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to the
related Investor Group for any recitals, statements, representations or
warranties made by the Co-Issuers contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of any Co-Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Co-Issuers. Each Funding Agent shall not be
deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from any Co-Issuer or any member of the related
Investor Group.

Section 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

Section 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Co-Issuers, shall be deemed to constitute any representation or warranty
by such Funding Agent. The related Investor Group represents and warrants to
such Funding Agent that it has and will, independently and without reliance upon
such Funding Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

 

48



--------------------------------------------------------------------------------

Section 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

Section 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 The Co-Issuers and Guarantors. The Co-Issuers and the Guarantors
jointly and severally represent and warrant to the Administrative Agent and each
Lender Party, as of the date of this Agreement, as of the Series 2017-1 Closing
Date and as of the date of each Advance made hereunder, that:

(a) each of their representations and warranties made in favor of the Trustee or
the Noteholders in the Indenture and the other Related Documents (other than a
Related Document relating solely to a Series of Notes other than the Series
2017-1 Notes) is true and correct (i) if not qualified as to materiality or
Material Adverse Effect, in all material respects and (ii) if qualified as to
materiality or Material Adverse Effect, in all respects, as of the date
originally made, as of the date hereof and as of the Series 2017-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);

(b) no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;

(c) neither they nor or any of their Affiliates, have, directly or through an
agent, engaged in any form of general solicitation or general advertising in
connection with the offering of the Series 2017-1 Class A-1 Notes under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act, including, but not limited to,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising; provided that no representation or warranty is made with respect to
the Lender Parties and their Affiliates; and none of the Co-Issuers nor any of
their Affiliates has entered into any contractual

 

49



--------------------------------------------------------------------------------

arrangement with respect to the distribution of the Series 2017-1 Class A-1
Notes, except for this Agreement and the other Related Documents, and the
Co-Issuers will not enter into any such arrangement;

(d) neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2017-1 Class A-1 Notes in a manner
that would require the registration of the Series 2017-1 Class A-1 Notes under
the Securities Act;

(e) assuming the representations and warranties of each Lender Party set forth
in Section 6.03 are true and correct, the offer and sale of the Series 2017-1
Class A-1 Notes in the manner contemplated by this Agreement is a transaction
exempt from the registration requirements of the Securities Act, and the Base
Indenture is not required to be qualified under the United States Trust
Indenture Act of 1939, as amended;

(f) the Co-Issuers have furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2017-1 Notes) to which they are a party as
of the Series 2017-1 Closing Date, all of which Related Documents are in full
force and effect as of the Series 2017-1 Closing Date and no terms of any such
agreements or documents have been amended, modified or otherwise waived as of
such date, other than such amendments, modifications or waivers about which the
Co-Issuers have informed each Funding Agent, the Swingline Lender and the L/C
Provider;

(g) no Co-Issuer is an “investment company” as defined in Section 3(a)(1) of the
1940 Act, and therefore has no need (x) to rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or
Section 3(c)(7) of the 1940 Act or (y) to be entitled to the benefit of the
exclusion for loan securitizations in the Volcker Rule under 10 C.F.R.
248.10(c)(8);

(h) no Co-Issuer or Guarantor has (i) made any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic governmental
official or “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”); (iii) violated any provision of the FCPA, the Bribery Act of 2010
of the United Kingdom or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment; and the Co-Issuers and Guarantors conduct their
respective businesses in compliance with the FCPA and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith;

(i) the operations of the Co-Issuers and the Guarantors are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions and the rules and regulations thereunder (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any

 

50



--------------------------------------------------------------------------------

court or governmental agency, authority or body or any arbitrator involving the
Co-Issuers or Guarantors with respect to the Money Laundering Laws is pending
or, to the knowledge of such relevant entity, threatened; and

(j) no Co-Issuer or Guarantor is currently the target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (collectively, “Sanctions”);
nor is such relevant entity located, organized or resident in a country or
territory that is the target of Sanctions; and no Co-Issuer or Guarantor will
directly or indirectly use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that currently is the
target of any Sanctions or in any other manner that would reasonably be expected
to result in a violation by any person (including any person participating in
the transaction whether as underwriter, advisor, investor or otherwise) of
Sanctions.

Section 6.02 The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Series 2017-1 Closing Date and as of the date of each Advance made
hereunder, that (i) no Manager Termination Event has occurred and is continuing
and (ii) each representation and warranty made by it in any Related Document
(other than a Related Document relating solely to a Series of Notes other than
the Series 2017-1 Notes and other than any representation or warranty in
Section 4.1(i) or (j) of any Contribution and Sale Agreement or Article V of the
Management Agreement) to which it is a party (including any representations and
warranties made by it in its capacity as Manager) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects as of the date originally made, as of the date hereof and as of the
Series 2017-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties were true and correct in all
material respects as of such earlier date).

Section 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Co-Issuers and the Manager as of the date hereof (or, in the case of a
successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:

(a) it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2017-1 Class A-1 Notes, with the Co-Issuers and
the Manager and their respective representatives;

(b) it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act and has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of investing in, and is able and prepared to bear the economic risk of investing
in, the Series 2017-1 Class A-1 Notes;

 

51



--------------------------------------------------------------------------------

(c) it is purchasing the Series 2017-1 Class A-1 Notes for its own account, or
for the account of one or more “qualified institutional buyers” within the
meaning of Rule 144A under the Securities Act that meet the criteria described
in clause (b) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to a distribution
in violation of the Securities Act, subject, nevertheless, to the understanding
that the disposition of its property shall at all times be and remain within its
control, and neither it nor its Affiliates has engaged in any general
solicitation or general advertising within the meaning of the Securities Act, or
the rules and regulations promulgated thereunder, with respect to the Series
2017-1 Class A-1 Notes;

(d) it understands that (i) the Series 2017-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (ii) the Co-Issuers are not required to register
the Series 2017-1 Class A-1 Notes under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction,
(iii) any permitted transferee hereunder must meet the criteria in clause
(b) above and (iv) any transfer must comply with the provisions of Section 2.8
of the Base Indenture, Section 4.3 of the Series 2017-1 Supplement and
Section 9.03 or 9.17, as applicable, of this Agreement;

(e) it will comply with the requirements of Section 6.03(d) above in connection
with any transfer by it of the Series 2017-1 Class A-1 Notes;

(f) it understands that the Series 2017-1 Class A-1 Notes will bear the legend
set out in the form of Series 2017-1 Class A-1 Notes attached to the Series
2017-1 Supplement and be subject to the restrictions on transfer described in
such legend;

(g) it will obtain for the benefit of the Co-Issuers from any purchaser of the
Series 2017-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(h) it has executed a Purchaser’s Letter substantially in the form of Exhibit D
hereto.

ARTICLE VII

CONDITIONS

Section 7.01 Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2017-1 Class A-1 Notes hereunder on
the Series 2017-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

(a) the Base Indenture, the Series 2017-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;

 

52



--------------------------------------------------------------------------------

(b) on the Series 2017-1 Closing Date, the Administrative Agent shall have
received a letter, in form and substance reasonably satisfactory to it, from S&P
stating that a long-term rating of at least “BBB+” has been assigned to the
Series 2017-1 Class A-1 Notes;

(c) at the time of such issuance, the additional conditions set forth in
Schedule III hereto and all other conditions to the issuance of the Series
2017-1 Class A-1 Notes under the Indenture shall have been satisfied or waived
by such Lender Party.

Section 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2017-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group; (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2017-1 Class A-1 Swingline Note or Series 2017-1
Class A-1 L/C Note, as applicable, registered in its name or in such other name
as shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively; and
(c) the Co-Issuers shall have paid all fees due and payable by them under the
Related Documents on the Series 2017-1 Closing Date, including all fees required
hereunder.

Section 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to Sections
2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline Lender
to fund any Swingline Loan (including the initial one) and of the L/C Provider
to provide any Letter of Credit (including the initial one), respectively, shall
be subject to the conditions precedent that, on the date of such funding or
provision, before and after giving effect thereto and to the application of any
proceeds therefrom, the following statements shall be true (without regard to
any waiver, amendment or other modification of this Section 7.03 or any
definitions used herein consented to by the Control Party unless Investors
holding more than (i) if no single Investor Group holds more than 50% of the
Commitments, 50% of the Commitments or (ii) if a single Investor Group holds
more than 50% of the Commitments, three-fourths of the Commitments (provided
that the Commitment of any Defaulting Investor shall be disregarded in the
determination of whether any threshold percentage of Commitments has been met
under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and (other than in the case of
Section 9.1(e)) has been declared by the Control Party pursuant to Sections
9.1(a), (b), (c), (d), or (e) of the Base Indenture, consent to such waiver,
amendment or other modification from all Investors (provided that it shall not
be the obligation of the Control Party to obtain such consent from the
Investors) as well as the Control Party is required for purposes of this
Section 7.03:

(a) (i) the representations and warranties of the Co-Issuers set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (A) if qualified as
to materiality or Material Adverse Effect, in all respects and (B) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);

 

53



--------------------------------------------------------------------------------

(b) there shall be no Potential Rapid Amortization Event, Rapid Amortization
Event, Default or Event of Default or Series 2017-1 Cash Trapping Period in
existence at the time of, or after giving effect to, such funding or issuance,
and no Change of Control to which the Control Party has not provided its prior
written consent;

(c) in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Co-Issuers shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A-1 hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2017-1 Class A-1
Advance Request”);

(d) the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficient Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw; provided that if an Interest Reserve Letter of Credit is
requested, such condition shall be satisfied after giving effect to the issuance
and delivery thereof;

(e) all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly
Fees due and payable on or prior to the date of such funding or issuance shall
have been paid in full; and

(f) all conditions to such extension of credit or provision specified in
Sections 2.02, 2.03, 2.06 or 2.07, as applicable, shall have been satisfied.

The giving of any notice pursuant to Sections 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

ARTICLE VIII

COVENANTS

Section 8.01 Covenants. Each of the Co-Issuers, jointly and severally, and the
Manager, severally, covenants and agrees that, until all Aggregate Unpaids have
been paid in full and all Commitments, the Swingline Commitment and the L/C
Commitment have been terminated, it will:

(a) unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party;

 

54



--------------------------------------------------------------------------------

(b) not amend, modify, waive or give any approval, consent or permission under
any provision of the Base Indenture or any other Related Document to which it is
a party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c) at the same time any report, notice or other document is provided to the
Rating Agencies and/or the Trustee, or caused to be provided, by the Co-Issuers
or the Manager under the Base Indenture (including, without limitation, under
Sections 8.8, 8.9 and/or 8.11 thereof) or under the Series 2017-1 Supplement,
provide the Administrative Agent (who shall promptly provide a copy thereof to
the Lender Parties) with a copy of such report, notice or other document;
provided, however, that neither the Manager nor the Co-Issuers shall have any
obligation under this Section 8.01(c) to deliver to the Administrative Agent
copies of any Quarterly Noteholders’ Statements or Quarterly Manager’s
Certificates that relate solely to a Series of Notes other than the Series
2017-1 Notes;

(d) once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Co-Issuers’ expense, access
(as a group, and not individually unless only one such Person desires such
access) to the offices of the Manager, the Co-Issuers and the Guarantors, (i) to
examine and make copies of and abstracts from all documentation relating to the
Collateral on the same terms as are provided to the Trustee under Section 8.6 of
the Base Indenture, and (ii) to visit the offices and properties of the Manager,
the Co-Issuers and the Guarantors for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to the
Collateral, or the administration and performance of the Base Indenture, the
Series 2017-1 Supplement and the other Related Documents with any of the
officers or employees of, the Manager, the Co-Issuers and/or the Guarantors, as
applicable, having knowledge of such matters; provided, however, that upon the
occurrence and continuation of a Potential Rapid Amortization Event, Rapid
Amortization Event, Cash Trapping Period, Default or Event of Default, the
Administrative Agent, any Funding Agent, the Swingline Lender or the L/C
Provider, or any of their respective agents, representatives or permitted
assigns, at the Co-Issuers’ expense may do any of the foregoing at any time
during normal business hours and without advance notice; provided, further,
that, in addition to any visits made pursuant to provision of an Annual
Inspection Notice or during the continuation of a Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default, the Administrative
Agent, any Funding Agent, the Swingline Lender or the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at their own
expense, may do any of the foregoing at any time during normal business hours
following reasonable prior notice with respect to the business of the Co-Issuers
and/or the Guarantors; and provided, further, that the Funding Agents, the
Swingline Lender and the L/C Provider will be permitted to provide input to the
Administrative Agent with respect to the timing of delivery, and content, of the
Annual Inspection Notice;

 

55



--------------------------------------------------------------------------------

(e) not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

(f) not permit any amounts owed with respect to the Series 2017-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2017-1
Notes), the Co-Issuers, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request; and

(h) deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture reasonably contemporaneously with the delivery
of such statements under the Base Indenture.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Co-Issuers, shall in any event be effective unless the same shall
be in writing and signed by the Manager, the Co-Issuers and the Administrative
Agent with the written consent of Investor Groups holding more than (i) if no
single Investor Group holds more than 50% of the Commitments, 50% of the
Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, three-fourths of the Commitments; provided that the Commitment of
any Defaulting Investor shall be disregarded in the determination of whether
such threshold percentage of Commitments has been met; provided, however, that,
in addition, (i) the prior written consent of each affected Investor shall be
required in connection with any amendment, modification or waiver that
(x) increases the amount of the Commitment of such Investor, extends the
Commitment Termination Date or the Series 2017-1 Class A-1 Senior Notes Renewal
Date, modifies the conditions to funding such Commitment or otherwise subjects
such Investor to any increased or additional duties or obligations hereunder or
in connection herewith (it being understood and agreed that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender Party), (y) reduces the amount or
delays the timing of payment of any principal, interest, fees or other amounts
payable to such Investor hereunder or (z) would have an effect comparable to any
of those set forth in Section 13.2(a) of the Base Indenture that require the
consent of each Noteholder or each affected Noteholder; (ii) any amendment,
modification or waiver that affects the rights or duties of any of the Swingline
Lender, the L/C Provider, the Administrative Agent or the Funding Agents shall
require the prior written consent

 

56



--------------------------------------------------------------------------------

of such affected Person; and (iii) the prior written consent of each Investor,
the Swingline Lender, the L/C Provider, the Administrative Agent and each
Funding Agent shall be required in connection with any amendment, modification
or waiver of this Section 9.01. For purposes of any provision of any other
Indenture Document relating to any vote, consent, direction or the like to be
given by the Series 2017-1 Class A-1 Noteholders, such vote, consent, direction
or the like shall be given by the Holders of the Series 2017-1 Class A-1 Advance
Notes only and not by the Holders of any Series 2017-1 Class A-1 Swingline Notes
or Series 2017-1 Class A-1 L/C Notes except to the extent that such vote,
consent, direction or the like is to be given by each affected Noteholder and
the Holders of any Series 2017-1 Class A-1 Swingline Notes or Series 2017-1
Class A-1 L/C Notes would be affected thereby.

Each Committed Note Purchaser will notify the Co-Issuers in writing whether or
not it will consent to a proposed amendment, waiver or other modification of
this Agreement and, if applicable, any condition to such consent, waiver or
other modification. If a Committed Note Purchaser notifies the Co-Issuers in
writing that such Committed Note Purchaser either (I) will not consent to an
amendment to or waiver or other modification of any provision of this Agreement
or (II) conditions its consent to such an amendment, waiver or other
modification of any provision of this Agreement upon the payment of an amendment
fee, the Co-Issuers may replace every member (but not any subset thereof) of
such Committed Note Purchaser’s entire Investor Group by giving written notice
to each member of such Investor Group and the Administrative Agent designating
one or more Persons that are willing and able to purchase each member of such
Investor Group’s rights and obligations under this Agreement for a purchase
price that with respect to each such member of such Investor Group will equal
the amount owed to each such member of such Investor Group with respect to the
Series 2017-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2017-1 Class A-1 Advance Notes or otherwise). Upon receipt
of such written notice, each member of such Investor Group shall assign its
rights and obligations under this Agreement pursuant to and in accordance with
Sections 9.17(a), (b) and (c), as applicable, in consideration for such purchase
price and at the reasonable expense of the Co-Issuers (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member); provided, however, that no member of such Investor Group
shall be obligated to assign any of its rights and obligations under this
Agreement if the purchase price to be paid to such member is not at least equal
to the amount owed to such member with respect to the Series 2017-1 Class A-1
Advance Notes (whether arising under the Indenture, this Agreement, the Series
2017-1 Class A-1 Advance Notes or otherwise).

The Co-Issuers and the Lender Parties shall negotiate any amendments, waivers,
consents, supplements or other modifications to this Agreement or the other
Related Documents that require the consent of the Lender Parties in good faith,
and any consent required to be given by the Lender Parties shall not be
unreasonably denied, conditioned or delayed. Pursuant to Section 9.05(a), the
Lender Parties shall be entitled to reimbursement by the Co-Issuers, jointly and
severally, for the reasonable expenses incurred by the Lender Parties in
reviewing and approving any such amendment, waiver, consent, supplement or other
modification to this Agreement or any Related Document.

Section 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no

 

57



--------------------------------------------------------------------------------

waiver by a party of any breach or default under this Agreement shall be deemed
a waiver of any other breach or default. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder, or any abandonment or discontinuation of steps to enforce the
right, power or privilege, preclude any other or further exercise thereof or the
exercise of any other right. No notice to or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in the
same, similar or other circumstances. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 9.03 Binding on Successors and Assigns.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Co-Issuers, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that none of the Co-Issuers nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor); provided,
further, that nothing herein shall prevent the Co-Issuers from assigning their
rights (but none of their duties or liabilities) to the Trustee under the Base
Indenture and the Series 2017-1 Supplement; and provided, further that none of
the Lender Parties may transfer, pledge, assign, sell participations in or
otherwise encumber its rights or obligations hereunder or in connection herewith
or any interest herein except as permitted under Section 6.03, Section 9.17 and
this Section 9.03. Nothing expressed herein is intended or shall be construed to
give any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

(b) Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

(c) In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2017-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2017-1 Class A1
Advance Note and all Related Documents to (i) its related Committed Note
Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who, at
any time now or in the future, provides program liquidity or credit enhancement,
including, without limitation, an insurance policy for such Conduit Investor
relating to the Commercial Paper or the Series 2017-1 Class A-1 Advance Notes,
(iv) any other Person who, at any time now or in the future, provides liquidity
or credit enhancement for the Conduit Investors, including, without limitation,
an insurance policy relating to the Commercial Paper or the Series 2017-1
Class A-1 Advance Notes or (v) any collateral trustee or collateral agent for
any of the foregoing; provided, however, that any such security interest or

 

58



--------------------------------------------------------------------------------

lien shall be released upon assignment of its Series 2017-1 Class A-1 Advance
Note to its related Committed Note Purchaser. Each Committed Note Purchaser may
assign its Commitment, or all or any portion of its interest under its Series
2017-1 Class A-1 Advance Note, this Agreement and the Related Documents to any
Person to the extent permitted by Section 9.17. Notwithstanding any other
provisions set forth in this Agreement, each Committed Note Purchaser may at any
time create a security interest in all or any portion of its rights under this
Agreement, its Series 2017-1 Class A-1 Advance Note and the Related Documents in
favor of any Federal Reserve Bank in accordance with Regulation A of the F.R.S.
Board or any similar foreign entity.

Section 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2017-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2017-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2017-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2017-1 Supplement have
been paid in full, all Letters of Credit have expired or been fully cash
collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Co-Issuers and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.

Section 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. The Co-Issuers jointly and severally agree to
pay (by depositing such amounts into the Collection Account to be distributed
subject to and in accordance with the Priority of Payments), on the Series
2017-1 Closing Date (if invoiced at least one (1) Business Day prior to such
date) or on or before five (5) Business Days after written demand (in all other
cases), all reasonable expenses of the Administrative Agent, each initial
Funding Agent and each initial Lender Party (including the reasonable fees and
out-of-pocket expenses of counsel to each of the foregoing, if any, as well as
the fees and expenses of the Rating Agencies) in connection with (i) the
negotiation, preparation, execution and delivery of this Agreement and of each
other Related Document, including schedules and exhibits, whether or not the
transactions contemplated hereby or thereby are consummated (“Pre-Closing
Costs”), and (ii) any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Related Document as may from time
to time hereafter be proposed (“Class A-1 Amendment Expenses”). The Co-Issuers
further jointly and severally agree to pay, subject to and in accordance with
the Priority of Payments, and to hold the Administrative Agent, each Funding
Agent and each Lender Party harmless from all liability for (x) any breach by
the Co-Issuers of their obligations under this Agreement, (y) all reasonable
costs incurred by the Administrative Agent, such Funding Agent or such Lender
Party in enforcing this Agreement and (z) any Non-Excluded Taxes that may be
payable in connection with (1) the execution or delivery of this Agreement,
(2) any Borrowing or Swingline Loan hereunder, (3) the issuance of the Series
2017-1 Class A-1 Notes, (4) any Letter of Credit hereunder or (5) any other
Related Documents (“Other Post-Closing Expenses”). The Co-Issuers also agree to
reimburse, subject to and in accordance with the Priority of Payments, the
Administrative Agent, such Funding Agent and such Lender Party upon demand for
all reasonable out-of-pocket expenses incurred by the

 

59



--------------------------------------------------------------------------------

Administrative Agent, such Funding Agent and such Lender Party in connection
with (1) the negotiation of any restructuring or “work-out”, whether or not
consummated, of the Related Documents and (2) the enforcement of, or any waiver
or amendment requested under or with respect to, this Agreement or any other
Related Documents (“Out-of-Pocket Expenses”). Notwithstanding the foregoing,
other than in connection with a sale or assignment pursuant to Section 9.18(a),
the Co-Issuers shall have no obligation to reimburse any Lender Party for any of
the fees and/or expenses incurred by such Lender Party with respect to its sale
or assignment of all or any part of its respective rights and obligations under
this Agreement and the Series 2017-1 Class A-1 Notes pursuant to Section 9.03 or
Section 9.17.

(b) Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Co-Issuers hereby agree to
jointly and severally indemnify and hold each Lender Party (each in its capacity
as such and to the extent not reimbursed by the Co-Issuers and without limiting
the obligation of the Co-Issuers to do so) and each of their officers,
directors, employees and agents (collectively, the “Indemnified Parties”)
harmless (by depositing such amounts into the Collection Account to be
distributed subject to and in accordance with the Priority of Payments) from and
against any and all actions, causes of action, suits, losses, liabilities and
damages, and reasonable documented costs and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought and including, without
limitation, any liability in connection with the offering and sale of the Series
2017-1 Class A-1 Notes), including reasonable documented attorneys’ fees and
disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to:

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties, including, for the avoidance of
doubt, the consent by the Lender Parties set forth in Section 9.19;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct or breach of representations set forth herein.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2017-1 Class A-1 Notes pursuant to Section 9.17. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

 

60



--------------------------------------------------------------------------------

(c) Indemnification of the Administrative Agent and each Funding Agent by the
Co-Issuers. In consideration of the execution and delivery of this Agreement by
the Administrative Agent and each Funding Agent, the Co-Issuers hereby agree to
jointly and severally indemnify and hold the Administrative Agent and each
Funding Agent and each of their officers, directors, employees and agents
(collectively, the “Agent Indemnified Parties”) harmless (by depositing such
amounts into the Collection Account to be distributed subject to and in
accordance with the Priority of Payments) from and against any and all actions,
causes of action, suits, losses, liabilities and damages, and reasonable
documented costs and expenses incurred in connection therewith (irrespective of
whether any such Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2017-1
Class A-1 Notes), including reasonable documented attorneys’ fees and
disbursements (collectively, the “Agent Indemnified Liabilities”), incurred by
the Agent Indemnified Parties or any of them (whether in prosecuting or
defending against such actions, suits or claims) to the extent resulting from,
or arising out of, or relating to the entering into and performance of this
Agreement and any other Related Document by any of the Agent Indemnified
Parties, except for any such Agent Indemnified Liabilities arising for the
account of a particular Agent Indemnified Party by reason of the relevant Agent
Indemnified Party’s gross negligence, bad faith or willful misconduct. If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Agent Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(c) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08. The Co-Issuers shall give notice to the Rating Agencies of any
claim for Agent Indemnified Liabilities made under this Section 9.05(c).

(d) Indemnification of the Administrative Agent and each Funding Agent by the
Committed Note Purchasers. In consideration of the execution and delivery of
this Agreement by the Administrative Agent and the related Funding Agent, each
Committed Note Purchaser, ratably according to its respective Commitment, hereby
agrees to indemnify and hold the Administrative Agent and each of its officers,
directors, employees and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable documented costs and expenses incurred in connection therewith
(solely to the extent not reimbursed by or on behalf of the Co-Issuers)
(irrespective of whether any such Applicable Agent Indemnified Party is a party
to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2017-1 Class A1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Applicable Agent Indemnified
Liabilities”), incurred by the Applicable Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Agreement and any other Related Document by any of
the Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent

 

61



--------------------------------------------------------------------------------

Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(d) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

Section 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2017-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

Section 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth on Schedule II
hereto, or in each case at such other address, e-mail address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by e-mail, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted (so long as transmitted on a Business Day, otherwise the next
succeeding Business Day) upon receipt of electronic confirmation of
transmission.

Section 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

Section 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state and local income and franchise Tax purposes,
the Series 2017-1 Class A-1 Notes will be treated as evidence of indebtedness,
(b) agrees to treat the Series 2017-1 Class A-1 Notes for all such purposes as
indebtedness and (c) agrees that the provisions of the Related Documents shall
be construed to further these intentions.

Section 9.10 No Proceedings; Limited Recourse.

(a) The Securitization Entities. Each of the parties hereto (other than the
Co-Issuers) hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of the last maturing Note issued by the
Co-Issuers pursuant to the Base Indenture, it will not institute against, or
join with any other Person in instituting against, any

 

62



--------------------------------------------------------------------------------

Securitization Entity, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings, under any federal or state
bankruptcy or similar law, all as more particularly set forth in Section 14.13
of the Base Indenture and subject to any retained rights set forth therein;
provided, however, that nothing in this Section 9.10(a) shall constitute a
waiver of any right to indemnification, reimbursement or other payment from the
Securitization Entities pursuant to this Agreement, the Series 2017-1
Supplement, the Base Indenture or any other Related Document. In the event that
a Lender Party (solely in its capacity as such) takes action in violation of
this Section 9.10(a), each affected Securitization Entity shall file or cause to
be filed an answer with the bankruptcy court or otherwise properly contest or
cause to be contested the filing of such a petition by any such Person against
such Securitization Entity or the commencement of such action and raise or cause
to be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Co-Issuers under this Agreement are solely the
limited liability company or corporate obligations of the Co-Issuers, as the
case may be.

(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this
Section 9.10(b) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from such Conduit Investor pursuant to this
Agreement, the Series 2017-1 Supplement, the Base Indenture or any other Related
Document. In the event that the Co-Issuers, the Manager or a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Conduit Investor or
the commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(b) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by the Co-Issuers, the Manager or a Lender Party in assertion or
defense of its claims in any such proceeding involving a Conduit Investor. The
obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence or willful
misconduct.

 

63



--------------------------------------------------------------------------------

Section 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Co-Issuers, other than (a) to their Affiliates,
officers, directors, employees, agents and advisors, including, without
limitation, legal counsel and accountants (it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Confidential Information and instructed to keep it confidential), (b) to
actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Manager,
as the case may be, has knowledge; provided that each Lender Party may disclose
Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Co-Issuers or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from disclosing such requirement to the Co-Issuers or the Manager, as
the case may be, (d) to Program Support Providers (after obtaining such Program
Support Providers’ agreement to keep such Confidential Information confidential
in a manner substantially similar to this Section 9.11), (e) to any Rating
Agency providing a rating for any Series or Class of Notes or any Conduit
Investor’s debt or (f) in the course of litigation with the Co-Issuers, the
Manager or such Lender Party.

“Confidential Information” means information that the Co-Issuers or the Manager
furnishes to a Lender Party, but does not include (i) any such information that
is or becomes generally available to the public other than as a result of a
disclosure by a Lender Party or other Person to which a Lender Party delivered
such information, (ii) any such information that was in the possession of a
Lender Party prior to its being furnished to such Lender Party by the Co-Issuers
or the Manager or (iii) any such information that is or becomes available to a
Lender Party from a source other than the Co-Issuers or the Manager; provided
that with respect to clauses (ii) and (iii) herein, such source is not (x) known
to a Lender Party to be bound by a confidentiality agreement with the Co-Issuers
or the Manager, as the case may be, with respect to the information or (y) known
to a Lender Party to be otherwise prohibited from transmitting the information
by a contractual, legal or fiduciary obligation.

Section 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.

Section 9.13 JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE

 

64



--------------------------------------------------------------------------------

BROUGHT IN ANY STATE OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF
COMPETENT JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT.

Section 9.14 WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

Section 9.16 Third-Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third-party beneficiaries of this
Agreement.

Section 9.17 Assignment.

(a) Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell all or any part of its rights and obligations under this
Agreement, the Series 2017-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld or delayed) of the Co-Issuers,
the Swingline Lender and the L/C Provider, to one or more financial institutions
(an “Acquiring Committed Note Purchaser”) pursuant to an assignment and
assumption agreement, substantially in the form of Exhibit B (the “Assignment
and Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent; provided that no consent of
the Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser that has a rating equal
to or higher than the assigning Committed Note Purchaser or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing.

(b) Without limiting the foregoing, subject to Sections 6.03 and 9.17(f), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with

 

65



--------------------------------------------------------------------------------

respect to such Conduit Investor and its rights and obligations under this
Agreement, the Series 2017-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party to a Conduit
Assignee with respect to such Conduit Investor, without the prior written
consent of the Co-Issuers. Upon such assignment by a Conduit Investor to a
Conduit Assignee, (i) such Conduit Assignee shall be the owner of the Investor
Group Principal Amount or such portion thereof with respect to such Conduit
Investor, (ii) the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Related Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Commercial Paper and/or
the Series 2017-1 Class A-1 Advance Notes, shall have the benefit of all the
rights and protections provided to such Conduit Investor herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Investor Group Principal Amount and such Conduit
Investor shall be released from such obligations, (v) all distributions in
respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Increase not funded by such Conduit Investor or
such Conduit Assignee.

(c) Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the related
Committed Note Purchaser(s) may at any time sell all or any part of their
respective rights and obligations under this Agreement, the Series 2017-1
Class A-1 Advance Notes and, in connection therewith, any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Co-Issuers, the Swingline Lender and
the L/C Provider, to a multi-seller commercial paper conduit, whose commercial
paper is rated at least “A-1” from S&P and/or “P-1” from Moody’s, as applicable,
and one or more financial institutions providing support to such multi-seller
commercial paper conduit (an “Acquiring Investor Group”) pursuant to a transfer
supplement, substantially in the form of Exhibit C (the “Investor Group
Supplement” or the “Series 2017-1 Class A-1 Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note

 

66



--------------------------------------------------------------------------------

Purchasers with respect to such Investor Group), such assigning Conduit Investor
and the Committed Note Purchasers with respect to such Conduit Investor, the
Funding Agent with respect to such assigning Conduit Investor and Committed Note
Purchasers, the Co-Issuers, the Swingline Lender and the L/C Provider and
delivered to the Administrative Agent; provided that no consent of the
Co-Issuers shall be required for an assignment to another Committed Note
Purchaser or any Affiliate of a Committed Note Purchaser and its related Conduit
Investor or if a Rapid Amortization Event or an Event of Default has occurred
and is continuing. For the avoidance of doubt, this Section 9.17(c) is intended
to permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of clause (i) and (ii), Exhibit C shall be revised to reflect such
assignments.

(d) Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any time
assign all its rights and obligations hereunder and under the Series 2017-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Co-Issuers and the Administrative Agent, which consent shall not
be unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Co-Issuers, whereupon the assignor shall be
released from its obligations hereunder; provided that no consent of the
Co-Issuers shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing; provided, further, that the prior
written consent of each Funding Agent (other than any Funding Agent with respect
to which all of the Committed Note Purchasers in such Funding Agent’s Investor
Group are Defaulting Investors), which consent shall not be unreasonably
withheld or delayed, shall be required if such financial institution is not a
Committed Note Purchaser.

(e) Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2017-1 Class A-1 L/C Note with the prior written consent of the
Co-Issuers and the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, to a financial institution pursuant to an agreement with,
and in form and substance reasonably satisfactory to, the Administrative Agent
and the Co-Issuers, whereupon the assignor shall be released from its
obligations hereunder to the extent so assigned; provided that no consent of the
Co-Issuers shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing.

(f) Any assignment of the Series 2017-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

Section 9.18 Defaulting Investors. (a) The Co-Issuers may, at their sole expense
and effort, upon notice to such Defaulting Investor and the Administrative
Agent, (i) require any Defaulting Investor to sell all of its rights,
obligations and commitments under this Agreement, the Series 2017-1 Class A-1
Notes and, in connection therewith, any other Related Documents to which it is a
party, to an assignee; provided that (x) such assignment is made in compliance
with Section 9.17 and (y) such Defaulting Investor shall have received from such
assignee an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder or (ii) remove any Defaulting
Investor as an Investor by paying to such Defaulting Investor an amount equal to
such Defaulting

 

67



--------------------------------------------------------------------------------

Investor’s Committed Note Purchaser Percentage of the related Investor Group
Principal Amount of such Defaulting Investor and all accrued interest thereon,
accrued fees and all other amounts payable to such Defaulting Investor
hereunder.

(b) In the event that a Defaulting Investor desires to sell all or any portion
of it rights, obligations and commitments under this Agreement, the Series
2017-1 Class A-1 Notes and, in connection therewith, any other Related Documents
to which it is a party, to an unaffiliated third-party assignee for an amount
less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder, such
Defaulting Investor shall promptly notify the Master Issuer of the proposed sale
(the “Sale Notice”). Each Sale Notice shall certify that such Defaulting
Investor has received a firm offer from the prospective unaffiliated third party
and shall contain the material terms of the proposed sale, including, without
limitation, the purchase price of the proposed sale and the portion of such
Defaulting Investor’s rights, obligations and commitments proposed to be sold.
The Master Issuer and any of its Affiliates shall have an option for a period of
three (3) Business Days from the date the Sale Notice is given to elect to
purchase such rights, obligations and commitments at the same price and subject
to the same material terms as described in the Sale Notice. The Master Issuer or
any of its Affiliates may exercise such purchase option by notifying such
Defaulting Investor before expiration of such three (3) Business Day period that
it wishes to purchase all (but not a portion) of the rights, obligations and
commitments of such Defaulting Investor proposed to be sold to such unaffiliated
third party. If the Master Issuer or any of its Affiliates gives notice to such
Defaulting Investor that it desires to purchase such rights, obligations and
commitments, the Master Issuer or such Affiliate shall promptly pay the purchase
price to such Defaulting Investor. If the Master Issuer or any of its Affiliates
does not respond to any Sale Notice within such three (3) Business Day period,
the Master Issuer and its Affiliates shall be deemed not to have exercised such
purchase option.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Investor becomes a Defaulting Investor, then, until such time as such Investor
is no longer a Defaulting Investor, to the extent permitted by applicable law:

(i) Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

(ii) Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Co-Issuers shall instruct the Trustee to
apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting

 

68



--------------------------------------------------------------------------------

Investor’s Investor Group multiplied by the Committed Note Purchaser Percentage
of such Defaulting Investor; fourth, as the Co-Issuers may request (so long as
no Default or Event of Default exists), to the funding of any Advance in respect
of which such Defaulting Investor has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Co-Issuers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Investor’s potential future funding obligations with respect to Advances under
this Agreement and (y) to provide cash collateral to the L/C Provider in
accordance with Section 4.03(b) in an amount equal to the amount of any future
Undrawn L/C Face Amounts multiplied by the Commitment Percentage of such
Defaulting Investor’s Investor Group multiplied by the Committed Note Purchaser
Percentage of such Defaulting Investor; sixth, to the payment of any amounts
owing to the Investors, the L/C Provider or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Investor, the
L/C Provider or the Swingline Lender against such Defaulting Investor as a
result of such Defaulting Investor’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Co-Issuers as a result of any judgment of a
court of competent jurisdiction obtained by the Co-Issuers against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Investor or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or any
extensions of credit resulting from a drawing under any Letter of Credit that
has not been reimbursed as an Advance pursuant to Section 2.08(a) in respect of
which such Defaulting Investor has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 7.03 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and extensions of
credit resulting from a drawing under any Letter of Credit that has not been
reimbursed as an Advance pursuant to Section 2.08(a) owed to, all non-Defaulting
Investors on a pro rata basis prior to being applied to the payment of any
Advances of, participations required to be purchased pursuant to Section 2.09(a)
owed to, such Defaulting Investor until such time as all Advances and funded and
unfunded participations in L/C Obligations and Swingline Loans are held by the
Investors pro rata in accordance with the Commitments without giving effect to
Section 9.1 8(c)(iii). Any payments, prepayments or other amounts paid or
payable to a Defaulting Investor that are applied (or held) to pay amounts owed
by a Defaulting Investor or to post cash collateral pursuant to this
Section 9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting
Investor, and each Investor irrevocably consents hereto.

(iii) All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Co-Issuers shall have otherwise notified the Administrative Agent at
such time, the Co-Issuers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the product of any non-Defaulting

 

69



--------------------------------------------------------------------------------

Investor’s related Investor Group Principal Amount multiplied by such
non-Defaulting Investor’s Committed Note Purchaser Percentage to exceed such
non-Defaulting Investor’s Commitment Amount. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Investor arising from that Investor having become a Defaulting
Investor, including any claim of a non-Defaulting Investor as a result of such
non-Defaulting Investor’s increased exposure following such reallocation.

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Co-Issuers shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d) If the Co-Issuers, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.1 8(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Co-Issuers while that Investor was a Defaulting Investor; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Investor to Investor will
constitute a waiver or release of any claim of any party hereunder arising from
that Investor’s having been a Defaulting Investor.

Section 9.19 No Fiduciary Duties. Each of the Manager and the Securitization
Entities acknowledge and agree that in connection with the transaction
contemplated in this Agreement, or any other services the Lender Parties may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Lender Parties: (a) no
fiduciary or agency relationship between any of the Manager, the Securitization
Entities and any other person, on the one hand, and the Lender Parties, on the
other, exists; (b) the Lender Parties are not acting as advisor, expert or
otherwise, to the Manager or the Securitization Entities, and such relationship
between any of the Manager or the Securitization Entities, on the one hand, and
the Lender Parties, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Lender Parties
may have to the Manager and any of the Securitization Entities shall be limited
to those duties and obligations specifically stated herein; (d) the Lender
Parties and their respective affiliates may have interests that differ from
those of the Manager or any of the Securitization Entities; and (e) the Manager
and the Securitization Entities have consulted their own legal and financial
advisors to the extent they deemed appropriate. For the avoidance of doubt, each
of the Manager and the Securitization Entities hereby waive any claims that
Manager or the Securitization Entities may have against the Lender Parties with
respect to any breach of fiduciary duty in connection with the Series 2017-1
Class A-1 Notes.

 

70



--------------------------------------------------------------------------------

Section 9.20 No Guarantee by the Manager. The execution and delivery of this
Agreement by Manager shall not be construed as a guarantee or other credit
support by the Manager of the obligations of the Securitization Entities
hereunder. The Manager shall not be liable in any respect for any obligation of
the Securitization Entities hereunder or any violation by any Securitization
Entity of its covenants, representations and warranties or other agreements and
obligations hereunder.

Section 9.21 Term; Termination of Agreement. This Agreement shall terminate upon
the earlier to occur of (a) the permanent reduction of the Series 2017-1
Class A-1 Notes Maximum Principal Amount to zero in accordance with
Section 2.05(a) and payment in full of all monetary Obligations in respect of
the Series 2017-1 Class A-1 Notes, (b) the payment in full of all monetary
Obligations in respect of the Series 2017-1 Class A-1 Notes on or after the
Class A-1 Notes Renewal Date (as may be extended from time to time) and (c) the
termination of the Series Supplement pursuant to Section 5.9 thereof.

Section 9.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Related Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Related Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action or any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Related Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.23 [Reserved]

Section 9.24 USA Patriot Act. In accordance with the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”),
any Lender Party that is subject to the USA PATRIOT Act may obtain, verify and
record information that identifies individuals or entities that establish a
relationship with such Lender Party, including the name, address, tax

 

71



--------------------------------------------------------------------------------

identification number and other information in accordance with the USA PATRIOT
Act that will allow it to identify the individual or entity who is establishing
the relationship or opening the account.

Section 9.25 Consent to Springing Amendment. Each Series 2017-1 Class A-1
Noteholder and each member of each Investment Group hereby consents to Amendment
No. 2, to be dated as of the Series 2017-1 Closing Date, to the Amended and
Restated Management Agreement, dated as of March 15, 2012, by and among the
Co-Issuers, the Guarantors, DPL, Domino’s Pizza NS Co. and Citibank, N.A. as the
Trustee, pursuant to which the amendments referenced therein shall become
operative upon the payment in full of the Outstanding Principal Amount of the
Series 2015-1 Class A-2 Notes (as such term is defined in the Series 2015-1
Supplement, dated as of October 21, 2015, to the Base Indenture, entered into by
and among the Co-Issuers and Citibank, N.A., as the Trustee and the securities
intermediary thereunder), and in their respective capacities as Noteholders
hereby direct the Control Party to consent to such Amendment No. 2.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

DOMINO’S PIZZA MASTER ISSUER LLC,

as Master Issuer and as a Co-Issuer

By  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S PIZZA DISTRIBUTION LLC,

as the Domestic Distributor and as a Co-Issuer

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S IP HOLDER LLC,

as the IP Holder and as a Co-Issuer

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

as the SPV Canadian HoldCo and as a Co-Issuer

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

 

[Domino’s – VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

DOMINO’S PIZZA FRANCHISING LLC,

as a Guarantor

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S PIZZA INTERNATIONAL FRANCHISING INC.,

as a Guarantor

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC,

as a Guarantor

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S RE LLC,

as a Guarantor

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

 

[Domino’s – VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

DOMINO’S EQ LLC,

as a Guarantor

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S SPV GUARANTOR LLC,

as a Guarantor

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

DOMINO’S PIZZA LLC,

as Manager

By:  

/s/ Adam J. Gacek

  Name:   Adam J. Gacek   Title:   Secretary

 

[Domino’s – VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Christopher Lew

  Name:  

Christopher Lew

  Title:   Executive Director By:  

/s/ Martin Snyder

  Name:   Martin Snyder   Title:  

Executive Director

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as L/C Provider

By:  

/s/ Christopher Lew

  Name:  

Christopher Lew

  Title:   Executive Director By:  

/s/ Martin Snyder

  Name:   Martin Snyder   Title:  

Executive Director

 

[Domino’s – VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Swingline Lender

By:  

/s/ Christopher Lew

  Name:  

Christopher Lew

  Title:   Executive Director By:  

/s/ Martin Snyder

  Name:   Martin Snyder   Title:  

Executive Director

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Committed Note Purchaser

By:  

/s/ Christopher Lew

  Name:  

Christopher Lew

  Title:   Executive Director By:  

/s/ Martin Snyder

  Name:   Martin Snyder   Title:  

Executive Director

 

[Domino’s – VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Committed Note Purchaser

By:  

/s/ Laura Spichiger

  Name:   Laura Spichiger   Title:   Director

 

[Domino’s – VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUPS AND COMMITMENTS

 

Investor Group/Funding Agent    Maximum
Investor Group
Principal
Amount      Conduit
Lender (if any)   

Committed Note

Purchaser(s)

   Commitment
Amount  

Coöperatieve Rabobank U.A., New York Branch

   $ 125,000,000      N/A    Coöperatieve Rabobank U.A., New York Branch    $
125,000,000  

Barclays Bank PLC

   $ 50,000,000      N/A    Barclays Bank PLC    $ 50,000,000  

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II TO CLASS A-1

NOTE PURCHASE AGREEMENT

NOTICE ADDRESSES FOR LENDER PARTIES, AGENTS, CO-ISSUERS AND MANAGER

CONDUIT INVESTORS

N/A

COMMITTED PURCHASERS

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

Barclays Capital

745 Seventh Avenue

New York, New York 10019

Laura Spichiger

With a copy by e-mail to: barcapconduitops@barclays.com

And a copy by e-mail to:

asgreports@barclays.com

 

Schedule II-1



--------------------------------------------------------------------------------

FUNDING AGENTS

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

ADMINISTRATIVE AGENT

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com



--------------------------------------------------------------------------------

SWINGLINE LENDER

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Susan Williams

Assistant Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Fax: 914.304.9326

fm.us.bilateralloansfax@rabobank.com

L/C PROVIDER

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: General Counsel

With a copy by e-mail to: tmteam@rabobank.com

And a copy to:

Bibi Mohamed

Vice President

245 Park Avenue, 38th Floor

New York, NY 10167

Phone: 212.574.7315

Fax: 201.499.5479

rabonysblc@rabobank.com



--------------------------------------------------------------------------------

CO-ISSUERS

Domino’s Pizza Master Issuer LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David H. Midvidy

Fax: 917.777.2089

Domino’s Pizza Master Issuer LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David H. Midvidy

Fax: 917.777.2089

Domino’s Pizza Distribution LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David H. Midvidy

Fax: 917.777.2089

 

Schedule II-1



--------------------------------------------------------------------------------

Domino’s IP Holder LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David H. Midvidy

Fax: 917.777.2089

MANAGER

DOMINO’S PIZZA LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, MI 48105

Attention: Secretary

Fax: 866.282.3872

And a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: David H. Midvidy

Fax: 917.777.2089



--------------------------------------------------------------------------------

SCHEDULE III TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADDITIONAL CLOSING CONDITIONS

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):

(a) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Related Documents, and all other
legal matters relating to the Related Documents and the transactions
contemplated thereby, shall be satisfactory in all material respects to the
Lender Parties, and the Co-Issuers and the Guarantors shall have furnished to
the Lender Parties all documents and information that the Lender Parties or
their counsel may reasonably request to enable them to pass upon such matters.

(b) The Lender Parties shall have received evidence satisfactory to the Lender
Parties and their counsel, that, on or before the Series 2017-1 Closing Date,
all UCC-1 financing statements and assignments and other instruments required to
be filed on or prior to the Series 2017-1 Closing Date pursuant to the Related
Documents have been or are being filed.

(c) Each Lender Party shall have received one or more opinions of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel to the Domino’s Parties, with respect to the
matters set forth on Schedule I-A hereto.

(d) Each Lender Party shall have received an opinion of in-house counsel to the
Domino’s Parties, addressed to the Committed Purchasers and dated the Closing
Date, in form and substance reasonably satisfactory to each Lender Party and its
counsel, which opinion shall include the opinions set forth on Schedule I-B.

(e) Each Lender Party shall have received an opinion of DLA Piper LLP (US),
franchise counsel to the Domino’s Parties, addressed to the Committed Purchasers
and dated the Closing Date, in form and substance reasonably satisfactory to
each Lender Party and its counsel, which opinion shall include the relevant
opinions set forth on Schedule I-C.

(f) Each Lender Party shall have received an opinion from Miller, Canfield,
Paddock & Stone, P.L.C., Michigan counsel, addressed to the Committed Purchasers
and dated as of the Closing Date, in form and substance reasonably satisfactory
to each Lender Party and its counsel, which opinion shall include the relevant
opinions set forth on Schedule I-C.

(g) Each Lender Party shall have received an opinion from Stewart McKelvey, Nova
Scotia counsel, Stikeman Elliot LLP, Alberta, British Columbia and Ontario
counsel, Thompson Dorman Sweatman LLP, Manitoba counsel, and Loyens Loeff, Dutch
counsel, each addressed to the Committed Purchasers and dated as of the Closing
Date, in form and substance reasonably satisfactory to each Lender Party and its
counsel, which opinions shall include the relevant opinions set forth on
Schedule I-D.

(h) Each Lender Party shall have received an opinion of Dentons US LLP, counsel
to the Trustee, addressed to the Committed Purchasers and dated as of the
Closing Date, in form and substance reasonably satisfactory to each Lender Party
and its counsel, which opinion shall include the relevant opinions set forth on
Schedule I-E.

 

Schedule III-1



--------------------------------------------------------------------------------

(i) Each Lender Party shall have received an opinion of Andrascik & Tita LLC,
counsel to the Servicer, and an opinion of in-house counsel to the Servicer,
each addressed to the Committed Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to each Lender Party and its counsel,
which opinions shall include the relevant opinions set forth on Schedule I-E.

(j) Each Lender Party shall have received a bring down letter to the opinion of
in-house counsel to the Back-Up Manager delivered in connection with the
issuance and sale of the Series 2012-1 Notes, addressed to the Committed
Purchasers and dated as of the Closing Date, in form and substance reasonably
satisfactory to each Lender Party and its counsel, which bring-down letter to
the opinion shall include the relevant opinions set forth on Schedule I-E.

(k) There shall exist at and as of the Series 2017-1 Closing Date no condition
that would constitute an “Event of Default” (or an event that with notice or the
lapse of time, or both, would constitute an “Event of Default”) under, and as
defined in, the Indenture or a material breach under any of the Related
Documents as in effect at the Series 2017-1 Closing Date (or an event that, with
notice or lapse of time, or both, would constitute such a material breach). On
the Series 2017-1 Closing Date, each of the Related Documents shall be in full
force and effect.

(l) The Manager, each Guarantor and each Co-Issuer shall have furnished to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Representative, dated as of the Closing Date, of the Chief
Financial Officer (or, if such entity has no Chief Financial Officer, of another
Authorized Officer) of such entity that such entity will be Solvent immediately
after the consummation of the transactions contemplated by this Agreement;
provided, that, in the case of each Securitization Entity, the liabilities of
the other Securitization Entities with respect to debts, liabilities and
obligations for which such Securitization Entity is jointly and severally liable
shall be taken into account.

(m) None of the transactions contemplated by this Agreement shall be subject to
an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or
threatened against the Co-Issuers, the Parent Companies or the Lender Parties
that would reasonably be expected to adversely impact the issuance of the Series
2017-1 Notes and the Guarantee thereof under the G&C Agreement or the Lender
Parties’ activities in connection therewith or any other transactions
contemplated by the Related Documents.

(n) The representations and warranties of each of the Co-Issuers, the Parent
Companies and the Manager (to the extent a party thereto) contained in the
Related Documents to which each of the Co-Issuers, the Parent Companies and the
Manager is a party will be true and correct (i) if qualified as to materiality
or Material Adverse Effect, in all respects, and (ii) if not so qualified, in
all material respects, as of the Series 2017-1 Closing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct (x) if qualified as to materiality, in all
respects, and (y) if not so qualified, in all material respects, as of such
earlier date).

 

Schedule I-2



--------------------------------------------------------------------------------

(o) The Co-Issuers shall have delivered $1,900,000,000 of the Series 2017-1
Class A-2 Notes to the Initial Purchasers on the Series 2017-1 Closing Date.

(p) The Lender Parties shall have received a certificate from each Co-Issuer,
and the Manager, in each case executed on behalf of such Person by any
Authorized Officer of the such Person, dated the Series 2017-1 Closing Date, to
the effect that, to the best of each such Authorized Officer’s knowledge,
(i) the representations and warranties of such Person in this Agreement and in
each other Related Document to which such Person is a party are true and correct
(A) if qualified as to materiality or Material Adverse Effect, in all respects
and (B) if not so qualified, in all material respects, in each case, on and as
of the Series 2017-1 Closing Date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct (x) if qualified as to materiality or Material Adverse Effect, in all
respects, and (y) if not so qualified, in all material respects, in each case,
as of such earlier date); (ii) such Person has complied with all agreements in
all material respects and satisfied all conditions on its part to be performed
or satisfied hereunder or under the Related Documents at or prior to the Series
2017-1 Closing Date; (iii) subsequent to the date as of which information is
given in the Pricing Disclosure Package (as defined in the Series 2017-1
Class A-2 Note Purchase Agreement), there has not been any development in the
general affairs, business, properties, capitalization, condition (financial or
otherwise) or results of operation of such Person except as set forth or
contemplated in the Pricing Disclosure Package or as described in such
certificate or certificates that could reasonably be expected to result in a
Material Adverse Effect; and (iv) nothing has come to such officer’s attention
that would lead such Authorized Officer to believe that the Pricing Disclosure
Package, as of the Applicable Time (as defined in the Series 2017-1 Class A-2
Note Purchase Agreement), and as of the Series 2017-1 Closing Date, or the
Offering Memorandum as of its date and as of the Series 2017-1 Closing Date
included or includes any untrue statement of a material fact or omitted or omits
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(q) On or prior to the Series 2017-1 Closing Date, the Co-Issuers shall have
jointly and severally paid to the Administrative Agent (i) the Upfront
Commitment Fee (under and as defined in the Series 2017-1 Class A-1 VFN Fee
Letter) and (ii) the initial installment of Administrative Agent Fee (under and
as defined in the Series 2017-1 Class A-1 VFN Rabobank Fee Letter).

 

Schedule I-3



--------------------------------------------------------------------------------

SCHEDULE I TO

ADDITIONAL CLOSING CONDITIONS

Schedule I-A

Capitalized terms used within this Schedule I-A shall have the meanings set
forth in the respective opinion letters in which they will be delivered.

Skadden, Arps, Slate, Meagher & Flom LLP Opinions

Skadden 2017 Corporate Opinion

 

1. Based solely on our review of the 2017 Delaware Certificates, each Delaware
Opinion Party is duly incorporated or formed, as applicable, and is validly
existing and in good standing under the DGCL or the DLLCA, as applicable.

 

2. Each Delaware Opinion Party has the corporate or limited liability company,
as applicable, power and authority to execute and deliver each of the
Transaction Agreements to which such Delaware Opinion Party is a party and to
perform all its obligations thereunder, including, if such Delaware Opinion
Party is a Co-Issuer, the issuance and sale of the Notes, under the DGCL or the
DLLCA, as applicable, and each Delaware Member has the limited liability company
power and authority to execute, deliver and perform all of its obligations under
each of the Delaware LLC Agreements to which such Delaware Member is a party
under the DLLCA.

 

3. Each of the Transaction Agreements to which a Delaware Opinion Party is a
party has been duly authorized, executed and delivered by all requisite
corporate or limited liability company, as applicable, action on the part of
such Delaware Opinion Party under the DGCL or the DLLCA, as applicable.

 

4. (A) Each of the New York Transaction Agreements to which an Opinion Party is
a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms under the
laws of the State of New York. (B) Each of the Delaware Transaction Agreements
to which an Opinion Party or DNAF is a party constitutes the valid and binding
obligation of such Opinion Party or DNAF, enforceable against such Opinion Party
or DNAF in accordance with its terms under the laws of the State of Delaware.

 

5. Each Delaware LLC Agreement of each Delaware LLC Opinion Party constitutes
the valid and binding agreement of each Delaware Member party thereto,
enforceable against such Delaware Member in accordance with its terms under the
laws of the State of Delaware.

 

6.

Neither the execution and delivery by each Delaware Opinion Party of the
Transaction Agreements to which such Delaware Opinion Party is a party, nor the
performance by such Delaware Opinion Party of its obligations thereunder,
including, if such Delaware Opinion Party is a Co-Issuer, the issuance and sale
of the Notes, (i) conflicts with the

 

Schedule I-1



--------------------------------------------------------------------------------

  Organizational Documents of such Delaware Opinion Party or (ii) violates any
law, rule or regulation of the State of New York or the United States of America
or the DGCL or the DLLCA, as applicable.

 

7. Neither the execution and delivery by each Opinion Party of the Transaction
Agreements to which such Opinion Party is a party nor the enforceability of each
of the Transaction Agreements to which such Opinion Party is a party against
such Opinion Party, requires the consent, approval, licensing or authorization
of, or any filing, recording or registration with, any governmental authority
under any law, rule or regulation of the State of New York or the United States
of America or the DGCL or the DLLCA, as applicable, except for those consents,
approvals, licenses and authorizations already obtained and those filings,
recordings and registrations already made.

 

8. Each Opinion Party is not and, solely after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof as described in
the Offering Memorandum, will not be an “investment company” as such term is
defined in Section 3(a)(1) of the Investment Company Act of 1940, as amended,
and each Opinion Party is not a “covered fund” for purposes of regulations
adopted under Section 13 of the Bank Holding Company Act of 1956, as amended.

 

9. All conditions precedent to the issuance of the Notes set forth in the
Indenture have been satisfied and the Series 2017-1 Supplement is authorized or
permitted pursuant to the terms and conditions of the Indenture.

 

10. The Notes have been duly authorized by all requisite limited liability
company or corporate action, as applicable, on the part of the Co-Issuers and
duly executed by the Co-Issuers under the DLLCA or DGCL, as applicable, and when
duly authenticated by the Trustee and issued and delivered by the Co-Issuers
against payment therefor in accordance with the terms of the Series 2017-1 Note
Purchase Agreements and the Indenture, the Notes will constitute valid and
binding obligations of the Co-Issuers, entitled to the benefits of the Indenture
and enforceable against the Co-Issuers in accordance with their terms under the
laws of the State of New York.

 

11.

Assuming (i) the accuracy of the representations and warranties of the Opinion
Parties party thereto set forth in Section 2(a) through (g) of the Series 2017-1
Class A-2 Note Purchase Agreement and of the Initial Purchasers in Sections
3(b), (d) and (e) of the Series 2017-1 Class A-2 Note Purchase Agreement,
(ii) the due performance by such Opinion Parties of the covenants and agreements
set forth in Section 5(e) through (h), (n) through (p) and (s) of the Series
2017-1 Class A-2 Note Purchase Agreement and the due performance by the Initial
Purchasers of the covenants and agreements set forth in Section 3(b), (d) and
(e) of the Series 2015-1 Class A-2 Note Purchase Agreement, and (iii) the
compliance by the Initial Purchasers with the offering and transfer procedures
and restrictions described in the Offering Memorandum, the offer, sale and
delivery of the Series 2017-1 Class A-2 Notes to the Initial Purchasers in the
manner contemplated by the Offering Memorandum and the Series 2017-1 Class A-2
Purchase Agreement and the initial resale of the Series 2017-1 Class A-2 Notes
by the Initial Purchasers in the manner contemplated in the Offering Memorandum
and the Series 2017-1 Class A-2

 

Schedule I-2



--------------------------------------------------------------------------------

  Purchase Agreement, do not require registration under the Securities Act of
1933, as amended, or qualification of the Indenture under the Trust Indenture
Act of 1939, as amended, it being understood that we do not express any opinion
with respect to any subsequent reoffer or resale of any Series 2017-1 Class A-2
Notes.

 

12. Assuming the accuracy of the representations and warranties of the Opinion
Parties party thereto set forth in Section 6.01(c) through (e) and (g) of the
Series 2017-1 Class A-1 Note Purchase Agreement and of the Lender Parties (as
such term is defined in the Series 2017-1 Class A-1 Note Purchase Agreement) in
Section 6.03(a) through (h) of the Series 2017-1 Class A-1 Note Purchase
Agreement, the offer, sale and delivery of the Series 2017-1 Class A-1 Notes to
the Lender Parties in the manner contemplated by the Series 2017-1 Class A-1
Purchase Agreement does not require registration under the Securities Act of
1933, as amended, or qualification of the Indenture under the Trust Indenture
Act of 1939, as amended, it being understood that we do not express any opinion
with respect to any subsequent reoffer or resale of any Series 2017-1 Class A-1
Notes.

 

13. The Notes and the Company Order conform to the requirements of the Base
Indenture and the Series 2017-1 Supplement, and the Notes are permitted to be
authenticated by the Trustee pursuant to the terms of the Base Indenture and the
Series 2017-1 Supplement.

Skadden 2017 Reliance Letter

 

14. You are hereby authorized to rely on the 2012 Opinions and the 2015 Opinions
in connection with the closing occurring today and the offering of the Notes,
subject to the assumptions and qualifications set forth in the respective 2012
Opinions and 2015 Opinions, as if you were an original addressee thereof, as of
the date thereof. We have assumed and continue to assume no obligation to update
or supplement the attached 2012 Opinions or 2015 Opinions to reflect any facts
or circumstances which have occurred since March 15, 2012, April 3, 2012, or
October 21, 2015, as applicable, or may occur after the date hereof; provided,
that we have furnished you with an opinion, dated the date hereof, with respect
to certain corporate matters of certain Transaction Parties relating to the 2017
Issuance.

2012 Corporate Opinion

 

  a. Based solely on our review of the Delaware Certificates, each Delaware
Opinion Party is duly incorporated or formed, as applicable, and is validly
existing and in good standing under the DGCL or the DLLCA, as applicable.

 

  b. Each Delaware Opinion Party has the corporate or limited liability company,
as applicable, power and authority to execute and deliver each of the
Transaction Documents (other than the LLC Agreements) to which such Delaware
Opinion Party is a party and to consummate the transactions contemplated thereby
under the DGCL or the DLLCA, as applicable, and each Delaware Member has the
limited liability company power and authority to execute, deliver and perform
all of its obligations under each of the Securitization Entity LLC Agreements to
which such Delaware Member is a party under the DLLCA.

 

Schedule I-3



--------------------------------------------------------------------------------

  c. Each of the Transaction Documents to which a Delaware Opinion Party is a
party has been duly authorized, executed and delivered by all requisite
corporate or limited liability company, as applicable, action on the part of
such Delaware Opinion Party under the DGCL or the DLLCA, as applicable.

 

  d. (A) Each of the New York Transaction Agreements to which an Opinion Party
is a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms under the
laws of the State of New York. (B) Each of the Delaware Transaction Agreements
to which an Opinion Party is a party constitutes the valid and binding
obligation of such Opinion Party, enforceable against such Opinion Party in
accordance with its terms under the laws of the State of Delaware.

 

  e. Each Securitization Entity LLC Agreement of each Delaware LLC Opinion Party
constitutes a valid and binding agreement of each Delaware Member party thereto,
enforceable against such Delaware Member in accordance with its terms under the
DLLCA.

 

  f. The provisions of each Securitization Entity LLC Agreement regulating each
Delaware LLC Opinion Party’s authority to commence a voluntary case under title
11 of the United States Code constitute a valid and binding agreement of the
respective Delaware Member, enforceable against such Delaware Member in
accordance with its terms under the DLLCA.

 

  g. Under the DLLCA and each LLC Agreement, the commencement of a bankruptcy
proceeding with respect to or a dissolution of the Member of a Delaware LLC
Opinion Party will not, by itself, cause such Delaware LLC Opinion Party to be
dissolved or its affairs to be wound up.

 

  h. Neither the execution and delivery by each Delaware Opinion Party of the
Transaction Documents to which such Delaware Opinion Party is a party nor the
consummation by such Delaware Opinion Party of the transactions contemplated
thereby, including the issuance and sale of the Notes in accordance with the
Transaction Documents, conflicts with the Organizational Documents of such
Delaware Opinion Party.

 

  i. Neither the execution and delivery by each Opinion Party of the Transaction
Documents to which such Opinion Party is a party nor the consummation by such
Opinion Party of the transactions contemplated thereby, including the issuance
and sale of the Notes: (i) violates any law, rule or regulation of the State of
Delaware, the State of New York or the United States of America, or
(ii) requires the consent, approval, licensing or authorization of, or any
filing, recording or registration with, any governmental authority under any
law, rule or regulation of the State of New York or the United States of America
or the DGCL or the DLLCA, as applicable, except for those consents, approvals,
licenses and authorizations already obtained and those filings, recordings and
registrations already made.

 

Schedule I-4



--------------------------------------------------------------------------------

  j. Each Opinion Party is not and, solely after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Memorandum, will not be an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  k. The Notes have been duly authorized by all requisite limited liability
company or corporate action, as applicable, on the part of the Co-Issuers and
duly executed by the Co-Issuers under the DLLCA or DGCL, as applicable, and when
duly authenticated by the Trustee and issued and delivered by the Co-Issuers
against payment therefor in accordance with the terms of the Purchase Agreements
and the Indenture, the Notes will constitute valid and binding obligations of
the Co-Issuers, entitled to the benefits of the Indenture and enforceable
against the Co-Issuers in accordance with their terms under the laws of the
State of New York.

 

  l. Assuming (i) the accuracy of the representations and warranties of the
Opinion Parties party thereto set forth in Section 2(a) through (e) of the
Class A-2 NPA and of the Initial Purchasers in Sections 3(b) and (d) of the
Class A-2 NPA, (ii) the due performance by such Opinion Parties of the covenants
and agreements set forth in Section 5(i), (o), (p), (q) and (u) of the Class A-2
NPA and the due performance by the Initial Purchasers of the covenants and
agreements set forth in Section 3(b) and (d) of the Class A-2 NPA, and (iii) the
compliance by the Initial Purchasers with the offering and transfer procedures
and restrictions described in the Offering Memorandum, the offer, sale and
delivery of the Notes to the Initial Purchasers in the manner contemplated by
the Purchase Agreements and the Offering Memorandum and the initial resale of
the Notes by the Initial Purchasers in the manner contemplated in the Offering
Memorandum and the Purchase Agreements, do not require registration under the
Securities Act or qualification of the Indenture under the Trust Indenture Act
of 1939, it being understood that we do not express any opinion with respect to
any subsequent reoffer or resale of any Notes.

2012 Security Interest Opinion

 

  a. Under the New York UCC, the provisions of the Indenture are effective to
create a security interest in each Co-Issuer’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

  b. Under the New York UCC, the provisions of the G&C Agreement are effective
to create a security interest in each Guarantor’s rights in the UCC Collateral
in favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

  c. Each Delaware Financing Statement (other than the Previously Filed
Financing Statements) is in sufficient form for filing in the Delaware Filing
Office. Under the Delaware UCC, the security interest of the Trustee will be
perfected in each Grantor’s rights in that portion of the UCC Collateral in
which a security interest can be perfected under the Delaware UCC by the filing
of a financing statement in the Delaware Filing Office upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement identifying such Grantor as debtor in the Delaware Filing Office.

 

Schedule I-5



--------------------------------------------------------------------------------

  d. Under the New York UCC and the Federal Book-Entry Regulations, the
provisions of the Control Agreement are effective to perfect the security
interest of the Trustee in each Grantor’s rights in the respective Collateral
Account.

 

  e. Under the New York UCC, assuming that neither the Trustee nor any
Beneficiary has notice of adverse claims with respect to the Possessory
Certificates then, upon the delivery on the date hereof of such Possessory
Certificates to the Trustee, indorsed by an effective indorsement, either in
blank or to the Trustee, the security interest of the Trustee in each Grantor’s
rights in the Possessory Certificates pledged by such Grantor will be perfected
and the Trustee will acquire each Grantor’s rights in the Possessory
Certificates pledged by such Grantor free of any adverse claims under
Section 8-303 of the New York UCC. As used herein, “notice of adverse claim” has
the meaning set forth in Section 8-105 of the New York UCC and includes, without
limitation, any adverse claim that the Trustee or any Beneficiary would discover
upon any investigation that such person has a duty, imposed by statute or
regulation, to conduct.

 

  f. To the extent that federal trademark laws of the United States pertaining
to the assignment of trademarks preempt the provisions of the applicable UCC
requiring the filing of a financing statement for the perfection of a security
interest in trademarks, the recordation of the Trademark Security Agreement in
the United States Patent and Trademark Office (the “PTO”) against the U.S.
registered trademarks and trademark applications set forth on Schedule 1 to the
Trademark Security Agreement (the “Trademarks”) within three (3) months after
its date will perfect the Trustee’s security interest in the IP Holder’s right,
title and interest in such Trademarks.

 

  g. To the extent that federal patent laws of the United States pertaining to
the assignment, grant or conveyance of patents preempt the provisions of the
applicable UCC requiring the filing of a financing statement for the perfection
of a security interest in patents, the recordation of the Patent Security
Agreement in the PTO against the U.S. patents and patent applications set forth
on Schedule 1 to the Patent Security Agreement (the “Patents”) within three
(3) months from its date will perfect the Trustee’s security interest in the IP
Holder’s right, title and interest in such Patents.

2012 Back-Up Security Interest Opinion

 

  a.

We call to your attention that each Contribution Agreement purported to
contribute or sell the applicable UCC Collateral, and we do not express any
opinion with respect to the proper characterization of the transfer. However, if
in each case the transfer was characterized as a lien, the provisions of each
Contribution Agreement were effective under the UCC to create a security

 

Schedule I-6



--------------------------------------------------------------------------------

  interest in each Grantor’s rights in the applicable UCC Collateral in favor of
the related Secured Party in each case to secure a loan in the aggregate value
specified in such Contribution Agreement.

2012 Voluntary Bankruptcy Opinion

 

  a. In a properly presented and argued case by a party with standing to seek
dismissal of the Voluntary Case based on a Delaware Securitization Entity’s
failure to comply with those provisions of its Organizational Documents
requiring a unanimous written consent of its Managers or Directors, as
applicable, to commence a Voluntary Case, as a legal matter, and based upon
existing case law, a bankruptcy court would rule that compliance with those
provisions of the Organizational Documents requiring a unanimous written consent
of such Delaware Securitization Entity’s Managers or Directors, as applicable,
to commence a Voluntary Case is necessary in order to commence a Voluntary Case.

2015 Corporate Opinion

 

  a. Based solely on our review of the Delaware Certificates, each Delaware
Opinion Party is duly incorporated or formed, as applicable, and is validly
existing and in good standing under the DGCL or the DLLCA, as applicable.

 

  b. Each Delaware Opinion Party has the corporate or limited liability company,
as applicable, power and authority to execute and deliver each of the
Transaction Agreements to which such Delaware Opinion Party is a party and to
consummate the transactions contemplated thereby, including, if such Delaware
Opinion Party is a Co-Issuer, the issuance and sale of the Notes, under the DGCL
or the DLLCA, as applicable, including, if such Delaware Opinion Party is a
Co-Issuer, the issuance and sale of the Notes, and each Delaware Member has the
limited liability company power and authority to execute, deliver and perform
all of its obligations under each of the Delaware LLC Agreements to which such
Delaware Member is a party under the DLLCA.

 

  c. Each of the Transaction Agreements to which a Delaware Opinion Party is a
party has been duly authorized, executed and delivered by all requisite
corporate or limited liability company, as applicable, action on the part of
such Delaware Opinion Party under the DGCL or the DLLCA, as applicable.

 

  d. (A) Each of the New York Transaction Agreements to which an Opinion Party
is a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms under the
laws of the State of New York. (B) Each of the Delaware Transaction Agreements
to which an Opinion Party or DNAF is a party constitutes the valid and binding
obligation of such Opinion Party or DNAF, enforceable against such Opinion Party
or DNAF in accordance with its terms under the laws of the State of Delaware.

 

Schedule I-7



--------------------------------------------------------------------------------

  e. Each Delaware LLC Agreement of each Delaware LLC Opinion Party constitutes
a valid and binding agreement of each Delaware Member party thereto, enforceable
against such Delaware Member in accordance with its terms under the DLLCA.

 

  f. Neither the execution and delivery by each Delaware Opinion Party of the
Transaction Agreements to which such Delaware Opinion Party is a party nor the
consummation by such Delaware Opinion Party of the transactions contemplated by
each of the Transaction Agreements to which such Delaware Opinion Party is a
party, including, if such Delaware Opinion Party is a Co-Issuer, the issuance
and sale of the Notes, (i) conflicts with the Organizational Documents of such
Delaware Opinion Party or (ii) violates any law, rule or regulation of the State
of New York or the United States of America or the DGCL or the DLLCA, as
applicable;

 

  g. Neither the execution and delivery by each Opinion Party of the Transaction
Agreements to which such Opinion Party is a party nor the enforceability of each
of the Transaction Agreements to which such Opinion Party is a party against
such Opinion Party, requires the consent, approval, licensing or authorization
of, or any filing, recording or registration with, any governmental authority
under any law, rule or regulation of the State of New York or the United States
of America, the DGCL or the DLLCA, as applicable, or except for those consents,
approvals, licenses and authorizations already obtained and those filings,
recordings and registrations already made.

 

  h. Each Opinion Party is not and, solely after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Memorandum, will not be an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  i. All conditions precedent to the issuance of the Notes set forth in the
Indenture have been satisfied and the Series 2015-1 Supplement is authorized or
permitted pursuant to the terms and conditions of the Indenture.

 

  j. The Notes have been duly authorized by all requisite limited liability
company or corporate action, as applicable, on the part of the Co-Issuers and
duly executed by the Co-Issuers under the DLLCA or DGCL, as applicable, and when
duly authenticated by the Trustee and issued and delivered by the Co-Issuers
against payment therefor in accordance with the terms of the Series 2015-1 Note
Purchase Agreements and the Indenture, the Notes will constitute valid and
binding obligations of the Co-Issuers, entitled to the benefits of the Indenture
and enforceable against the Co-Issuers in accordance with their terms under the
laws of the State of New York.

 

Schedule I-8



--------------------------------------------------------------------------------

  k. Assuming (i) the accuracy of the representations and warranties of the
Opinion Parties party thereto set forth in Section 2(a) through (g) of the
Series 2015-1 Class A-2 Note Purchase Agreement and of the Initial Purchasers in
Sections 3(b), (d) and (e) of the Series 2015-1 Class A-2 Note Purchase
Agreement, (ii) the due performance by such Opinion Parties of the covenants and
agreements set forth in Section 5(e) through (h), (n) through (p) and (s) of the
Series 2015-1 Class A-2 Note Purchase Agreement and the due performance by the
Initial Purchasers of the covenants and agreements set forth in Section 3(b),
(d) and (e) of the Series 2015-1 Class A-2 Note Purchase Agreement, and
(iii) the compliance by the Initial Purchasers with the offering and transfer
procedures and restrictions described in the Offering Memorandum, the offer,
sale and delivery of the Series 2015-1 Class A-2 Notes to the Initial Purchasers
in the manner contemplated by the Offering Memorandum and the Series 2015-1
Class A-2 Purchase Agreement and the initial resale of the Series 2015-1
Class A-2 Notes by the Initial Purchasers in the manner contemplated in the
Offering Memorandum and the Series 2015-1 Class A-2 Purchase Agreement, do not
require registration under the Securities Act of 1933, as amended, or
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, it being understood that we do not express any opinion with respect to
any subsequent reoffer or resale of any Series 2015-1 Class A-2 Notes.

 

  l. Assuming the accuracy of the representations and warranties of the Opinion
Parties party thereto set forth in Section 6.01(c) through (e) and (g) of the
Series 2015-1 Class A-1 Note Purchase Agreement and of the Lender Parties (as
such term is defined in the Series 2015-1 Class A-1 Note Purchase Agreement) in
Section 6.03(a) through (h) of the Series 2015-1 Class A-1 Note Purchase
Agreement, the offer, sale and delivery of the Series 2015-1 Class A-1 Notes to
the Lender Parties in the manner contemplated by the Series 2015-1 Class A-1
Purchase Agreement does not require registration under the Securities Act of
1933, as amended, or qualification of the Indenture under the Trust Indenture
Act of 1939, as amended, it being understood that we do not express any opinion
with respect to any subsequent reoffer or resale of any Series 2015-1 Class A-1
Notes.

 

  m. The Notes and the Company Order conform to the requirements of the Base
Indenture and the Series 2015-1 Supplement, and the Notes are permitted to be
authenticated by the Trustee pursuant to the terms of the Base Indenture and the
Series 2015-1 Supplement.

2015 Security Interest Opinion

 

  a. Under the New York UCC, the provisions of the Indenture are effective to
create a security interest in each Co-Issuer’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

Schedule I-9



--------------------------------------------------------------------------------

  b. Under the New York UCC, the provisions of the G&C Agreement are effective
to create a security interest in each Guarantor’s rights in the UCC Collateral
in favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

  c. Under the Delaware UCC, the security interest of the Trustee was perfected
in each Delaware Grantor’s rights in that portion of the UCC Collateral in which
a security interest can be perfected under the Delaware UCC by the filing of a
financing statement in the Delaware Filing Office upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement identifying such Grantor as debtor in the Delaware Filing Office.

 

  d. Under the New York UCC, the provisions of the Base Indenture are effective
to perfect the security interest of the Trustee in each Co-Issuer’s rights in
the respective Indenture Trust Account.

 

  e. Under the New York UCC, the provisions of the Control Agreement are
effective to perfect the security interest of the Trustee in each Grantor’s
rights in the respective Collateral Account.

 

  f. Under the New York UCC, assuming that neither the Trustee nor any
Beneficiary has notice of adverse claims with respect to the Possessory
Certificates, then, upon the delivery of such Possessory Certificates to the
Trustee, indorsed by an effective indorsement, either in blank or to the
Trustee, the security interest of the Trustee in each Grantor’s rights in the
Possessory Certificates pledged by such Grantor was perfected and the Trustee
acquired each Grantor’s rights in the Possessory Certificates pledged by such
Grantor free of any adverse claims under Section 8-303 of the New York UCC. As
used herein, “notice of adverse claim” has the meaning set forth in
Section 8-105 of the New York UCC and includes, without limitation, any adverse
claim that the Trustee or any Beneficiary would discover upon any investigation
that such person has a duty, imposed by statute or regulation, to conduct.

 

  g. To the extent that the provisions of the Lanham (Trademark) Act (15 U.S.C.
§ 1051, et seq.) (the “Lanham Act”) pertaining to the assignment of trademarks
preempt the provisions of the applicable UCC requiring the filing of a financing
statement for the perfection of a security interest in trademarks, the
recordation of the (i) Supplemental Trademark Security Agreement in the United
States Patent and Trademark Office (the “PTO”) against the U.S. registered
trademarks and trademark applications identified by the trademark and trademark
application numbers set forth on Schedule 1 to the Supplemental Trademark
Security Agreement (the “Supplemental Trademarks”) within three (3) months after
its date perfected the Trustee’s security interest in the IP Holder’s right,
title and interest in such Supplemental Trademarks, and (ii) Trademark Security
Agreement in the PTO against the U.S. registered trademarks and trademark
applications identified by the trademark and trademark application numbers set
forth on Schedule 1 to the Trademark Security Agreement (the “Existing
Trademarks” and, together with the Supplemental Trademarks, the “Trademarks”)
within three (3) months after its date perfected the Trustee’s security interest
in the IP Holder’s right, title and interest in such Existing Trademarks.

 

Schedule I-10



--------------------------------------------------------------------------------

  h. To the extent that the provisions of the United States Patent Act (35
U.S.C. § 1, et seq.) (the “Patent Act”) pertaining to the assignment, grant or
conveyance of patents preempt the provisions of the applicable UCC requiring the
filing of a financing statement for the perfection of a security interest in
patents, the recordation of the (i) Supplemental Patent Security Agreement in
the PTO against the U.S. patents and patent applications identified by the
patent and patent application numbers set forth on Schedule 1 to the
Supplemental Patent Security Agreement (the “Supplemental Patents”) within three
(3) months from its date perfected the Trustee’s security interest in the IP
Holder’s right, title and interest in such Supplemental Patents, and (ii) Patent
Security Agreement in the PTO against the U.S. patents and patent applications
identified by the patent and patent application numbers set forth on Schedule 1
to the Patent Security Agreement (the “Existing Patents” and, together with the
Supplemental Patents, the “Patents”) within three (3) months from its date
perfected the Trustee’s security interest in the IP Holder’s right, title and
interest in such Existing Patents.

2015 True Sale Opinion

 

  a. On the 2007 Closing Date, the contributions pursuant to the 2007
Contribution Agreements constituted contributions by the applicable Contributor
to the applicable Contributee of the applicable Contributed Assets rather than
grants by such Contributor to such Contributee of a security interest in such
Contributed Assets to secure a loan and, in a properly presented and argued
case, as a legal matter, and based upon existing case law, in the event of the
bankruptcy of any Contributor under a 2007 Contribution Agreement, subject to
the qualifications stated herein, (a) section 362(a) of the Bankruptcy Code
would not apply to stay payment to the applicable Contributee under such 2007
Contribution Agreement (or its assigns) of amounts collected in connection with
the Contributed Assets and proceeds of sale thereof and (b) the Contributed
Assets and proceeds of sale or collections in connection therewith would not
constitute property of the applicable Contributor’s bankruptcy estate under
section 541(a)(1) of the Bankruptcy Code.

 

  b.

On the 2012 Closing Date, the contributions pursuant to the 2012 Contribution
Agreements constituted contributions by the applicable Contributor to the
applicable Contributee of the applicable Contributed Assets rather than grants
by such Contributor to such Contributee of a security interest in such
Contributed Assets to secure a loan and, in a properly presented and argued
case, as a legal matter, and based upon existing case law, in the event of the
bankruptcy of any Contributor under a 2012 Contribution Agreement, subject to
the qualifications stated herein, (a) section 362(a) of the Bankruptcy Code
would not apply to stay payment to the applicable Contributee under such 2012
Contribution Agreement (or its assigns) of amounts collected in connection with
the Contributed Assets and proceeds of sale thereof and (b) the Contributed
Assets and proceeds of sale

 

Schedule I-11



--------------------------------------------------------------------------------

  or collections in connection therewith would not constitute property of the
applicable Contributor’s bankruptcy estate under section 541(a)(1) of the
Bankruptcy Code.

 

  c. The execution and delivery of, and the consummation of the transactions
expressly provided for in, the 2012 Transaction Documents (in the case of the
2007 Contributions) and the 2015 Transaction Documents (in the case of the 2007
Contributions and the 2012 Contributions) do not adversely affect the
conclusions expressed above with respect to the characterization of the
transfers on the 2007 Closing Date and the 2012 Closing Date.

 

  d. As of the date hereof, the law applicable to the analysis of the matters
discussed above has not changed from that in effect on the 2007 Closing Date or
the 2012 Closing Date, as applicable, in any manner which would adversely affect
the conclusions expressed above with respect to the characterization of the
transfers on the 2007 Closing Date and the 2012 Closing Date.

Skadden 2017 Voluntary Bankruptcy Opinion

 

15. In a properly presented and argued case by a party with standing to seek
dismissal of a Voluntary Case based on an Opinion Party’s failure to comply with
those provisions of its Organizational Document requiring the unanimous written
consent of its Directors or Managers, as applicable, to commence a Voluntary
Case, as a legal matter, and based upon existing case law, (i) the provisions of
each Opinion Party’s Organizational Document requiring the unanimous written
consent of such Opinion Party’s Directors or Managers, as applicable, to
commence a Voluntary Case constitute the valid and binding obligation of such
Opinion Party or Member of such Opinion Party, as applicable, enforceable
against such Opinion Party or Member in accordance with their terms under the
laws of the State of Delaware, and (ii) a bankruptcy court, in determining each
Opinion Party’s authority to commence a Voluntary Case, would rule that
compliance with such provisions of such Opinion Party’s Organizational Document
is necessary to commence a Voluntary Case.

Skadden 2017 Security Interest Opinion

 

16. Under the New York UCC, the provisions of the Indenture are effective to
create a security interest in each Co-Issuer’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

17. Under the New York UCC, the provisions of the G&C Agreement are effective to
create a security interest in each Guarantor’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

18. Under the Delaware UCC, the security interest of the Trustee was perfected
in each Delaware Grantor’s rights in that portion of the UCC Collateral in which
a security interest can be perfected under the Delaware UCC by the filing of a
financing statement in the Delaware Filing Office upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement identifying such Grantor as debtor in the Delaware Filing Office.

 

Schedule I-12



--------------------------------------------------------------------------------

19. Under the New York UCC, the provisions of the Base Indenture are effective
to perfect the security interest of the Trustee in each Co-Issuer’s rights in
the respective Indenture Trust Account.

 

20. Under the New York UCC, the provisions of the Control Agreement are
effective to perfect the security interest of the Trustee in each Grantor’s
rights in the respective Collateral Account.

 

21. Under the New York UCC, assuming that neither the Trustee nor any
Beneficiary has notice of adverse claims with respect to the Possessory
Certificates, then, upon the delivery of such Possessory Certificates to the
Trustee, indorsed by an effective indorsement, either in blank or to the
Trustee, the security interest of the Trustee in each Grantor’s rights in the
Possessory Certificates pledged by such Grantor was perfected and the Trustee
acquired each Grantor’s rights in the Possessory Certificates pledged by such
Grantor free of any adverse claims under Section 8-303 of the New York UCC. As
used herein, “notice of adverse claim” has the meaning set forth in
Section 8-105 of the New York UCC and includes, without limitation, any adverse
claim that the Trustee or any Beneficiary would discover upon any investigation
that such person has a duty, imposed by statute or regulation, to conduct.

 

22. To the extent that the provisions of the Lanham (Trademark) Act (15 U.S.C. §
1051, et seq.) (the “Lanham Act”) pertaining to the assignment of trademarks
preempt the provisions of the applicable UCC requiring the filing of a financing
statement for the perfection of a security interest in trademarks, the
recordation of (i) the Supplemental Trademark Security Agreement in the United
States Patent and Trademark Office (the “PTO”) against the U.S. registered
trademarks and trademark applications identified by the trademark and trademark
application numbers set forth on Schedule 1 to the Supplemental Trademark
Security Agreement (the “Supplemental Trademarks”) within three (3) months after
its date perfected the Trustee’s security interest in the IP Holder’s right,
title and interest in such Supplemental Trademarks, and (ii) each of the
Trademark Security Agreement and the 2015 Trademark Security Agreement in the
PTO against the U.S. registered trademarks and trademark applications identified
by the trademark and trademark application numbers set forth on each Schedule 1
thereto, respectively (the “Existing Trademarks” and, together with the
Supplemental Trademarks, the “Trademarks”) within three (3) months after its
date perfected the Trustee’s security interest in the IP Holder’s right, title
and interest in such Existing Trademarks.

 

23. To the extent that the provisions of the United States Patent Act (35 U.S.C.
§ 1, et seq.) (the “Patent Act”) pertaining to the assignment, grant or
conveyance of patents preempt the provisions of the applicable UCC requiring the
filing of a financing statement for the perfection of a security interest in
patents, the recordation of each of the Patent Security Agreement and the 2015
Patent Security Agreement in the PTO against the U.S. patents and patent
applications identified by the patent and patent application numbers set forth
on each Schedule 1 thereto, respectively (the “Patents”) within three (3) months
from its date perfected the Trustee’s security interest in the IP Holder’s
right, title and interest in such Patents.

 

Schedule I-13



--------------------------------------------------------------------------------

Skadden 2017 Tax Opinion

 

24. The Notes, to the extent treated as issued and outstanding for U.S. federal
income tax purposes will be treated as debt for U.S. federal income tax
purposes.

 

25. The issuance of the Notes will not affect adversely the U.S. federal income
tax characterization of any Series 2015-1 Senior Notes that were (based upon an
Opinion of Counsel) treated as debt at the time of their issuance.

 

26. As of the date hereof, and for so long as the Notes are outstanding, each
Non-Corporate U.S. Securitization Entity will be classified as an entity the
existence of which is disregarded, rather than as a corporation, for U.S.
federal income tax purposes. For the avoidance of doubt, each Securitization
Entity that is organized as a corporation under applicable law will be taxed as
a corporation.

 

27. As of the date hereof, and for so long as the Notes are outstanding, none of
the Non-Corporate U.S. Securitization Entities will be classified as a publicly
traded partnership taxable as a corporation.

 

28. Although the discussion set forth in the Offering Memorandum under the
heading “Certain U.S. Federal Income Tax Considerations” does not purport to
discuss all possible U.S. federal income tax considerations of an investment in
the Notes, subject to the agreements, qualifications, assumptions, and
Co-Issuers’ determinations referred to therein, such discussion constitutes, in
all material respects, a fair and accurate summary of the U.S. federal income
tax considerations of an investment in the Notes under current U.S. federal
income tax law.

Skadden 2017 Back-Up Security Interest Opinion

 

29. We call to your attention that each Contribution Agreement purported to
contribute or sell the applicable UCC Collateral, and we do not express any
opinion with respect to the proper characterization of the transfer. However, if
in each case the transfer was characterized as a lien, the provisions of each
Contribution Agreement were effective under the UCC to create a security
interest in each Grantor’s rights in the applicable UCC Collateral in favor of
the related Secured Party in each case to secure a loan in the aggregate value
of the Contributed Assets (as such term is defined in the related Contribution
Agreement).

Skadden 2017 Non-Consolidation Opinion

 

30.

If a Parent Company becomes a debtor in a case under the Bankruptcy Code, for
the reasons, among others, set forth below, it is our opinion that, in a
properly argued and presented case, regardless of which of the approaches or
standards a court follows, a creditor or trustee of such Parent Company (or such
Parent Company as debtor in possession) would not have valid grounds to have a
court disregard the limited liability

 

Schedule I-14



--------------------------------------------------------------------------------

  company or corporate form, as applicable, of one or more of the Securitization
Entities so as to cause a substantive consolidation of the assets and
liabilities of one or more of the Securitization Entities with the assets and
liabilities of such Parent Company in a manner prejudicial to the holders of the
Series 2017-1 Notes.

 

Schedule I-15



--------------------------------------------------------------------------------

Capitalized terms used within this Exhibit I-B shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

In-House Counsel Opinions

Domino’s 2017 Franchise Matters Opinion

 

1. Since April 18, 2007, the Franchisor has prepared and maintained Franchise
Disclosure Documents (formerly known as Uniform Franchise Offering Circular) as
necessary for the offer and sale of Domino’s Pizza franchises in the United
States (the “FDDs”).

 

2. The FDDs complied or comply in all material respects with the Franchise
Disclosure Document disclosure requirements of the U. S. Federal Trade
Commission and applicable state franchise and business opportunity laws.

 

3. The Franchisor has registered or filed the FDDs in all franchise
registration/filings states in which the Franchisor has offered or sold Domino’s
Pizza franchises except for those states in which the Franchisor was exempt from
registration or filing.

 

4. Since April 18, 2007, the Franchisor, as required for its franchise offer and
sales activities, had or has had franchise registrations/filings, in effect, or
has been exempt from franchise registration/filings, including exempt filings,
at all times in which the Franchisor has offered or sold Domino’s Pizza
franchises in franchise registration/filing states.

 

5. Since April 18, 2007, the Franchisor has made all necessary filings,
including exemption filings, under state business opportunity laws regulating
the offer and sale of Domino’s Pizza franchises.

 

6. The forms of Standard Franchise Agreement, Non-Traditional Store Franchise
Agreement, Transitional Store Franchise Agreement, Development Agreement,
Optimization Agreement and License Agreement and other form agreements attached
as exhibits to the FDDs were the forms of such agreements signed by the
franchisees who had received the FDDs to which they were attached (including, as
applicable, state-specific riders or addenda required by state franchise
registration authorities), except to the extent they were modified by negotiated
changes. These forms comply in all material respects with applicable state and
federal laws and regulations.

 

7. Since April 18, 2007, the Franchisor has complied in all material respects
with the filing requirements for advertising and other franchisee solicitation
materials under applicable state franchise laws and all such materials have in
all material respects complied in substance and form with all standards and
conditions prescribed by such applicable laws.

 

8. Since April 18, 2007, the Franchisor, as required for its franchise offer and
sales activities, has complied in all material respects with the filing
requirements for franchise salespersons, franchise sales agents, and franchise
brokers under applicable state franchise laws.

 

Schedule I-16



--------------------------------------------------------------------------------

9. To the knowledge of the undersigned, the Franchisor has not sold any Domino’s
Pizza franchises to any franchisees at a time when their FDDs were not then in
effect.

 

10. To the knowledge of the undersigned, the Franchisor has not sold any
Domino’s Pizza franchises to any franchisees at a time when its required state
franchise registrations or business opportunity filings (or exemptions from
registration or filing) referred to in paragraphs 3, 4 and 5 were not then in
effect.

Domino’s 2017 Litigation/Conflicts Opinion

 

1. To my knowledge, there is no action, proceeding or investigation pending or
threatened before any court, administrative agency or other Governmental
Authority that (i) challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Related Documents or (ii) would reasonably be
expected to have a material adverse effect on the business of the Domino’s
Entities taken as a whole.

 

2. To my knowledge, the execution and delivery by each of Holdco and its
Subsidiaries which are organized under the laws of a State of the United States
(each a “Domestic Company”) of each Related Document to which it is a party and
the performance of its obligations thereunder will not (i) violate any order,
writ, injunction, judgment or decree of any United States federal or state
court, Governmental Authority or agency applicable to such Domestic Company or
its property or (ii) breach or result in a default or the creation or imposition
of any Lien upon any assets of such Domestic Company under the terms of any
agreement or instrument which is material to the business of Holdco and its
Subsidiaries, taken as a whole, other than as contemplated by the Related
Documents.

 

Schedule I-17



--------------------------------------------------------------------------------

Schedule I-C

Capitalized terms used within this Exhibit I-C shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

DLA Piper Opinion

DLA Piper 2017 Opinion regarding Franchise Matters

 

1. No consent, approval, or authorization of or designation, declaration, or
filing with any federal or state authority that regulates franchising in the
U.S. is required in connection with the 2017 Transaction. However, see the
discussion below regarding the actions that the Franchisor must take after the
Closing Date in order to offer and sell Domino’s Pizza franchises in the United
States to comply with United States federal and state franchise and business
opportunity laws.

Miller, Canfield, Paddock & Stone, P.L.C. Opinions

Miller Canfield 2017 Corporate Opinion re: Michigan Entities

 

1. National (i) was validly incorporated in the State of Michigan and, based on
the National Michigan Good Standing Certificate, is validly in existence, and is
in good standing under the laws of the State of Michigan, and (ii) at the
relevant time, had the corporate power and corporate authority to execute and
deliver, and to perform its obligations under, the Existing Transaction
Documents to which it is a party.

 

2. Each of Domino’s Pizza and Progressive (i) was validly organized as a limited
liability company in the State of Michigan and, based on the Domino’s Pizza
Michigan Good Standing Certificate (in the case of Domino’s Pizza) and the
Progressive Michigan Good Standing Certificate (in the case of Progressive) and
is validly in existence, and is in good standing under the laws of the State of
Michigan, (ii) had, at the relevant time, the limited liability company power
and limited liability company authority to execute and deliver, and to perform
its obligations under, the Existing Transaction Documents to which it is a
party, and (iii) in the case of Domino’s Pizza has the limited liability company
power and limited liability company authority to execute and deliver, and to
perform its obligations under, the 2017 Transaction Documents to which it is a
party

 

3.

Each of Domino’s Pizza, Progressive and National (i) duly authorized the
execution and delivery of each of the Existing Transaction Documents to which it
is a party and (ii) duly executed each of the Existing Transaction Documents to
which it is a party. Domino’s Pizza has duly authorized the execution and
delivery of each of the 2017 Transaction Documents to which it is a party and
has duly executed each of the 2017 Transaction Documents to which it is a party.
Assuming (x) that Domino’s Pizza Distribution LLC had the power and authority to
execute and deliver, and to perform its obligation under the Company-Owned
Stores Requirements Agreement (as defined on the attached Schedule B), and
(y) that the Company-Owned Stores Requirements Agreement was duly authorized,
executed and delivered by Domino’s Pizza Distribution LLC, the Company-Owned

 

Schedule I-18



--------------------------------------------------------------------------------

  Stores Requirements Agreement constitutes the valid and legally binding
obligation of each of the parties thereto enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance and other similar laws of general application affecting
the rights and remedies of creditors and secured parties and general principles
of equity.

 

4. Neither the execution, delivery or performance by Domino’s Pizza, Progressive
or National of the Existing Transaction Documents (including, without
limitation, the granting of Liens pursuant to the Existing Transaction
Documents) to which it is a party, nor compliance by Domino’s Pizza, Progressive
or National with the terms and provisions thereof, (i) contravened at any
relevant time, nor contravenes, any provision of any Michigan statute, rule or
regulation generally applicable to corporations incorporated (or, in the case of
Domino’s Pizza and Progressive, applicable to a limited liability company
formed) and/or doing business in the State of Michigan, or (ii) violated at any
relevant time, or violates, any provision of the articles of incorporation,
articles of organization, by-laws, or operating agreement (if any), of Domino’s
Pizza, Progressive or National, as the case may be.

 

5. Neither the execution, delivery or performance by Domino’s Pizza of the 2017
Transaction Documents (including, without limitation, the granting of Liens
pursuant to the 2017 Transaction Documents) to which it is a party, nor
compliance by Domino’s Pizza with the terms and provisions thereof,
(i) contravenes any provision of any Michigan statute, rule or regulation
generally applicable to a limited liability company formed and/or doing business
in the State of Michigan, or (ii) violates any provision of the articles of
organization or operating agreement of Domino’s Pizza.

 

6. Except as may have been, or may be, required in order to perfect, or to
otherwise establish the priority of, the Liens created by the Transaction
Documents, to our actual knowledge (as to factual matters only), under Michigan
statutory law, no order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, was or is required to
authorize, or was or is required in connection with, (i) the execution, delivery
and performance by Domino’s Pizza, Progressive or National of the Transaction
Documents to which Domino’s Pizza, Progressive or National is a party or
(ii) the legality, validity, binding effect or enforceability against Domino’s
Pizza, Progressive or National of any of the Transaction Documents to which
Domino’s Pizza, Progressive or National is a party.

 

7.

The Domino’s Pizza Financing Statements were, at the relevant time, in proper
form for filing under Article 9 of the Uniform Commercial Code as in effect in
the State of Michigan on the date thereof. Insofar as Article 9 of the Uniform
Commercial Code as in effect in the State of Michigan on the date thereof was
applicable (without regard to conflict of laws principles), upon the filing of
such Domino’s Pizza Financing Statements with the Filing Office, the secured
party named in the Domino’s Financing Statements obtained a perfected security
interest in that portion of the assets of Domino’s Pizza that are the subject of
such Domino’s Pizza Financing Statements and in which a security interest could
be perfected by the filing of a financing statement with the Filing Office

 

Schedule I-19



--------------------------------------------------------------------------------

  under Article 9 of the Uniform Commercial Code as in effect in the State of
Michigan on the date thereof. Insofar as Article 9 of the Uniform Commercial
Code as in effect in the State of Michigan on the date hereof (the “Michigan
UCC”) is applicable (without regard to conflict of laws principles), by virtue
of the filing of such Domino’s Pizza Financing Statements with the Filing
Office, the secured party named in the Domino’s Pizza Financing Statements has a
perfected security interest in that portion of the assets of Domino’s Pizza that
are the subject of such Domino’s Pizza Financing Statements and in which a
security interest can be perfected by the filing of a financing statement with
the Filing Office under the Michigan UCC (said assets of Domino’s Pizza being
the “Domino’s Pizza UCC Collateral”).

 

8. The Progressive Financing Statements were, at the relevant time, in proper
form for filing under Article 9 of the Uniform Commercial Code as in effect in
the State of Michigan on the date thereof. Insofar as Article 9 of the Uniform
Commercial Code as in effect in the State of Michigan on the date thereof was
applicable (without regard to conflict of laws principles), upon the filing of
such Progressive Financing Statements with the Filing Office, the secured party
named in the Progressive Financing Statements obtained a perfected security
interest in that portion of the assets of Progressive that are the subject of
such Progressive Financing Statements and in which a security interest could be
perfected by the filing of a financing statement with the Filing Office under
Article 9 of the Uniform Commercial Code as in effect in the State of Michigan
on the date thereof. Insofar as Article 9 of the Michigan UCC is applicable
(without regard to conflict of laws principles), by virtue of the filing of such
Progressive Financing Statements with the Filing Office, the secured party named
in the Progressive Financing Statements has a perfected security interest in
that portion of the assets of Progressive that are the subject of such
Progressive Financing Statements and in which a security interest can be
perfected by the filing of a financing statement with the Filing Office under
the Michigan UCC (said assets of Progressive being the “Progressive UCC
Collateral”).

Miller Canfield 2017 Security Interest Opinion

 

9. Insofar as Article 9 of the Uniform Commercial Code as in effect in the State
of Michigan on the date thereof was applicable (without regard to conflict of
laws principles), upon the filing of such Domino’s Pizza Financing Statements
with the Filing Office, the secured party named in the Domino’s Financing
Statements obtained a perfected security interest in that portion of the assets
of Domino’s Pizza that are the subject of such Domino’s Pizza Financing
Statements and in which a security interest could be perfected by the filing of
a financing statement with the Filing Office Article 9 of the Uniform Commercial
Code as in effect in the State of Michigan on the date thereof.

 

10.

Insofar as Article 9 of the Uniform Commercial Code as in effect in the State of
Michigan on the date hereof (the “Michigan UCC”) is applicable (without regard
to conflict of laws principles), by virtue of the filing of such Domino’s Pizza
Financing Statements with the Filing Office, the secured party named in the
Domino’s Pizza Financing Statements has a perfected security interest in that
portion of the assets of Domino’s Pizza that are the subject of such Domino’s
Pizza Financing Statements and in

 

Schedule I-20



--------------------------------------------------------------------------------

  which a security interest can be perfected by the filing of a financing
statement with the Filing Office under the Michigan UCC (said assets of Domino’s
Pizza being the “Domino’s Pizza UCC Collateral”).

 

11. Insofar as Article 9 of the Michigan UCC is applicable (without regard to
conflicts of laws principles), and given the filing of the Domino’s Pizza
Financing Statements with the Filing Office, no action with respect to (a) the
recording, filing, re-recording and re-filing of the Transaction Document and
any other requisite documents with the Filing Office, and (b) the execution and
filing with the Filing Office of any financing statement or continuation
statement naming Domino’s Pizza as debtor, is currently necessary in the State
of Michigan.

 

Schedule I-21



--------------------------------------------------------------------------------

Schedule I-D

Capitalized terms used within this Exhibit I-D shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

Stikeman Elliot LLP Opinions

Stikeman Elliot 2017 Opinion

 

1. Except for the registrations set out in Schedule B attached, no registration
in any public office provided for under the laws of the Jurisdictions is
necessary in the Jurisdictions as of the date hereof to maintain the perfection
of the security interests created by the Guarantor pursuant to the Guarantee and
Collateral Agreement.

 

2. The registrations set out in Schedule B attached have been renewed for a
perpetual or infinite period. Consequently, except for the registration of
additional financing statements or financing change statements required by
reason of a change in the name of (or the adoption of an additional form of name
of) the Guarantor, a transfer by the Guarantor of all or any part of the
Collateral, the removal of the Collateral from the Jurisdictions, a change in
the location of the Guarantor (as determined under the PPSA’s) or a change in
the type of organization of the Guarantor, no registrations pursuant to the
PPSA’s of the Jurisdictions are required under such PPSA’s of the Jurisdictions
as in effect on the date hereof, in order to maintain the effectiveness of such
registrations until discharged.

Stewart McKelvey Opinions

Stewart McKelvey 2017 True Sale Opinion

 

1. Relying solely on the Certificates of Status, each of the Nova Scotia
Companies is a subsisting unlimited company under the laws of the Province.

 

2. Each of the Nova Scotia Companies has the corporate power and capacity to
execute and deliver the 2017-1 Transaction Documents to which it is a party and
to exercise its rights and perform its obligations under the Transaction
Documents to which it is a party.

 

3. Each of the Nova Scotia Companies has taken all necessary corporate action to
authorize the execution and delivery of each of the 2017-1 Transaction Documents
to which it is a party, and the exercise of its rights and the performance of
its obligations under the Transaction Documents to which it is a party.

 

4. Each of the 2017-1 Transaction Documents to which either of the Nova Scotia
Companies is a party has been duly executed and delivered by it.

 

5.

The execution and delivery by each of the Opinion Parties of the 2017-1
Transaction Documents to which it is a party and the exercise of its rights and
the performance of its obligations under the Transaction Documents to which it
is a party do not violate, result

 

Schedule I-22



--------------------------------------------------------------------------------

  in a breach of, or constitute a default under (a) in the case of either of the
Nova Scotia Companies, the memorandum of association and articles of such of the
Nova Scotia Companies or (b) any statute or regulation of the Province or any
federal statute or regulation of Canada applicable therein which is applicable
to the Opinion Parties, or the Collateral.

 

6. The execution and delivery by each of the Opinion Parties of the 2017-1
Transaction Documents and the performance of its obligations under the
Transaction Documents do not:

 

  a. require any recording, filing or registration with, consent, authorization
or approval of, or notice or other action to, with or by, any governmental
authority in the Province other than such registrations, if any, as may be
necessary to perfect security interests created thereby under the PPSA, as
described in paragraph 7 below; or

 

  b. violate, result in a breach of, or constitute a default under any statute
or regulation of the Province or any federal statute or regulation of Canada
applicable therein which is applicable to such of the Opinion Parties or the
Collateral.

 

7. Under the laws of the Province, no recording, filing or registration is
necessary in order to create, preserve, perfect and protect the security
interest in the Collateral in favour of Distribution ULC or the Trustee, as
applicable, other than the registration of financing statements under the PPSA,
which registrations have been made, the details of which are set out in the
Schedule B. Except as provided in Schedule B, no renewal or amendment of such
registrations is required under the laws of Province.

 

8. No transaction contemplated by the Transaction Documents requires compliance
with any bulk sales legislation in the Province.

 

9. Each of the Security Documents continues to create in favour of the Trustee a
valid security interest in all right, title and interest of the applicable
Opinion Party in, to and under the Collateral in which such Opinion Party has
granted a security interest pursuant to the applicable Security Document if and
to the extent that the laws of the Province apply thereto, with no further
formality being required under such laws.

 

10.

In the event that any of the Transaction Documents is sought to be enforced in
any action or proceeding in the Province in accordance with the stated choice of
law, namely the laws of the State of Delaware or the State of New York (the
“Chosen Law”), the courts of the Province (i) would recognize the choice of law
if it was not made with a view to avoiding the consequences of the laws of any
other jurisdiction and that choice is not otherwise contrary to public policy,
as such term is understood under the laws of the Province, and (ii) would,
subject to clause (i) above, apply the applicable Chosen Law upon appropriate
evidence as to such laws being adduced, provided that none of the provisions of
a Transaction Document or of the applicable Chosen Law are contrary to public
policy, as such term is understood under the laws of the Province. A court in
the Province has, however, an inherent power to decline to hear such action or
proceeding if

 

Schedule I-23



--------------------------------------------------------------------------------

  it is contrary to public policy, as such term is understood under the laws of
the Province for such court to do so, or if that court is not the proper forum
to hear such action or proceeding, or if concurrent proceedings are being
brought elsewhere.

 

11. The laws of the Province permit an action to be brought in a court in the
Province on any final and conclusive judgment in personam under the internal
laws of the State of Delaware or the State of New York (the “Foreign Court”)
which is not impeachable as void or voidable under the internal laws applied by
such Foreign Court, for a sum certain if:

 

  a. that judgment was not obtained by fraud or in a manner contrary to “natural
justice” and the enforcement of that judgment would not be contrary to “public
policy” as such terms are applied by the courts of the Province;

 

  b. the Foreign Court did not act either:

 

  (i) without jurisdiction under the conflict of laws rules of the laws of the
Province; or

 

  (ii) without authority, under the laws in force in the jurisdiction of such
Foreign Court, to adjudicate concerning the cause of action or subject matter
that resulted in the judgment or concerning the person of that judgment debtor;

 

  c. the judgment debtor was duly served with the process of the Foreign Court
or appeared to defend such process, and, for the purposes of service of process,
it is not sufficient that the judgment debtor had agreed to submit to the
jurisdiction of the Foreign Court;

 

  d. the judgment is not contrary to the final and conclusive judgment of
another jurisdiction;

 

  e. the enforcement of that judgment does not constitute, directly or
indirectly, the enforcement of foreign revenue or penal laws;

 

  f. the enforcement of the judgment would not be contrary to any order made by
the Attorney-General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments, laws, and directives having effects on competition
in Canada; and

 

  g. the action to enforce that judgment is taken within six years of the date
of that foreign judgment as stipulated in the Limitations of Actions Act (Nova
Scotia).

 

12.

Attached hereto as Schedule C is a report showing the results of the searches
conducted in the public offices and registries in the Province under the
statutes specified therein against the current names of the Opinion Parties
listed in such Schedule and current as of the respective currency dates
indicated therein (which we note may not be the date of this

 

Schedule I-24



--------------------------------------------------------------------------------

  opinion). Such statutes are the only statutes of the Province and the only
federal statutes of Canada applicable therein, where transfers of, or security
interests in, assets similar in nature to the Collateral would ordinarily or
customarily be the subject of a filing, registration or recording in order to
create, preserve, perfect and protect such transfers or security interests. The
only filings, registrations or recordings against such names of the Opinion
Parties disclosed by such searches are set out in Schedule C.

Stewart McKelvey 2017 Substantive Consolidation Opinion

 

13. A Local Bankruptcy Court would not order or approve the substantive
consolidation of the assets and liabilities of the Transferee with the assets
and liabilities of any of the Relevant Entities.

Thompson Dorman Sweatman LLP Opinions

Thompson Dorman Sweatman 2017 Confirmation Opinion

 

1. Registration of the security interest created by the Guarantee has been made,
as of the Initial Closing Date, in all public offices provided for under the
laws of the Province of Manitoba or the federal laws of Canada applicable
therein where such registration is necessary to preserve, protect or perfect the
security interests created by the Guarantee and such registrations continue to
be in effect.

 

2. No further or subsequent recording, filing, indexing, entering or registering
of the Guarantee will be necessary in the Province of Manitoba in order to
continue the validity or perfection of the security interest created under the
Guarantee in the personal property to which the PPSA applies in which DPCD now
has rights and in which DPCD hereafter acquires rights when these rights are
acquired by DPCD until April 30, 2017.

Loyens Loeff Opinions

Loyens 2017 Reliance Letter

 

1. We confirm that you may rely on the Opinion Letter, subject to the
assumptions and qualifications set out therein, as if it were addressed to you.
The Opinion Letter may not be relied upon by or transmitted to any person other
than as permitted by the Opinion Letter, without our prior written consent.

Loyens 2012 Opinion

 

  a. The Company has been duly incorporated and is validly existing as a
besloten vennootschap met beperkte aansprakelijkheid (private company with
limited liability) under Dutch law.

 

  b. The Partnership has been formed and is existing as a commanditaire
vennootschap (limited partnership) under Dutch law.

 

Schedule I-25



--------------------------------------------------------------------------------

  c. The Company has the corporate power to execute and deliver the Opinion
Documents (to the extent it is a party thereto) and to perform its obligations
thereunder.

 

  d. The Partnership, acting through Domino’s GP, has the power to execute and
deliver the Opinion Documents to which it is a party and to perform its
obligations thereunder.

 

  e. The Opinion Documents have been duly authorised by all requisite corporate
action on the part of, and have been duly executed and delivered by, the Company
(to the extent it is a party thereto).

 

  f. Provided that the Opinion Documents have been duly authorised by all
requisite corporate action on the part of, and have been duly executed and
delivered by Domino’s GP on behalf of the Partnership, the Opinion Documents
have been duly executed and delivered by the Partnership.

 

  g. The choice of the laws of the State of New York, United States of America,
as the law governing the contractual rights and obligations contained in the
Contribution Agreements is valid and binding under Dutch law.

 

  h. The choice of the laws of the State of Delaware, United States of America,
as the law governing the contractual rights and obligations contained in the
Distribution Agreements is valid and binding under Dutch law.

 

  i. The contractual rights and obligations under the Opinion Documents
constitute the legal, valid and binding obligations of the Company and the
Partnership (to the extent it is a party thereto), enforceable against the
Company and the Partnership (to the extent it is a party thereto) in accordance
with their terms.

 

  j. In case of any Dutch insolvency proceedings in the Netherlands with respect
to the Company, the Partnership’s assets and liabilities should not be
consolidated with those of the Company for purposes of such proceedings.

 

  k. In case of any Dutch insolvency proceedings in the Netherlands with respect
to the Company, each of Domino’s GP and Domino’s LP should be treated as
separate entities from the Company and the respective assets and liabilities of
each of Domino’s GP’s and Domino’s LP’s assets and liabilities should not be
consolidated with those of the Company for purposes of such proceedings.

 

  l. The execution and delivery by the Partnership, acting through Domino’s GP,
of the Opinion Documents and the Company (to the extent it is a party thereto)
of the Opinion Documents and the performance by the Partnership, acting through
Domino’s GP, and the Company (to the extent it is a party thereto) of their
respective obligations thereunder do not conflict with or result in a violation
of the Articles or the Partnership Agreement (as the case may be) or the
provisions of any published law, rule or regulation of general application of
the Netherlands.

 

Schedule I-26



--------------------------------------------------------------------------------

  m. No approval, authorisation or other action by, or filing with, any Dutch
governmental, regulatory or supervisory authority or body, is required in
connection with the execution by the Partnership, acting through Domino’s GP,
and the Company (to the extent it is a party thereto) of the Opinion Documents
and the performance by the Company (to the extent it is a party thereto) and the
Partnership, acting through Domino’s GP, of their respective obligations
thereunder, except that there may be reporting requirements to the Dutch Central
Bank (De Nederlandsche Bank N.V.) on (inter alia) cross border payments pursuant
to the Regulation of 4 February 2003 under the Act on Financial Foreign
Relations 1994 (Wet financiele betrekkingen buitenland 1994). Failure to observe
the filing, disclosure or notification requirements mentioned above, does not
affect the legality, validity or enforceability of the obligations of the
Company or the Partnership under the Opinion Documents.

 

  n. The Company and the Partnership are not entitled to any immunity from any
legal proceedings in the Netherlands to enforce the Opinion Documents or any
liability or obligation of the Company or the Partnership arising thereunder.

 

  o. The consent to the jurisdiction of the state courts of the State of New
York, United States of America as provided for in the Contribution Agreements is
valid and binding upon the Company and the Partnership under Dutch law, insofar
as such laws are applicable, provided, however, that such consent does not
preclude bringing claims for provisional measures before the provisional
measures judge (voorzieningenrechter) of a competent court in the Netherlands.

 

  p. The consent to the jurisdiction of the state courts of the State of
Delaware, United States of America as provided for in the Distribution
Agreements is valid and binding upon the Company and the Partnership under Dutch
law, insofar as such laws are applicable, provided, however, that such consent
does not preclude bringing claims for provisional measures before the
provisional measures judge (voorzieningenrechter) of a competent court in the
Netherlands.

 

  q. In the absence of an applicable treaty between the State of New York,
United States of America and the Netherlands, a judgment rendered by a court of
the State of New York, United States of America will not be enforced by the
courts in the Netherlands. In order to obtain a judgment which is enforceable in
the Netherlands the claim must be relitigated before a competent Dutch court. A
judgment rendered by a court of the State of New York, United States of America
pursuant to the Contribution Agreements will, under current practice, be
recognised by a Dutch court (i) if that judgment results from proceedings
compatible with Dutch concepts of due process, (ii) if that judgment does not
contravene public policy (ordre public) of the Netherlands and (iii) the
jurisdiction of the court of the State of New York, United States of America has
been based on an internationally acceptable ground.

 

  r.

In the absence of an applicable treaty between the State of Delaware, United
States of America and the Netherlands, a judgment rendered by a court of the

 

Schedule I-27



--------------------------------------------------------------------------------

  State of Delaware, United States of America will not be enforced by the courts
in the Netherlands. In order to obtain a judgment which is enforceable in the
Netherlands the claim must be relitigated before a competent Dutch court. A
judgment rendered by a court of the State of Delaware, United States of America
pursuant to the Distribution Agreements will, under current practice, be
recognised by a Dutch court (i) if that judgment results from proceedings
compatible with Dutch concepts of due process, (ii) if that judgment does not
contravene public policy (ordre public) of the Netherlands and (iii) the
jurisdiction of the court of the State of Delaware, United States of America has
been based on an internationally acceptable ground.

 

Schedule I-28



--------------------------------------------------------------------------------

Schedule I-E

Capitalized terms used within this Exhibit 2-E shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

Dentons US LLP Opinions

Dentons 2017 Opinion

 

1. Citibank is, based upon a certificate of corporate existence issued by the
Comptroller of the Currency, validly existing as a national banking association
in good standing under the laws of the United States and has the requisite
entity power and authority to execute and deliver each Agreement to which it is
a party and to perform its obligations thereunder.

 

2. Each of the Agreements has been duly authorized by all requisite action,
executed and delivered by the Trustee.

 

3. Each of the Agreements, assuming (unless opined to herein) the necessary
entity power and authority, authorization, execution, authentication, payment
and delivery of and by each party thereto, is a valid and legally binding
agreement under the laws of the State of New York, enforceable thereunder in
accordance with its terms against the Trustee.

 

4. With respect to the Trustee, the performance of its obligations under each of
the Agreements and the consummation of the transactions contemplated thereby
will not result in any breach or violation of its articles of association or
bylaws.

 

5. With respect to the Trustee, to our knowledge, there is no legal action,
suit, proceeding or investigation before any court, agency or other governmental
body pending or threatened (by written communication to it of a present
intention to initiate such action, suit, proceeding or investigation) against it
which, either in one instance or in the aggregate, draws into question the
validity of, seeks to prevent the consummation of any of the transactions
contemplated by or would impair materially its ability to perform its
obligations under the Agreements.

 

6. With respect to the Trustee, the performance of its obligations under each of
the Agreements to which it is a party and the consummation of the transactions
contemplated thereby do not require any consent, approval, authorization or
order of, filing with or notice to any United States federal or State of New
York court, agency or other governmental body under any United States federal or
State of New York statute or regulation that is normally applicable to
transactions of the type contemplated by the Agreements, except such as may be
required under the securities laws of any State of the United States or such as
have been obtained, effected or given.

 

7. With respect to the Trustee, the performance of its obligations under each of
the Agreements and the consummation of the transactions contemplated thereby
will not result in any breach or violation by the Trustee of any United States
federal or State of New York statute or regulation that is normally applicable
to transactions of the type contemplated by the Agreements.

 

8. The Notes have been duly authenticated and delivered by the Trustee in
accordance with the Indenture.

 

Schedule I-29



--------------------------------------------------------------------------------

Andrascik & Tita LLC Opinion

Andrascik & Tita 2017 Opinion

 

1. The Servicing Agreement constitutes a legal, valid and binding agreement of
the Servicer enforceable in accordance with its terms against the Servicer
subject to (i) applicable bankruptcy, insolvency, fraudulent conveyance,
receivership, conservatorship, reorganization, liquidation, moratorium,
readjustment of debt or other similar laws affecting the enforcement of
creditors’ rights generally, as such laws would apply in the event of the
insolvency, receivership, conservatorship, liquidation or reorganization of, or
other similar occurrence with respect to the Servicer, or in the event of any
moratorium or similar occurrence affecting the Servicer and (ii) general
principles of equity, including, without limitation, principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity), and except that the enforcement
of rights with respect to indemnification, limitations and releases of liability
and covenants not to sue, and contribution obligations and provisions
(a) purporting to waive or limit rights to trial by jury, oral amendments to
written agreements or rights of set off, (b) relating to submission to
jurisdiction, venue or service of process, or (c) relating to severability
clauses, may be limited by applicable law or considerations of public policy.

In-House Counsel of Servicer Opinions

Midlands 2017 Opinion

 

1. PNC Bank is a national banking association duly organized, validly existing
and in good standing under the laws of the United States of America, with full
power and authority under such laws to enter into and perform its obligations
under the Servicing Agreement.

 

2. The Servicing Agreement has been duly authorized, executed and delivered by
PNC Bank.

 

3. No consent, approval, authorization or order of any federal court,
governmental agency or body is or was required in connection with the execution,
delivery and performance by PNC Bank of the Servicing Agreement, except for
those consents, approvals, authorizations or orders that previously have been
obtained.

 

4. PNC Bank’s execution, delivery and fulfillment of the terms of the Servicing
Agreement do not (a) conflict with or result in a violation of the Articles of
Association or By-Laws of PNC Bank or (b) violate applicable provisions of
federal statutory laws or regulations known by me to be applicable to PNC Bank
and to transactions of the type contemplated by the Servicing Agreement, the
violation of which would have a material adverse effect on the ability of PNC
Bank to perform its obligations under the Servicing Agreement.

 

Schedule I-30



--------------------------------------------------------------------------------

5. PNC Bank’s execution, delivery and fulfillment of the terms of the Servicing
Agreement do not result in a breach or violation of, or constitute a default or
an event which, with the passing of time, the giving of notice or both, would
constitute a default under, or result in a right of acceleration of its
obligations under, the terms of any indenture or other agreement or instrument
known to me to which PNC Bank is a party or by which it is bound or any order,
judgment or decree of any federal or state court, administrative agency or
governmental instrumentality known by me to be applicable to PNC Bank, the
breach, violation, default or acceleration of which would have a material
adverse effect on the ability of PNC Bank to perform its obligations under the
Servicing Agreement.

 

6. To my knowledge, there are no actions, suits or proceedings against PNC Bank,
pending before any federal or state court, governmental agency or arbitrator or
overtly threatened in writing against PNC Bank which challenge the
enforceability or validity of the Servicing Agreement or any action taken or to
be taken in connection with PNC Bank’s obligations contemplated therein or
which, either individually or in the aggregate, is reasonably likely to
materially impair PNC Bank’s ability to perform under the terms of the Servicing
Agreement.

In-House Counsel to Back-Up Manager Opinions

FTI 2017 Opinion

 

1. The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Maryland; and

 

2. The addresses of this opinion shall be entitled to rely on the opinion issued
by FTI on March 15, 2012.

FTI 2012 Opinion

 

  a. The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Maryland.

 

  b. The Company has the requisite corporate power and authority to execute and
deliver the Agreement and to perform its obligations thereunder.

 

  c. The execution and delivery of the Agreement by the Company, and the
performance by the Company of its obligations thereunder, have been authorized
by all requisite corporate action of the Company, and upon due execution and
delivery by the Company and all other parties thereto, will constitute a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

 

  d.

Neither the execution and delivery of the Agreement by the Company nor the
performance of the services contemplated thereby and compliance with the terms
and conditions thereof by the Company will conflict with, result in a breach or
violation of, or constitute a default under, (a) the Articles of Incorporation,
as restated, amended and supplemented, and By-Laws, as restated and amended, by

 

Schedule I-31



--------------------------------------------------------------------------------

  the Company or (b) any applicable statute, rule or regulation to which the
Company is subject that would have a material adverse effect on (i) the ability
of the Company to perform its obligations under the Agreement or (ii) the
business, operations, assets, liabilities or financial condition of the Company
and its subsidiaries as a whole.

 

Schedule I-32



--------------------------------------------------------------------------------

SCHEDULE IV TO CLASS A-1

NOTE PURCHASE AGREEMENT

Letters of Credit

 

LOC

   Beneficiary    Amount      Maturity Date

SB19941

   ACE American


Insurance Company

     31,971,618      10/21/2017

SB19942

   Arrowood Indemnity


Company

     674,000      10/21/2017

SB19943

   Old Republic


Insurance Company

     11,628,331      10/21/2017

SB50062

   SCHIPHOL REAL


ESTATE B.V.

     60,000      06/22/2017

 

Schedule IV-1



--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1

NOTE PURCHASE AGREEMENT

ADVANCE REQUEST

DOMINO’S PIZZA MASTER ISSUER LLC

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

DOMINO’S PIZZA DISTRIBUTION LLC and

DOMINO’S IP HOLDER LLC

SERIES 2017-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

Coöperatieve Rabobank U.A., New York Branch, as Administrative Agent

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2017-1 Class A-1 Note Purchase Agreement, dated as of June 12,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2017-1 Class A-1 Note Purchase Agreement”), by and
among Domino’s Pizza Master Issuer LLC, Domino’s SPV Canadian Holding Company
Inc., Domino’s Pizza Distribution, LLC and Domino’s IP Holder LLC, as
Co-Issuers, Domino’s Pizza Franchising LLC, Domino’s Pizza International
Franchising Inc., Domino’s Pizza Canadian Distribution ULC, Domino’s Re LLC,
Domino’s EQ LLC And Domino’s SPV Guarantor LLC, as Guarantors, Domino’s Pizza
LLC, as Manager, the Conduit Investors, Committed Note Purchasers and Funding
Agents named therein, the L/C Provider and Swingline Lender named therein, and
Coöperatieve Rabobank U.A., New York Branch, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2017-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $         on             , 20    .

[IF THE CO-ISSUERS IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE
MADE IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE
AGREEMENT, ADD THE FOLLOWING SENTENCE: The undersigned hereby elects that the
Advances that are not funded at the CP Rate by an Eligible Conduit Investor
shall be Eurodollar Advances and the related Eurodollar Interest Period shall
commence on the date of such Eurodollar Advances and end on but excluding the
date [one month subsequent to such date] [two months subsequent to such date]
[three months subsequent to such date] [six months subsequent to such date] [or
such other time period subsequent to such date not to exceed six months as
agreed upon by the Master Issuer and Administrative Agent.]

 

A-1



--------------------------------------------------------------------------------

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2017-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2017-1 Class A-1 Note
Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

Please wire transfer the proceeds of the Advances, first, $[        ] to the
Swingline Lender and $[        ] to the L/C Provider for application to
repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second, pursuant to the following instructions:

[insert payment instructions]

 

A-2



--------------------------------------------------------------------------------

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this      day of             , 20    .

 

DOMINO’S PIZZA LLC,

as Manager on behalf of the Co-Issuers

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO CLASS A-1

NOTE PURCHASE AGREEMENT

SWINGLINE LOAN REQUEST

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

DOMINO’S PIZZA DISTRIBUTION LLC, AND

DOMINO’S IP HOLDER LLC

SERIES 2017-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

Coöperatieve Rabobank U.A., New York Branch, as Swingline Lender

Ladies and Gentlemen:

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2017-1 Class A-1 Note Purchase Agreement, dated as of June 12,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2017-1 Class A-1 Note Purchase Agreement”), by and
among Domino’s Pizza Master Issuer LLC, Domino’s SPV Canadian Holding Company
Inc., Domino’s Pizza Distribution, LLC and Domino’s IP Holder LLC, as
Co-Issuers, Domino’s Pizza Franchising LLC, Domino’s Pizza International
Franchising Inc., Domino’s Pizza Canadian Distribution ULC, Domino’s Re LLC,
Domino’s EQ LLC And Domino’s SPV Guarantor LLC, as Guarantors, Domino’s Pizza
LLC, as Manager, the Conduit Investors, Committed Note Purchasers and Funding
Agents named therein, the L/C Provider and Swingline Lender named therein, and
Coöperatieve Rabobank U.A., New York Branch, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2017-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $         on             , 20    .

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2017-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2017-1 Class A-1 Note Purchase Agreement are true and correct.

 

A-1-1



--------------------------------------------------------------------------------

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

Please wire transfer the proceeds of the Swingline Loans pursuant to the
following instructions:

[insert payment instructions]

 

A-1-2



--------------------------------------------------------------------------------

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this      day of             , 20    .

 

DOMINO’S PIZZA LLC,

as Manager on behalf of the Co-Issuers

By:  

 

  Name:   Title:

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B TO CLASS A-1

NOTE PURCHASE AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [                    ], by and
among [                    ] (the “Transferor”), each purchaser listed as an
Acquiring Committed Note Purchaser on the signature pages hereof (each, an
“Acquiring Committed Note Purchaser”), the Funding Agent with respect to such
Acquiring Committed Note Purchaser listed on the signature pages hereof (each, a
“Funding Agent”), and the Co-Issuers, Swingline Lender and L/C Provider listed
on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2017-1 Class A-1 Note
Purchase Agreement, dated as of June 12, 2017 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2017-1 Class A-1 Note Purchase Agreement”; terms used but not otherwise
defined herein having the meanings ascribed to such terms therein), by and among
the Co-Issuers, the Guarantors, the Manager, the Conduit Investors, Committed
Note Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Domino’s Pizza LLC, as Manager, and Coöperatieve Rabobank
U.A., New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2017-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2017-1 Class A-1 Note Purchase Agreement, the Series 2017-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2017-1 Class A-1 Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2017-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2017-1 Class A-1

 

B-1



--------------------------------------------------------------------------------

Note Purchase Agreement and (ii) the Transferor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount. The Transferor hereby
irrevocably sells, assigns and transfers to each Acquiring Committed Note
Purchaser, without recourse, representation or warranty, and each Acquiring
Committed Note Purchaser hereby irrevocably purchases, takes and assumes from
the Transferor, such Acquiring Committed Note Purchaser’s Purchased Percentage
of (x) the Transferor’s Commitment under the Series 2017-1 Class A-1 Note
Purchase Agreement and (y) the Transferor’s Committed Note Purchaser Percentage
of the related Investor Group Principal Amount.

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2017-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [            ] received by such Acquiring Committed
Note Purchaser pursuant to the Series 2017-1 Supplement from and after the
Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2017-1
Supplement or the Series 2017-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that, at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2017-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2017-1 Supplement, the
Series 2017-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2017-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Co-Issuers or the performance or observance by the Co-Issuers
of any of the Co-Issuers’ obligations under the Indenture, the Series 2017-1
Class A-1 Note Purchase Agreement, the Related Documents or any other instrument
or document furnished pursuant hereto; (iii) each

 

B-2



--------------------------------------------------------------------------------

Acquiring Committed Note Purchaser confirms that it has received a copy of the
Indenture, the Series 2017-1 Class A-1 Note Purchase Agreement and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (iv) each Acquiring Committed Note
Purchaser will, independently and without reliance upon the Administrative
Agent, the Transferor, the Funding Agent or any other Investor Group and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Series 2017-1 Class A-1 Note Purchase Agreement; (v) each Acquiring
Committed Note Purchaser appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2017-1 Class A-1 Note Purchase Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2017-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed Note
Purchaser appoints and authorizes its related Funding Agent to take such action
as agent on its behalf and to exercise such powers under the Series 2017-1
Class A-1 Note Purchase Agreement as are delegated to such Funding Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article V of the Series 2017-1 Class A-1 Note Purchase
Agreement; (vii) each Acquiring Committed Note Purchaser agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Series 2017-1 Class A-1 Note Purchase Agreement are required to be
performed by it as a Committed Note Purchaser; and (viii) each Acquiring
Committed Note Purchaser hereby represents and warrants to the Co-Issuers and
the Manager that: (A) it has had an opportunity to discuss the Co-Issuers’ and
the Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Co-Issuers and the Manager and
their respective representatives; (B) it is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and otherwise meets the
criteria in Section 6.03(b) of the Series 2017-1 Class A-1 Note Purchase
Agreement and has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of investing in, and is
able and prepared to bear the economic risk of investing in, the Series 2017-1
Class A-1 Notes; (C) it is purchasing the Series 2017-1 Class A-1 Notes for its
own account, or for the account of one or more “qualified institutional buyers”
within the meaning of Rule 144A under the Securities Act that meet the criteria
described in clause (viii)(B) above and for which it is acting with complete
investment discretion, for investment purposes only and not with a view to
distribution, subject, nevertheless, to the understanding that the disposition
of its property shall at all times be and remain within its control, and neither
it nor its Affiliates has engaged in any general solicitation or general
advertising within the meaning of the Securities Act with respect to the Series
2017-1 Class A-1 Notes; (D) it understands that (I) the Series 2017-1 Class A-1
Notes have not been and will not be registered or qualified under the Securities
Act or any applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers is not required to register the Series 2017-1 Class A-1 Notes,
(III) any permitted transferee hereunder must be a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act and must
otherwise meet the criteria described under clause (viii)(B) above and (IV) any
transfer must comply with the provisions of

 

B-3



--------------------------------------------------------------------------------

Section 2.8 of the Base Indenture, Section 4.3 of the Series 2017-1 Supplement
and Sections 9.03 or 9.17, as applicable, of the Series 2017-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause (viii)(D)
above in connection with any transfer by it of the Series 2017-1 Class A-1
Notes; (F) it understands that the Series 2017-1 Class A-1 Notes will bear the
legend set out in the form of Series 2017-1 Class A-1 Notes attached to the
Series 2017-1 Supplement and be subject to the restrictions on transfer
described in such legend; (G) it will obtain for the benefit of the Co-Issuers
from any purchaser of the Series 2017-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2017-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

This Assignment and Assumption Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York), and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2017-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2017-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

[                                         ], as Transferor

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[                                         ], as Acquiring Committed Note
Purchaser

By:  

 

  Name:   Title:

[                    ], as Funding Agent

By:  

 

  Name:   Title:

 

B-5



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: DOMINO’S PIZZA MASTER ISSUER LLC,
as a Co-Issuer

By:  

 

  Name:   Title:

DOMINO’S SPV CANADIAN HOLDING COMPANY INC., as a Co-Issuer

By:  

 

Name:   Title:  

DOMINO’S PIZZA DISTRIBUTION LLC, as a Co-Issuer

By:  

 

Name:   Title:  

DOMINO’S IP HOLDER LLC, as a Co-Issuer

By:  

 

Name:   Title:  

 

B-6



--------------------------------------------------------------------------------

CONSENTED BY: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender

By:  

 

  Name:   Title:

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as L/C Provider

By:  

 

  Name:   Title:

 

B-7



--------------------------------------------------------------------------------

SCHEDULE I TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                                         ], as

Transferor

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

Revised Maximum Investor

Group Principal Amount: $[        ]

Related Conduit Investor

(if applicable) [                    ]

[                                         ], as

Acquiring Committed Note Purchaser Address:

Attention:

Telephone:

Facsimile:

Purchased Percentage of

Transferor’s Commitment: [    ]%

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

Revised Maximum Investor

Group Principal Amount: $[        ]

 

B-8



--------------------------------------------------------------------------------

Related Conduit Investor

(if applicable) [            ]

[                                         ], as

related Funding Agent

Address:

Attention:

Telephone:

Facsimile:

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C TO CLASS A-1

NOTE PURCHASE AGREEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [            ], by and among (i)
[            ] (the “Transferor Investor Group”), (ii) [                    ]
(the “Acquiring Investor Group”), (iii) the Funding Agent with respect to the
Acquiring Investor Group listed on the signature pages hereof (each, a “Funding
Agent”), and (iv) the Co-Issuers, the Swingline Lender and the L/C Provider
listed on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of the Series 2017-1 Class A-1 Note Purchase
Agreement, dated as of June 12, 2017 (as from time to time amended, supplemented
or otherwise modified in accordance with the terms thereof, the “Series 2017-1
Class A-1 Note Purchase Agreement”; terms used but not otherwise defined herein
having the meanings ascribed to such terms therein), by and among the
Co-Issuers, the Guarantors, the Manager, the Conduit Investors, Committed Note
Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, Domino’s Pizza LLC, as Manager, and Coöperatieve Rabobank
U.A., New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2017-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2017-1 Class A-1 Note Purchase Agreement, the
Series 2017-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2017-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”), the Co-Issuers, the Conduit Investor and the Committed Note Purchaser[s]
with respect to the Acquiring Investor Group shall be parties to the Series
2017-1 Class A-1 Note Purchase Agreement for all purposes thereof.

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2017-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group

 

C-1



--------------------------------------------------------------------------------

Principal Amount. The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, such Acquiring
Investor Group’s Purchased Percentage of (x) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2017-1 Class A-1 Note Purchase Agreement and (y) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount.

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2017-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [            ] received by
such Acquiring Investor Group pursuant to the Series 2017-1 Supplement from and
after the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2017-1 Supplement or the Series 2017-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that, at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2017-1 Class A-1 Note Purchase Agreement.

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2017-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2017-1 Supplement, the Series 2017-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2017-1 Class A-1 Notes, the Related Documents
or any instrument or document furnished pursuant thereto; (ii) the Transferor
Investor Group makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Co-Issuers or the performance or
observance by the

 

C-2



--------------------------------------------------------------------------------

Co-Issuers of any of the Co-Issuers’ obligations under the Indenture, the Series
2017-1 Class A-1 Note Purchase Agreement, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) the Acquiring Investor
Group confirms that it has received a copy of the Indenture, the Series 2017-1
Class A-1 Note Purchase Agreement and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Investor Group Supplement; (iv) the
Acquiring Investor Group will, independently and without reliance upon the
Administrative Agent, the Transferor Investor Group, the Funding Agents or any
other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Series 2017-1 Class A-1 Note Purchase Agreement;
(v) the Acquiring Investor Group appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2017-1 Class A-1 Note Purchase Agreement as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2017-1 Class A-1 Note Purchase Agreement; (vi) each member of the Acquiring
Investor Group appoints and authorizes its related Funding Agent, listed on
Schedule I hereto, to take such action as agent on its behalf and to exercise
such powers under the Series 2017-1 Class A-1 Note Purchase Agreement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article V of the
Series 2017-1 Class A-1 Note Purchase Agreement; (vii) each member of the
Acquiring Investor Group agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Series 2017-1 Class A-1
Note Purchase Agreement are required to be performed by it as a member of the
Acquiring Investor Group; and (viii) each member of the Acquiring Investor Group
hereby represents and warrants to the Co-Issuers and the Manager that: (A) it
has had an opportunity to discuss the Co-Issuers’ and the Manager’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with the Co-Issuers and the Manager and their respective
representatives; (B) it is a “qualified institutional buyer” within the meaning
of Rule 144A under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2017-1 Class A-1 Notes; (C) it is purchasing
the Series 2017-1 Class A-1 Notes for its own account, or for the account of one
or more “qualified institutional buyers” within the meaning of Rule 144A under
the Securities Act that meet the criteria described in clause (viii)(B) above
and for which it is acting with complete investment discretion, for investment
purposes only and not with a view to distribution, subject, nevertheless, to the
understanding that the disposition of its property shall at all times be and
remain within its control, and neither it nor its Affiliates has engaged in any
general solicitation or general advertising within the meaning of the Securities
Act with respect to the Series 2017-1 Class A-1 Notes; (D) it understands that
(I) the Series 2017-1 Class A-1 Notes have not been and will not be registered
or qualified under the Securities Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act and may not be resold or otherwise transferred unless so
registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (II) the Co-Issuers is not required to register
the Series 2017-1 Class A-1 Notes, (III) any permitted transferee hereunder must
meet the criteria described under clause (viii)(B) above

 

C-3



--------------------------------------------------------------------------------

and (IV) any transfer must comply with the provisions of Section 2.8 of the Base
Indenture, Section 4.3 of the Series 2017-1 Supplement and Sections 9.03 or
9.17, as applicable, of the Series 2017-1 Class A-1 Note Purchase Agreement;
(E) it will comply with the requirements of clause (viii)(D) above in connection
with any transfer by it of the Series 2017-1 Class A-1 Notes; (F) it understands
that the Series 2017-1 Class A-1 Notes will bear the legend set out in the form
of Series 2017-1 Class A-1 Notes attached to the Series 2017-1 Supplement and be
subject to the restrictions on transfer described in such legend; (G) it will
obtain for the benefit of the Co-Issuers from any purchaser of the Series 2017-1
Class A-1 Notes substantially the same representations and warranties contained
in the foregoing paragraphs; and (H) it has executed a Purchaser’s Letter
substantially in the form of Exhibit D to the Series 2017-1 Class A-1 Note
Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2017-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2017-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
INVESTOR GROUP SUPPLEMENT.

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

C-4



--------------------------------------------------------------------------------

[                    ], as Transferor Investor Group

By:  

 

  Name:   Title

[                    ], as Acquiring Investor Group

By:  

 

  Name:   Title:

[                    ], as Funding Agent

By:  

 

  Name:   Title

 

C-5



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: DOMINO’S PIZZA MASTER ISSUER LLC,
as a Co-Issuer

By:  

 

  Name:   Title:

DOMINO’S SPV CANADIAN HOLDING COMPANY INC., as a Co-Issuer

By:  

 

Name:   Title:  

DOMINO’S PIZZA DISTRIBUTION LLC, as a Co-Issuer

By:  

 

Name:   Title:  

DOMINO’S IP HOLDER LLC, as a Co-Issuer

By:  

 

Name:   Title:  

 

C-6



--------------------------------------------------------------------------------

CONSENTED BY: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender

By:  

 

  Name:   Title:

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as L/C Provider

By:  

 

  Name:   Title:

 

C-7



--------------------------------------------------------------------------------

SCHEDULE I TO

INVESTOR GROUP SUPPLEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                                         ], as

Transferor Investor Group

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        ]

Revised Maximum Investor

Group Principal Amount: $[        ]

[                                         ], as

Acquiring Investor Group

Address:

Attention:

Telephone:

Facsimile:

Purchased Percentage of

Transferor Investor Group’s Commitment: [        ]%

Prior Commitment Amount: $[        ]

Revised Commitment Amount: $[        ]

Prior Maximum Investor Group

Principal Amount: $[        

 

C-8



--------------------------------------------------------------------------------

Revised Maximum Investor

Group Principal Amount: $[        

[                                         ], as

related Funding Agent

Address: Attention:

Telephone:

Facsimile:

 

C-9



--------------------------------------------------------------------------------

EXHIBIT D TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF PURCHASER’S LETTER]

 

[INVESTOR]    [INVESTOR ADDRESS]    Attention: [INVESTOR CONTACT]    [Date]

Ladies and Gentlemen:

Reference is hereby made to the Class A-1 Note Purchase Agreement dated June 12,
2017 (the “NPA”) relating to the offer and sale (the “Offering”) of Series
2017-1 Variable Funding Senior Notes, Class A-1 (the “Securities”) of Domino’s
Pizza Master Issuer LLC, Domino’s SPV Canadian Holding Company Inc., Domino’s
Pizza Distribution, LLC and Domino’s IP Holder LLC (collectively, the
“Co-Issuers”). The Offering will not be required to be registered with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Act”) under an exemption from registration granted in
Section 4(a)(2) of the Act. Coöperatieve Rabobank U.A., New York Branch is
acting as administrative agent (the “Administrative Agent”) in connection with
the Offering. Unless otherwise defined herein, capitalized terms have the
definitions ascribed to them in the NPA. Please confirm with us your
acknowledgement and agreement with the following:

 

  (a) You are a “qualified institutional buyer” within the meaning of Rule 144A
under the Act (a “Qualified Institutional Buyer”) and have sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and are able and prepared to bear the economic
risk of investing in, the Securities.

 

  (b) Neither the Administrative Agent nor its Affiliates (i) has provided you
with any information with respect to the Co-Issuers, the Securities or the
Offering other than the information contained in the NPA, which was prepared by
the Co-Issuers, or (ii) makes any representation as to the credit quality of the
Co-Issuers or the merits of an investment in the Securities. The Administrative
Agent has not provided you with any legal, business, tax or other advice in
connection with the Offering or your possible purchase of the Securities.

 

  (c) You acknowledge that you have completed your own diligence investigation
of the Co-Issuers and the Securities and have had sufficient access to the
agreements, documents, records, officers and directors of the Co-Issuers to make
your investment decision related to the Securities. You further acknowledge that
you have had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with the Co-Issuers and the Manager and their respective
representatives.

 

D-1



--------------------------------------------------------------------------------

  (d) The Administrative Agent may currently or in the future own securities
issued by, or have business relationships (including, among others, lending,
depository, risk management, advisory and banking relationships) with, the
Co-Issuers and its affiliates, and the Administrative Agent will manage such
security positions and business relationships as it determines to be in its best
interests, without regard to the interests of the holders of the Securities.

 

  (e) You are purchasing the Securities for your own account, or for the account
of one or more Persons who are Qualified Institutional Buyers and who meet the
criteria described in paragraph (a) above and for whom you are acting with
complete investment discretion, for investment purposes only and not with a view
to a distribution in violation of the Act, subject, nevertheless, to the
understanding that the disposition of your property shall at all times be and
remain within your control, and neither you nor your Affiliates has engaged in
any general solicitation or general advertising within the meaning of the Act,
or the rules and regulations promulgated thereunder with respect to the
Securities. You confirm that, to the extent you are purchasing the Securities
for the account of one or more other Persons, (i) you have been duly authorized
to make the representations, warranties, acknowledgements and agreements set
forth herein on their behalf and (ii) the provisions of this letter constitute
legal, valid and binding obligations of you and any other Person for whose
account you are acting;

 

  (f) You understand that (i) the Securities have not been and will not be
registered or qualified under the Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the Act and
may not be resold or otherwise transferred unless so registered or qualified or
unless an exemption from registration or qualification is available and an
opinion of counsel on the foregoing shall have been delivered in advance to the
Co-Issuers, (ii) the Co-Issuers is not required to register the Securities under
the Act or any applicable state securities laws or the securities laws of any
state of the United States or any other jurisdiction, (iii) any permitted
transferee under the NPA must be a Qualified Institutional Buyer and (iv) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.3 of the Series 2017-1 Supplement and Sections 9.03 or 9.17 of the
NPA, as applicable;

 

  (g) You will comply with the requirements of paragraph (f) above in connection
with any transfer by you of the Securities;

 

  (h) You understand that the Securities will bear the legend set out in the
form of Securities attached to the Series 2017-1 Supplement and be subject to
the restrictions on transfer described in such legend;

 

  (i)

Either (i) you are not acquiring or holding the Securities for or on behalf of,
or with the assets of, any plan, account or other arrangement that is subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended

 

D-2



--------------------------------------------------------------------------------

  (“ERISA”), Section 4975 of the Code, or provisions under any Similar Law (as
defined in the Series 2017-1 Supplemental Definitions List attached to the
Series 2017-1 Supplement as Annex A) or (ii) your purchase and holding of the
Securities does not constitute and will not result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or a
violation of any applicable Similar Law; and

 

  (j) You will obtain for the benefit of the Co-Issuers from any purchaser of
the Securities substantially the same representations and warranties contained
in the foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

D-3



--------------------------------------------------------------------------------

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 

[    ]

By:  

 

  Name:   Title:

Agreed and Acknowledged: [INVESTOR]

By:  

 

  Name:   Title:

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF JOINDER AGREEMENT

TO SERIES 2017-1 CLASS A-1 NOTE PURCHASE AGREEMENT]

This JOINDER AGREEMENT, dated as of [                    ], is by and among
[            ], as Committed Purchaser (the “Additional Committed Note
Purchaser”), [            ], as Funding Agent (the “Additional Funding Agent”)
[and [            ], as Conduit Investor (the “Additional Conduit Investor”)]
and the Co-Issuers, the Swingline Lender and the L/C Provider listed on the
signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Joinder Agreement is being executed and delivered in connection
with the Class A-1 Note Purchase Agreement, dated as of June 12, 2017 (as from
time to time amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Agreement”), by and among Domino’s Pizza Master Issuer LLC,
Domino’s SPV Canadian Holding Company Inc., Domino’s Pizza Distribution LLC and
Domino’s IP Holder LLC, as Co-Issuers, Domino’s Pizza Franchising LLC, Domino’s
Pizza Canadian Distribution ULC, Domino’s RE LLC, Domino’s EQ LLC and Domino’s
SPV Guarantor LLC, as Guarantors, Domino’s Pizza LLC, as Manager, the Conduit
Investors, Committed Note Purchasers, and Funding Agents listed on Schedule I
thereto, and Coöperatieve Rabobank U.A., New York Branch, as Administrative
Agent, L/C Provider and Swingline Lender; and

WHEREAS, [        ] (the “Additional Committed Note Purchaser”), [            ]
(the “Additional Funding Agent”) and [                ] (the “Additional Conduit
Investor”) wish to become a party to the Agreement;

WHEREAS, terms used but not otherwise defined herein have the meanings given to
such terms in the Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

As of [            ] (the “Effective Date”), the Additional Committed Note
Purchaser hereby joins and is made a party to the Agreement as a Committed Note
Purchaser, the Additional Funding Agent hereby joins and is made a party to the
Agreement as a Funding Agent and a part of such Additional Committed Note
Purchaser’s Investor Group[, and the Additional Conduit Investor hereby joins
and is made a party to the Agreement as a Conduit Investor and a part of such
Additional Committed Note Purchaser’s Investor Group], each with the same effect
as if an original signatory to the Agreement and each agrees to be bound by all
the terms and provisions thereof.



--------------------------------------------------------------------------------

By executing and delivering this Joinder Agreement, the Additional Committed
Note Purchaser confirms and agrees with the parties hereto and the other parties
to the Agreement as follows:

(a) the Additional Committed Note Purchaser confirms that it has received a copy
of the Indenture, the Agreement and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Agreement;

(b) the Additional Committed Note Purchaser will, independently and without
reliance upon the Administrative Agent, any Funding Agent or any other Investor
Group and based on such documents and information as it shall deem appropriate
at the time, make its own credit decisions in taking or not taking action under
the Agreement;

(c) the Additional Committed Note Purchaser appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Agreement as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Agreement;

(d) the Additional Committed Note Purchaser appoints and authorizes the
Additional Funding Agent to take such action as agent on its behalf and to
exercise such powers under the Agreement as are delegated to such Funding Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article V of the Agreement;

(e) the Additional Committed Note Purchaser agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the
Agreement are required to be performed by it as a Committed Note Purchaser; and

(f) the Additional Committed Note Purchaser hereby represents and warrants to
the Co-Issuers and the Manager that:

(i) it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with the Co-Issuers and the Manager and their respective
representatives;

(ii) it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act and otherwise meets the criteria in Section 6.03(b) of
the Agreement and has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of investing
in, and is able and prepared to bear the economic risk of investing in, the
Series 2017-1 Class A-1 Notes;

(iii) it is purchasing the Series 2017-1 Class A-1 Notes for its own account, or
for the account of one or more “qualified institutional buyers” within the
meaning of Rule 144A under the Securities Act that meet the criteria described
in clause (f)(ii) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2017-1 Class A-1
Notes;



--------------------------------------------------------------------------------

(iv) it understands that (I) the Series 2017-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Co-Issuers, (II) the Co-Issuers is not required to register
the Series 2017-1 Class A-1 Notes, (III) any permitted transferee hereunder must
be a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act and must otherwise meet the criteria described under clause
(viii)(B) above and (IV) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2017-1 Supplement
and Sections 9.03 or 9.17, as applicable, of the Agreement;

(v) it will comply with the requirements of clause (viii)(D) above in connection
with any transfer by it of the Series 2017-1 Class A-1 Notes;

(vi) it understands that the Series 2017-1 Class A-1 Notes will bear the legend
set out in the form of Series 2017-1 Class A-1 Notes attached to the Series
2017-1 Supplement and be subject to the restrictions on transfer described in
such legend;

(vii) it will obtain for the benefit of the Co-Issuers from any purchaser of the
Series 2017-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(viii) it has executed a Purchaser’s Letter substantially in the form of Exhibit
D to the Agreement.

Set forth below is the Additional Committed Purchaser’s information for
inclusion in Schedule I to the Agreement:

 

Investor

Group/Funding

Agent

   Maximum
Investor Group
Principal
Amount    Conduit
Lender (if any)    Committed Note
Purchaser(s)    Commitment
Amount [            ]    [            ]    [            ]    [            ]   
[            ]

Set forth below is administrative information for inclusion in Schedule II to
the Agreement:

Committed Purchaser: [            ]



--------------------------------------------------------------------------------

Funding Agent: [            ]

Conduit Investors: [            ]

This Joinder Agreement may be executed in any number of counterparts (which may
include facsimile or other electronic transmission of counterparts) and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

This Joinder Agreement and all matters arising under or in any manner relating
to this Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to any choice of
law or conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York), and the obligations, rights and remedies of
the parties hereto shall be determined in accordance with such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE AGREEMENT, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR THE AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND
AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS
PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO
ENTER INTO THIS JOINDER AGREEMENT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective duly authorized officers as of the date first set
forth above.

 

[                                    ], as Additional Committed Note Purchaser

By:  

 

  Name:   Title:

[                    ], as Additional Funding Agent

By:  

 

  Name:       Title:

[                    ], as Additional Conduit Investor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: DOMINO’S PIZZA MASTER ISSUER LLC,
as a Co-Issuer

By:  

 

  Name:   Title:

DOMINO’S SPV CANADIAN HOLDING COMPANY INC., as a Co-Issuer

By:  

 

Name:   Title:  

DOMINO’S PIZZA DISTRIBUTION LLC, as a Co-Issuer

By:  

 

Name:   Title:  

DOMINO’S IP HOLDER LLC, as a Co-Issuer

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CONSENTED BY:

COÖPERATIEVE RABOBANK U.A.,

NEW YORK BRANCH, as Swingline Lender

By:  

 

  Name:   Title:

COÖPERATIEVE RABOBANK U.A.,

NEW YORK BRANCH, as L/C Provider

By:  

 

  Name:   Title: